--------------------------------------------------------------------------------

 

Exhibit 10.1

 

FOURTH AMENDED AND RESTATED OUTSOURCING AND OPERATING AGREEMENT*

 

dated as of August 13, 2003

 

among

 

NOVATION, LLC,

 

VHA INC.,

 

UNIVERSITY HEALTH SYSTEM CONSORTIUM,

 

HEALTHCARE PURCHASING PARTNERS INTERNATIONAL, LLC,

 

and

 

NEOFORMA, INC.

 

--------------------------------------------------------------------------------

 

* Confidential treatment requested: Certain portions of this agreement have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk to denote where omissions have been made. The
confidential material has been filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.      DEFINITIONS

     2

2.      NOVATION OBLIGATIONS

     9

2.1        Agency Relationship

     9

2.2        Novation Duties

     9

2.3        Certain Contracts

   10

2.4        Adjustment of Transaction Fees

   10

2.5        Novation Offerings and Procurement on Neoforma’s Behalf

   10

3.      NEOFORMA OBLIGATIONS

   11

3.1        Service

   11

3.2        Service Levels

   11

3.3        Cooperation with Novation

   11

3.4        Employee Incentives

   12

3.5        Quality Assurance Program

   12

3.6        Notice of Materially Adverse Facts

   12

3.7        Case Studies

   12

3.8        Supplier Sign-Up and Integration

   12

4.      THE EXCHANGE

   14

4.1        Maintenance of Exchange

   14

4.2        Consultation

   14

4.3        Provision of Non-Contract Product Information

   14

4.4        Provision of Contract Product Information

   14

4.5        Independent Users

   15

4.6        Multiple Memberships

   15

4.7        User Registration

   15

4.8        Delivery and Order Fulfillment

   16

4.9        Removal of Products from the Exchange

   16

4.10      Customized Exchanges

   16

4.11      Links

   16

4.12      Reasonable Assistance

   16

5.      NOVATION EXCHANGE AND HPPI EXCHANGE

   16

5.1        Development

   16

5.2        Hosting

   17

5.3        Delivery and Order Fulfillment

   17

5.4        Display of Material

   17

5.5        Reports and Meetings

   17

5.6        Retained Contracts

   18

5.7        Marketing.

   18

5.8        Neoforma Auction

   18

 

i



--------------------------------------------------------------------------------

6.      EXCLUSIVITY AND RIGHT OF FIRST OFFER

   18

6.1        Novation, VHA, UHC and HPPI Exclusivity

   18

6.2        Neoforma Exclusivity

   19

6.3        Right of First Offer for Novation and Neoforma

   19

6.4        First Offer for Non-Exclusive Services

   20

7.      LICENSES AND OWNERSHIP

   21

7.1        Ownership of Marks

   21

7.2        Novation Marks

   21

7.3        Neoforma Marks

   21

7.4        VHA, UHC and HPPI Marks

   21

7.5        Ownership of Neoforma Materials and Novation Materials

   22

7.6        Neoforma Materials

   22

7.7        Novation Materials

   22

7.8        Development of Tools

   22

7.9        Access License

   23

8.      FEES AND TAXES

   23

8.1        Contract Product Transaction Fees

   23

8.2        Revenue Sharing

   23

8.3        Monthly Payment of Maximum Quarterly Shortfall Payments

   24

8.4        Reporting and Payment of Novation Exchange Transaction Fees and
Revenue Sharing

   24

8.5        *

   25

8.6        Taxes

   26

8.7        New Markets

   26

8.8        Product Returns

   26

8.9        Neoforma Plan and Neoforma Auction, and other non-GPO exchanges

   26

8.10      Distribution or Licensing of Software and other Technology Solutions

   26

8.11      Other Expenses

   27

8.12      Amendments to Section 8

   27

9.      TERM AND TERMINATION

   27

9.1        Initial Term

   27

9.2        Renewal and Extension of Term

   27

9.3        Termination for Cause

   28

9.4        Termination for Insolvency Events

   28

9.5        Termination for Rejection in Bankruptcy

   28

9.6        Termination Upon Neoforma Change of Control

   29

9.7        Return of Materials

   29

9.8        Survival

   29

9.9        Termination Assistance Services

   29

9.10      Third Party Products

   31

10.    USER DATA

   32

10.1      Registration

   32

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

ii



--------------------------------------------------------------------------------

10.2      Transaction Database

   32

10.3      Member Data

   32

10.4      Aggregated Member Data

   33

10.5      Transaction Database

   33

10.6      License Grant of Information to Novation

   33

10.7      No Other Licenses or Use

   33

10.8      Other Data

   34

10.9      Neoforma Information

   34

11.    SAFEGUARDING OF DATA; CONFIDENTIALITY

   34

11.1      Novation Data

   34

11.2      Confidentiality

   35

12.    REPRESENTATIONS AND WARRANTIES

   36

12.1      Representations by Neoforma

   36

12.2      Representations by Novation, VHA, UHC and HPPI

   37

12.3      Warranty Disclaimer

   39

13.    USE OF SUBCONTRACTORS

   39

13.1      Generally

   39

13.2      Novation’s Right to Revoke Approval

   39

13.3      Continuing Responsibility

   39

13.4      Confidential Information

   39

14.    INSURANCE

   40

14.1      Insurance

   40

14.2      Proof of Insurance

   40

15.    INDEMNITY

   40

15.1      Neoforma Indemnity

   40

15.2      Novation Indemnity

   41

15.3      Infringement Claims

   41

15.4      Indemnity Procedures

   42

16.    LIMITATION OF LIABILITY

   43

16.1      Limitations

   43

16.2      Exceptions

   43

16.3      Liquidated Damages

   43

17.    AUDIT RIGHTS

   44

17.1      General

   44

17.2      Frequency of Audits

   45

17.3      Auditors

   45

17.4      Record Retention

   45

17.5      Cooperation

   45

17.6      Overcharges

   45

18.    DISPUTE RESOLUTION

   46

 

iii



--------------------------------------------------------------------------------

18.1      Resolution of Disputes

   46

18.2      Negotiations and Escalation

   46

18.3      Appointment of Arbitral Body

   46

18.4      Qualifications of Arbitrator

   46

18.5      Initiation of Arbitration and Procedures

   47

18.6      Procedures

   47

18.7      Governing Law; Jurisdiction

   47

18.8      Arbitration Award

   48

18.9      Cooperation of the Parties

   48

18.10    Costs

   48

18.11    Judgment on the Award; Enforcement

   48

18.12    Preservation of Equitable Relief; Third-Party Litigation

   48

18.13    Continued Performance

   49

19.    GUARANTY OF PERFORMANCE

   49

19.1      VHA and UHC Guarantees

   49

19.2      VHA and UHC Waivers

   49

19.3      Scope of Liability

   50

19.4      Continued Performance by Neoforma

   50

20.    GENERAL PROVISIONS

   51

20.1      No Waiver

   51

20.2      Entire Agreement

   51

20.3      Publicity

   51

20.4      Covenant of Good Faith

   51

20.5      Compliance with Laws and Regulations

   51

20.6      Assignment; Successors and Assigns

   52

20.7      Governing Law

   52

20.8      Notices

   52

20.9      No Agency

   53

20.10    Force Majeure

   53

20.11    Interest

   54

20.12    Program Management

   54

20.13    Severability

   54

20.14    Counterparts

   55

20.15    Headings

   55

20.16    Section 365(n) Matters

   55

 

EXHIBITS:

 

Exhibit A

   Marks

Exhibit B

   Current Marks Usage Guidelines for Novation

Exhibit C

   Current Marks Usage Guidelines for Neoforma

Exhibit D

   Current Marks Usage Guidelines for VHA, UHC and HPPI

Exhibit E

   Reports and Other Information Requirements

Exhibit F

   Program Management

 

iv



--------------------------------------------------------------------------------

Exhibit G

   Minimum Fees

Exhibit I

   Target Fee Levels

Exhibit K

   Current Functionality Roadmap

Exhibit L

   Collaborative Marketing Agreement

Exhibit M

   Collaborative Development Process

Exhibit N

   Service Level Specifications

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

OUTSOURCING AND OPERATING AGREEMENT

 

This Fourth Amended and Restated Outsourcing and Operating Agreement
(“Agreement”) effective as of August 11, 2003 (the “Effective Date”), by and
among Neoforma, Inc., (formerly named Neoforma.com, Inc.) a Delaware corporation
with offices at 3061 Zanker Road, San Jose, California 95134 (“Neoforma”),
Novation, LLC, a Delaware limited liability company with offices at 125 East
John Carpenter Freeway, Irving, Texas 75062 (“Novation”), Healthcare Purchasing
Partners International, LLC, a Delaware limited liability company with offices
at 125 East John Carpenter Freeway, Irving, Texas 75062 (“HPPI”), VHA Inc., a
Delaware corporation with offices at 220 East Las Colinas Boulevard, Irving,
Texas 75039-5500 (“VHA”), and University Health System Consortium, an Illinois
corporation with offices at 2001 Spring Road, Suite 700, Oak Brook, Illinois
60523 (“UHC”).

 

RECITALS

 

WHEREAS, Neoforma is a provider of Internet (as defined in Section 1) e-commerce
services to the healthcare industry facilitating the sale, rental or lease of
new and used equipment, products, supplies, services information and other
content, and provides information regarding various healthcare facilities and
equipment through its online offerings and programs;

 

WHEREAS, VHA and UHC are organizations whose patrons are hospitals and
healthcare providers, who view e-commerce as an essential part of their
cooperative purchasing programs on behalf of their patrons for the future and
who desire to more fully develop the services they render to their patrons
through this Agreement;

 

WHEREAS, VHA and UHC together own all the ownership interests in Novation and
HPPI;

 

WHEREAS, Novation is a contracting agent that develops and delivers supply chain
management agreements, programs and services on behalf of VHA and UHC and their
patrons;

 

WHEREAS, HPPI is a GPO that serves healthcare organizations that are not members
of VHA and UHC and other GPOs and which develops and delivers supply-chain
management programs and services to such healthcare organizations;

 

WHEREAS, the Parties wish to establish a long-term, global relationship to
enable the Parties to achieve increased efficiency and cost savings through
Internet-based technology and pursuant to which (i) Neoforma will develop and
manage the Novation Marketplace and HPPI Marketplace (as defined in Section 1),
e-commerce web sites for the benefit of the members of VHA and UHC, the
associated healthcare organizations of HPPI and for the benefit of other users
unaffiliated with VHA, UHC or HPPI, (ii) Novation will seek to secure the
participation of healthcare equipment manufacturers and service suppliers in the
Novation Marketplace and cooperate with Neoforma in its efforts to contract with
suppliers for additional services and functionality, and (iii) VHA and UHC will
provide marketing support for the Novation

 

1



--------------------------------------------------------------------------------

Marketplace and HPPI Marketplace, guarantee Novation’s obligations to the extent
provided under this Agreement and enter into the exclusivity provisions
hereunder;

 

WHEREAS, the Parties have previously entered into an Outsourcing and Operating
Agreement (the “Original Outsourcing and Operating Agreement”), dated as of
March 30, 2000 (the “Original Effective Date”), and have also previously entered
into an amended and restated Outsourcing and Operating Agreement, dated as of
May 24, 2000 (the “First Amended and Restated Outsourcing and Operating
Agreement”), a second amended and restated Outsourcing and Operating Agreement,
dated as of January 1, 2001 (the “Second Amended and Restated Outsourcing
Agreement”), and a first amendment to the Second Amended and Restated
Outsourcing Agreement, dated as of July 1, 2001 (the “First Amendment”), a third
amended and restated Outsourcing and Operating Agreement, dated as of September
30, 2002 (the “Third Amended and Restated Outsourcing Agreement”), and each
Party desires to amend and restate the Third Amended and Restated Outsourcing
and Operating as set forth herein; and

 

WHEREAS, in consideration for the services initially agreed to be provided by
VHA and UHC pursuant to the Original Outsourcing and Operating Agreement and the
First Amended and Restated Outsourcing and Operating Agreement, Neoforma issued
to VHA and UHC shares of, and warrants to purchase, common stock of Neoforma.

 

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

 

1. DEFINITIONS

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below. Other capitalized terms shall have the meanings set
forth elsewhere in this Agreement.

 

“Adjusted Gross Transaction Value(s)” means, with regard to a confirmed
purchase, rental or lease on the Novation Marketplace or HPPI Marketplace, the *
which are related to the Product purchased, rented or leased.

 

“Affiliate(s)” means, with respect to a specified person, any other person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified person. Neoforma,
on the one hand, and Novation, VHA and/or UHC, on the other hand, shall not be
Affiliates.

 

“Aggregated Member Data” means all or any of an aggregate of the Information
relating to any two or more Members.

 

“API(s)” means language and messaging formats, in human and computer readable
form, that define how programs interact with an operating system, a database,
with functions in other programs, with communication systems, or with hardware
drivers.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

2



--------------------------------------------------------------------------------

“Blinded Aggregated Data” means aggregated data which does not contain
information sufficient to identify any individual Supplier, Member or User or
any Member Data, that is derived from transactions of Users of a Customized
Marketplace, at least * of which shall come from non-Member Users.

 

“Content” means any text, graphics, logos, button icons, images, audio clips,
HTML code, java programs and other material used or displayed in the Novation
Marketplace, and Supply Chain Data.

 

“Contract Product(s)” means any Product that is part of the Novation Contract
Portfolio and available on the Novation Marketplace or the HPPI Marketplace.

 

“Customized Marketplace(s)” means a Marketplace specifically for and accessible
only to members of a particular GPO or its members, and includes, but is not
limited to, the Novation Marketplace and the HPPI Marketplace.

 

“EDI Standards” means the standard format for Electronic Data Interchange (EDI)
generally accepted and used in North America, as may change from time to time.

 

“Expected Transaction Fees” means all amounts of Novation Marketplace
Transaction Fees expected to be paid by a Supplier during the period commencing
on the applicable * or *, as the case may be, up to and including * of such
Supplier. Such Expected Transaction Fees shall be calculated with respect to
each Supplier by multiplying (i) the * sales, rentals and leases of * (as
evidenced by the most recent *) and * (as evidenced by reasonable supporting
documentation provided to Neoforma by Novation) by * that were * prior to the
applicable * or *, as the case may be, and that processed transactions with the
applicable * through the Novation Marketplace during the preceding *, by (ii)
the applicable * for sales, rentals and leases of * and * as defined in the
agreement between Neoforma and such Supplier. In order to calculate the *
Expected Transaction Fees, the resulting number is then multiplied by a
fraction, the numerator of which is * for the first * days subsequent to the *,
* for the second * days, * for the third * days, and * thereafter, and the
denominator of which is *. By way of example, if (A) as of a certain *,
healthcare organizations (as described above) representing * in annual purchases
of * and * from the applicable * in the preceding * were processing transactions
through the Novation Marketplace, and (B) such * was obligated to pay a Novation
Marketplace Transaction Fee of * with respect to such transactions through the
Novation Marketplace, then in the first * days following such * *, * would be
multiplied by * and the resultant number of * would be multiplied by the
quotient of *, to calculate a daily Expected Transaction Fee of *.

 

“Functionality Roadmap” means each proposed plan for development and
implementation of new and updated functionality specifications for the Novation
Marketplace or HPPI Marketplace, as may be agreed and amended from time to time
by and between Novation and Neoforma in signed writings in accordance with
Section 5.1.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

3



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles as in effect
at the time of the application thereof.

 

“GPO(s)” means any entity in the United States that meets the definition of a
“Group Purchasing Organization” as set forth in 42 CFR Section 1001.952(j), and
any entity outside the United States performing a similar function.

 

“High-Volume Supplier” means a Supplier whose sales of Products from the
Novation Contract Portfolio (whether purchased through the Novation Marketplace
or otherwise) are at least $10,000,000 annually as evidenced by the Novation
SRIS reports during the preceding 12-month period.

 

“HPPI Marketplace” means a Customized Marketplace accessible only to HPPI
Members.

 

“HPPIMember(s)” means, at any date, those organizations acting as purchasers,
renters or lessees in their respective markets that are associates of HPPI and
to which HPPI provides procurement related services, cost management programs
and other services.

 

“Information” means the information and data maintained by Neoforma in the
Transaction Database, which shall include, at minimum, (i) any and all
information and data collected, developed and/or stored by Neoforma relating to
Members and (ii) any and all information and data relating to use of or
transactions on the Novation Marketplace by Members. For purposes of this
Agreement, “Information” shall not include the following: (i) information that
is received from distributors of Products by Neoforma (directly or through its
wholly owned subsidiary Neomedacq, Inc. (“HPIS”)), and which Neoforma is
contractually precluded from making available to Novation; (ii) any information
that is collected by Neoforma through use of its materials management solution
or data management solution; and (iii) information that is collected by Neoforma
from any source to the extent the source of such information contractually
prohibits Neoforma from making such information available to Novation. Neoforma
will continue to exercise its best efforts to procure such rights from the party
providing the information for access by Novation.

 

“Intellectual Property Rights” means all copyrights, patents, trade names and
trademarks (in each of the preceding cases, whether registered or not) and trade
secrets and other intellectual property rights of a person.

 

“Integration” means the integration of the current system of a Supplier or
Member, as applicable, with the Novation Marketplace or HPPI Marketplace such
that such Supplier or Member, as the case may be, may (i) conduct transactions
through the Marketplace or send or receive Supply Chain Data regarding such
transactions, (ii) solely in the case of a Supplier that conducts transactions
through a distributor integrated with the Marketplace whose data Neoforma is
contractually permitted to share with other Users, access information regarding
transactions, or (iii) solely in the case of a Supplier that conducts
transactions through a

 

4



--------------------------------------------------------------------------------

distributor which is not integrated with the Novation or HPPI Marketplace,
publish Supplier’s product catalog data on the Novation or HPPI Marketplace.

 

“Internet” means the public, global network of computer networks and individual
computers constantly connected using standardized communications protocols,
specifically TCP/IP or any successor protocol thereof.

 

“Marketplace” means the Novation Marketplace, HPPI Marketplace, all Customized
Marketplaces and all other Neoforma web sites.

 

“Material(s)” means information on equipment, products, supplies or services,
including, without limitation, product availability and pricing information,
provided to Neoforma for display to Users of the Novation Marketplace or HPPI
Marketplace.

 

“Member(s)” means, at any date, those organizations that are (i) patrons or
members of VHA or UHC, or are associated therewith, or (ii) HPPI Members, and in
each case, that are listed in an electronic file supplied to Neoforma and
updated periodically by Novation.

 

“Member Data” means any and all Transaction Database information relating to a
specific Member.

 

“Neoforma Auction” means Neoforma’s auction services offered on the Marketplace.

 

“Neoforma Change of Control” means the occurrence of any of the following:

 

  (a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties and assets of
Neoforma and its subsidiaries taken as a whole to any “person” or “group” (as
such terms are used in Section 13(d)(3) of the Securities and Exchange Act of
1934, as amended (the “Exchange Act”)), other than Novation or any of its
Affiliates;

 

  (b) the adoption by the Board of Directors of Neoforma of a plan relating to
the liquidation or dissolution of Neoforma;

 

  (c) the consummation of any transaction or series of related transactions
(including, without limitation, any merger or consolidation) the result of which
is that any “person” or “group” (as defined above), other than Novation or any
of its Affiliates, becomes the “beneficial owner” (as such term is used in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of more than
50% of the capital stock of Neoforma, measured by voting power or economic
interest rather than number of shares;

 

  (d)

the consummation of any transaction or series of related transactions
(including, without limitation, any merger or consolidation) the result of which
is that the

 

5



--------------------------------------------------------------------------------

 

beneficial owners (as defined above) of the capital stock of Neoforma
immediately prior to such transaction or transactions cease to be the beneficial
owners of at least 50.1% of the capital stock, measured by voting power or
economic interest rather than number of shares, of the surviving or resulting
entity of such transaction or transactions; or

 

  (e) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Neoforma
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the stockholders of Neoforma was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously approved) cease to constitute a majority of the
directors then in office.

 

“Neoforma Information” means information and data other than Information as
defined herein.

 

“Neoforma Materials” means Materials provided by Neoforma and displayed on and
available to Users of a Marketplace but shall not include the Novation
Materials.

 

“Non-Contract Product” means any Product available through a Customized
Marketplace that is not part of the Novation Contract Portfolio or any other
GPO-specific contract portfolio.

 

“Novation Contract Portfolio” means a catalog of all Products and Novation
Materials that will appear on the Novation Marketplace or the HPPI Marketplace,
for which Novation has contracted, for the benefit of the Members.

 

“Novation Competitor” means any person that, at the time of determination, would
reasonably be considered to be (i) a competitor of Novation or (ii) a competitor
of any Member.

 

“Novation Marketplace” means a Customized Marketplace accessible only to members
of VHA, UHC or HPPI, which may include Contract and Non-Contract Products.

 

“Novation Marketplace Transaction Fee(s)” means fees to be paid by Suppliers to
Neoforma in respect of (i) transactions occurring “on the Novation Marketplace”
or (ii) processing Supply Chain Data; excluding fees associated with Neoforma
Auction. For the purposes of this definition “on the Novation Marketplace” means
the initiation or confirmation of a transaction is captured through the Novation
Marketplace.

 

“Novation Materials” means Materials provided by Novation or by Novation
Suppliers to Neoforma for display to Users of a Customized Marketplace,
including to Members on the Novation Marketplace.

 

6



--------------------------------------------------------------------------------

“NovationSuppliers” means suppliers, manufacturers or distributors that provide
equipment, products, supplies, services, information and other content for sale,
rental or lease through the Novation Marketplace and HPPI Marketplace under the
Novation Contract Portfolio.

 

“Party” means each of Neoforma, Novation, HPPI, VHA and UHC and any other person
who becomes a signatory to this Agreement, unless the context requires
otherwise.

 

“Patron(s)” means a person who is entitled to receive a patronage refund from
VHA or UHC.

 

“Person” means a natural person, corporation, partnership (limited or general),
limited liability company, business trust or other entity.

 

“Product(s)” means equipment, products, supplies, services, information and
other content provided by Suppliers and available for purchase, rental or lease
by Users through a Marketplace.

 

“Remote Order Entry” means the ability of Users, including, without limitation,
persons outside of central purchasing/materials management departments to create
requisitions and to have such requisitions turned into valid orders in
accordance with the protocol agreed to by the Novation Marketplace and the User.

 

“Retained Contract(s)” means those product or service contracts of VHA or UHC
that have not been transferred to Novation and which the Members may have access
to because they are Members in VHA or UHC.

 

“Service(s)” means the services to be provided hereunder by Neoforma.

 

“Service Level(s)” means the objective criteria establishing the level of
Neoforma’s required performance of the Services under this Agreement.

 

“Shortfall Payment” has the meaning specified in Section 8.1.2

 

“Sign-up” (also “Signs-up” and “Signed-up”) means those arrangements whereby a
Party amends existing agreements with Suppliers or enters into a new contractual
arrangement with a Supplier to permit that Supplier’s equipment, products,
supplies, services, information and other content to be displayed on the
Novation Marketplace or the HPPI Marketplace.

 

“Supplier(s)” means suppliers, manufacturers or distributors that provide
Products and Materials for display, sale, rental or lease, including, without
limitation, High-Volume Suppliers pursuant to an agreement allowing
participation on a Customized Marketplace.

 

“Supplier Integration Deadline” means the later of: (i) * days following the
date on which a Supplier is Signed-up; or (ii) the Integration date specified in
the contract between the Supplier and Neoforma, as either may be adjusted
pursuant to Section 3.8.2.

 

7

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

“Supply Chain Data” means information for use by Members and Suppliers regarding
the purchase, rental or lease of a Product by a Member who has signed a Member
participation agreement with Neoforma to participate in the Novation Marketplace
or HPPI Marketplace, whether the purchase, rental or lease is conducted “on the
Marketplace” or “off the Marketplace”. For the purposes of this definition “off
the Marketplace” means the initiation or confirmation of a transaction is not
captured through a Marketplace, and “on the Marketplace” means the initiation or
confirmation of a transaction is captured through a Marketplace.

 

“Supply Chain Data Transaction Value(s)” means the *, relating to each purchase,
rental or lease of a Product “off the Novation Marketplace or HPPI Marketplace”,
but for which Neoforma processes Supply Chain Data. For the purposes of this
definition “off the Novation Marketplace or HPPI Marketplace” means the
initiation or confirmation of a transaction that is not captured through the
Novation Marketplace or HPPI Marketplace.

 

“Supply Chain Management Services” means (i) with respect to Novation, VHA and
HPPI, operations and activities related to the evaluation, bidding, negotiation,
contracting, administering, marketing, distribution, sale, acquisition or
disposal of equipment, products, supplies, services, information and other
content by healthcare organizations from third parties and (ii) with respect to
UHC only, operations and activities related to the evaluation, bidding,
negotiation, contracting, administering, marketing, distribution, sale,
acquisition or disposal of equipment, products, supplies and services by
healthcare organizations from third parties, and in the case of each of clause
(i) and (ii), including operations and activities directly related to Neoforma
Auction. Notwithstanding the generality of the foregoing, and with respect to
UHC only, Supply Chain Management Services do not include outsourcing,
consulting, information technology products and services (unless related to
equipment or supplies), financial products and services, insurance products and
services, education and networking and communication products and services.

 

“Target Fee Levels” has the meaning specified in Section 8.2.1 of this
Agreement.

 

“Tool(s)” means a program, utility or user interface that helps the user of the
program, utility or user interface analyze or search for data.

 

“Transaction Data” means the data maintained by Neoforma on the Transaction
Database.

 

“Transaction Database” means any and all means used to store Information.

 

“Transaction Fee(s)” means fees to be paid by each Supplier pursuant to its
agreement with Neoforma for participation on the Novation Marketplace or the
HPPI Marketplace.

 

“User(s)” means all Members and other users of a Customized Marketplace,
including, without limitation, participating healthcare organizations, GPOs or
other registered users that do not act as Suppliers.

 

8

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

2. NOVATION OBLIGATIONS

 

  2.1 Agency Relationship. Neoforma hereby appoints Novation to act as
Neoforma’s limited agent to Sign-up Suppliers for the Novation Marketplace and
HPPI Marketplace, and Novation accepts such appointment, for the principal
purpose of facilitating e-commerce purchases by the patrons of VHA and UHC and
by others.

 

  2.2 Novation Duties. In connection with Novation’s appointment as agent under
Section 2.1, Novation will perform the following obligations:

 

  2.2.1 Within 90 days after the execution of this Agreement, Neoforma and
Novation shall meet and use best efforts to agree upon certain commercially
reasonable negotiating parameters for: (i) securing, as the opportunity arises,
certain data rights from Novation Suppliers for use by Neoforma in connection
with services offered, (ii) certain service level requirements that Novation
Suppliers must adhere to in connection with the Novation Marketplace, (iii) the
contractual requirements that Novation Suppliers provide Supply Chain Data to
the Novation Marketplace and negotiate with Neoforma in good faith for the
purchase of the display of Non-Contract Products on and the establishment of
connectivity to the Novation Marketplace. Novation shall adhere to the agreed
upon parameters. Novation may exercise its sole and unfettered discretion with
respect to the terms and conditions of its agreements with Novation Suppliers,
provided that such are not inconsistent with Novation’s obligations under this
Agreement.

 

  2.2.2 Neoforma and Novation shall meet no less frequently than on a quarterly
basis (or at any time that either Neoforma or Novation reasonably requests such
a meeting) to review the then-current negotiating parameters regarding data
rights, service level requirements and the other rights and obligations
described in Section 2.2.1 and the then-current required rights described in
Section 2.5.2.

 

  2.2.3 Novation will provide to Neoforma promptly after the Sign-up of each
Supplier agreement all information contained in such agreement that is necessary
for Neoforma to fulfill its obligations under Section 2.5.

 

  2.2.4 Novation will manage the Supplier relationships in respect of each
Novation Supplier, and will use diligent efforts to facilitate favorable
commercial relationships between Neoforma and Novation Suppliers.

 

  2.2.5 Novation and Neoforma shall cooperate to increase the number of Novation
Suppliers on the Novation Marketplace and HPPI Marketplace.

 

9



--------------------------------------------------------------------------------

  2.2.6 Novation will reasonably cooperate with Neoforma to resolve performance
problems with respect to any Novation Supplier that it has Signed-up and who has
become the subject of numerous User complaints.

 

  2.2.7 Subject to its obligations under Section 11.2, Novation will bring to
Neoforma’s attention, reasonably promptly after learning thereof, any fact that
would reasonably be likely to materially adversely affect the Novation
Marketplace or HPPI Marketplace, Neoforma or Users, including, without
limitation, the institution of litigation against Novation or any Supplier.

 

  2.2.9 In performing its duties under this Section 2, Novation shall not be
required to initiate or carry on litigation.

 

  2.3 Certain Contracts. For the avoidance of doubt, the Parties agree that the
contracts constituting the Novation Contract Portfolio or the Retained
Contracts, as now or hereafter constituted, shall remain obligations of
Novation, UHC or VHA, as the case may be, and shall not be transferred to, or
assumed by, Neoforma in connection with this Agreement.

 

  2.4 Adjustment of Transaction Fees. Novation shall meet with Neoforma no less
frequently than on a quarterly basis (or at any time that either Neoforma or
Novation reasonably requests such a meeting) to review the Transaction Fees then
in effect. At such meetings, Neoforma and Novation shall in good faith review
whether the Transaction Fees then in effect are market competitive and, if not,
shall adjust such Transaction Fees so that they are market competitive. For the
avoidance of doubt, the Parties agree that “market competitive” shall mean that
(i) Suppliers are reasonably likely to agree to pay such fees at such time or
(ii) such fees are competitive with similar Transaction Fees paid by suppliers
in similar e-commerce or related industries. Until Neoforma and Novation have
agreed upon a change to the Transaction Fees, as the case may be, the
then-existing fees shall remain in effect.

 

  2.5 Novation Offerings and Procurement on Neoforma’s Behalf.

 

  2.5.1 Marketplace Services and Functionality Offered by Novation to Suppliers.
In conjunction with Novation’s appointment as a limited agent under Section 2.1
above, Novation shall contract with Novation Suppliers to display through the
Novation Marketplace: Novation Supplier’s Products contained in the Novation
Contract Portfolio; and Novation Supplier’s contracts with Novation for the
purchase of such Products.

 

  2.5.2

Novation’s Procurement of Rights on Neoforma’s behalf. In conjunction with
Novation’s performance as limited agent in accordance with Section 2.1 above,
Novation shall, on Neoforma’s behalf, obtain the Novation Supplier’s agreement
to the following terms, and Novation may not Sign-Up

 

10



--------------------------------------------------------------------------------

 

any Supplier to participate on the Novation Marketplace without that Supplier’s
agreement to such terms:

 

  (a) Novation owns and will continue to own the compilation or “look and feel”
of all Content as it appears on Novation Marketplace (“Content Compilation”);

 

  (b) any reproduction, transmission or display of the Content Compilation by
any Novation Supplier or any third party is strictly prohibited; and

 

  (c)(i) the rights of Neoforma solely in connection with the Novation
Marketplace to, on a non-exclusive, royalty-free and fully paid-up basis, use,
copy, modify, display, perform and create derivative works of Supplier’s Content
solely for the purposes of digitizing, categorizing and formatting such
information for placement on the Novation Marketplace, to create a reference
database of Supplier Content, and to use such database to reconcile, correct
and/or supplement Member and Transaction Data to help ensure that such is
accurate and up to date for so long as the Supplier participates on the Novation
Marketplace.

 

3. NEOFORMA OBLIGATIONS

 

  3.1 Service. Neoforma shall provide Services mutually agreed between Neoforma
and Novation as set forth herein and in the Functionality Roadmap. Neoforma and
Novation anticipate that the Services will evolve and be modified or be enhanced
over time to keep pace with technological advancements and improvements in
e-commerce as specified in each Functionality Roadmap as agreed upon in
accordance with the Collaborative Development process set forth in Exhibit M.
Once agreed upon, all modification to each Functionality Roadmap must be in
writing and agreed to by the Parties in writing.

 

  3.2 Service Levels. Neoforma shall provide such professional and technical
personnel and other resources (including, without limitation, hardware,
software, facilities, equipment and other assets) as shall be required to
perform the Services in accordance with service levels set forth in Exhibit N
and as shall otherwise be mutually agreed upon by the Parties and referred to as
the “Service Level Specifications.” Once agreed upon, all modifications to the
Service Level Specifications must be in writing and agreed to by the Parties in
writing.

 

  3.3 Cooperation with Novation. Neoforma shall cooperate with Novation in the
performance of Novation’s limited agency obligations under Section 2 and to
perform Neoforma’s obligations as provided in Section 2.

 

11



--------------------------------------------------------------------------------

  3.4 Employee Incentives. No later than February 15 during each year of the
term of this Agreement, Neoforma shall develop and implement employee
compensation plans that will provide Neoforma employees with incentives to meet
Functionality Roadmap delivery dates.

 

  3.5 Quality Assurance Program. Neoforma will administer a quality assurance
program that has been mutually agreed to by Neoforma and Novation, among other
things, to monitor Supplier performance and order confirmation for Products
ordered by Users.

 

  3.6 Notice of Materially Adverse Facts. Subject to its obligations under
Section 11.2, Neoforma will bring to the attention of each of Novation, VHA and
UHC, reasonably promptly after learning thereof, any fact that would reasonably
be likely to materially adversely affect the Novation Marketplace, the HPPI
Marketplace or the Members, VHA, UHC or HPPI, including, without limitation, the
institution of litigation against Neoforma or any Supplier.

 

  3.7 Case Studies. During each of the calendar years 2003 through 2004,
Neoforma shall on an annual basis (but in no event later than March 1 of each
year) prepare two or more User case studies documenting the economic value that
the Novation Marketplace and HPPI Marketplace has for each of Suppliers and
Members. After calendar year 2004, such case studies shall be prepared by
Neoforma from time to time as mutually agreed by Novation and Neoforma. In
addition, during the Term, Neoforma shall measure current and cumulative value
provided to Members and Suppliers by the Novation Marketplace and HPPI
Marketplace. Each case study prepared by Neoforma will be sent to each of
Novation, VHA, and UHC for the purpose of marketing the Novation Marketplace and
HPPI Marketplace to other Suppliers and Members.

 

  3.8 Customer Integration.

 

  3.8.1 Neoforma shall complete the Integration and make operational for
receiving and confirming orders, or delivering or receiving Supply Chain Data,
for each Supplier that is Signed-up by the Supplier Integration Deadline.
Neoforma shall, on a regular basis as agreed to by Neoforma and Novation in
connection with the Service Level Commitments to be determined in accordance
with Section 3.8.2 below, load onto the Novation Marketplace Novation Supplier
Content as provided by Novation Suppliers. Within 90 days of the execution of
this Agreement, Neoforma and Novation shall meet and use best efforts to agree
on commercially reasonable service level commitments regarding the frequency,
time frame and other parameters with respect to Neoforma’s obligation to load
Content received from Novation Suppliers onto the applicable Customized
Marketplace.

 

12



--------------------------------------------------------------------------------

  3.8.2 Neoforma shall be responsible for signing Members to the Novation
Marketplace. Within ninety (90) days after the Effective Date and, thereafter
once each year within ninety (90) days after the anniversary of the Effective
Date, Neoforma and Novation shall meet and use good faith and reasonable efforts
to determine and agree upon their respective responsibilities in connection with
obtaining additional agreements between Members and Neoforma for use of the
Novation Marketplace (“New Participating Members”). At each such meeting,
Neoforma and Novation shall undertake to identify and attempt to sign as New
Participating Members, those Members representing purchasing volume, as measured
by reference to the volume purchases of Novation Contract Products by Members
(“Member Purchasing Volume”), that, if signed as New Participating Members, will
result in participation in the Novation Marketplace by * of the total Member
Purchasing Volume by the end of the calendar year * (“Target Participation”).
Neoforma shall staff appropriately to perform its obligations in connection with
achieving Target Participation.

 

       In connection with all agreements with Members, Neoforma shall obtain the
right to assign Member agreements for participation in the Novation Marketplace
to each of Novation, VHA or UHC in the event that this Agreement terminates or
expires pursuant to Section 9 herein: (a) in all new agreements by including
appropriate assignment language in such agreements, and (b) in all other
agreements, by using commercially reasonable efforts to obtain the applicable
Member’s agreement to appropriate assignment language at the time of any
amendment to or renewal of such agreement. In the context of new agreements and
Neforma’s renewals as contemplated in clause (a) above, if a Member refuses to
agree to the proposed assignment language or proposes more limited assignment
language, Neoforma shall so inform Novation and shall request Novation’s written
consent to waive the requirement or agree to alternative language, as the case
may be. Novation’s consent may be by email or fax and shall not unreasonably be
withheld or delayed.

 

  3.8.3 Neoforma shall be responsible for either connecting signed Members to
signed Novation Suppliers directly (EDI, XML, etc.) or making Supply Chain Data
available directly to signed Members. Neoforma and Novation shall agree on
annual volume and connection targets. Neoforma shall staff appropriately to
achieve the mutually agreed upon targets. The annual targets shall be based on
the overall objective of connecting signed Members to signed Novation Suppliers
covering *.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

13



--------------------------------------------------------------------------------

  3.8.4 Neoforma shall perform all obligations required of it and comply with
all restrictions imposed on it pursuant to each agreement entered between
Novation and a Supplier in compliance with Section 2.2.1.

 

  3.8.5 Neoforma shall not Sign-Up a Novation Supplier to the Novation
Marketplace without the prior consent of Novation. Neoforma shall not Sign-Up a
Novation Supplier of Non-Contract Products on terms more favorable than those
permitted to be entered into between Novation and a Novation Supplier.

 

4. THE MARKETPLACES

 

  4.1 Maintenance of Novation Marketplace and HPPI Marketplace. Neoforma shall
use its best efforts to maintain the Novation Marketplace and HPPI Marketplace
as a leading provider of e-commerce services to the healthcare industry.

 

  4.2 Consultation. Neoforma, Novation, VHA and UHC will consult regularly (but
no less frequently than on a quarterly basis) to discuss the strategic direction
of the Novation Marketplace and HPPI Marketplace, including the features and
functions that would provide additional value to patrons and others.

 

  4.3 Provision of Non-Contract Product Information. The Suppliers will be
responsible for providing Neoforma with Materials to be located on the
Marketplaces in respect of all Non-Contract Products. Novation will review such
Materials relating to the Non-Contract Products, subject to Neoforma providing
Novation a methodology for previewing such Materials. Novation may request that
any materials or data that Novation reasonably and in good faith believes is
likely to result in liability to Neoforma, Novation, HPPI, VHA UHC or any Users
be promptly removed from the Novation Marketplace and/or HPPI Marketplace, and
Neoforma shall use commercially reasonable efforts to comply with such requests.
Neoforma shall include language in all new contracts with Suppliers who Sign-Up
for the Novation Marketplace that allows for the removal of material or data
from the Novation Marketplace which Novation, in its sole discretion, reasonably
and in good faith believes to may result in injury or damage to the reputation
or goodwill in the businesses of, or otherwise is likely to result in liability
to, Neoforma, Novation, HPPI, VHA, UHC or any Users.

 

  4.4

Provision of Contract Product Information. Novation shall be responsible for
providing Neoforma with pricing for Contract Products and any unique facts and
summary sheets relating to such Contract Products that are prepared by Novation.
The Novation Suppliers will be responsible for providing Neoforma with all other
information regarding such Contract Products. Subject to Neoforma providing to
Novation a methodology for allowing Novation to preview Materials relating to
Contract Products, Novation will review such information and determine that such
information is reasonably accurate, prior to being loaded on the Novation

 

14



--------------------------------------------------------------------------------

 

Marketplace (e.g., correct pricing, product numbers, description, etc.).
Novation may request that any materials or data that Novation reasonably and in
good faith believes is likely to result in liability to Neoforma, Novation,
HPPI, VHA UHC or any Users be promptly removed from the Novation Marketplace
and/or HPPI Marketplace, and Neoforma shall use commercially reasonable efforts
to comply with such requests. Neoforma shall include language in all new
contracts with Suppliers who Sign-Up for the Novation Marketplace that allows
for the removal of material or data from the Novation Marketplace which
Novation, in its sole discretion, reasonably and in good faith believes to may
result in injury or damage to the reputation or goodwill in the businesses of,
or otherwise is likely to result in liability to, Neoforma, Novation, HPPI, VHA,
UHC or any Users.

 

  4.5 Independent Users. Prior to the date on which Neoforma concludes an
agreement with a GPO (other than HPPI) having its own Supplier contracts (an
“Independent GPO”) who, as a condition to using a Marketplace, contractually
requires Neoforma to act in a neutral manner, Neoforma shall refer any User who
requests access to a Customized Marketplace (other than a Member entitled to use
the Novation Marketplace) to the HPPI Marketplace. After the date on which an
Independent GPO is on the Marketplace, if a User (other than a Member entitled
to use the Novation Marketplace) approaches Neoforma requesting access to a
Customized Marketplace, Neoforma shall act in a neutral manner with regard to
such User and shall not be required to recommend or otherwise refer such User to
any specific part of the Marketplace, including the HPPI Marketplace or the
Novation Marketplace. Notwithstanding the preceding sentence, Neoforma will at
all times feature the HPPI Marketplace at least as prominently on the
Marketplace as any other Customized Marketplace.

 

  4.6 Multiple Memberships. If a Member is also a member of any other GPO that
has a Customized Marketplace on the Marketplace, that Member will have access to
all of the Marketplace, including the Novation Marketplace or HPPI Marketplace,
as the case may be, and the applicable Customized Marketplace. Members who are
also Users of Customized Marketplaces will have access rights to the Novation
Marketplace or the HPPI Marketplace equal to those of Members that do not belong
to Customized Marketplaces. Notwithstanding the foregoing, Neoforma shall
provide favorable view and framing in respect of the Novation Contract Portfolio
to any Member accessing the Marketplace.

 

  4.7 User Registration. Neoforma, with Novation’s assistance, will develop a
Tool to register Members on the Novation Marketplace and HPPI Marketplace.
Neoforma will require Members to create and use passwords as a necessary
condition to accessing the Novation and HPPI Marketplace. Neoforma shall be
responsible for keeping the Novation Marketplace registry and the HPPI
Marketplace registry current and for not allowing access to such Marketplaces by
unauthorized Users.

 

15



--------------------------------------------------------------------------------

  4.8 Delivery and Order Fulfillment. Neoforma will notify Novation Suppliers
and provide Novation Suppliers access to the Transaction Database for sales,
rentals and leases of Products by such Novation Suppliers, in a form and format
mutually agreed upon by Neoforma and Suppliers and to the extent set forth in
the Functionality Roadmap.

 

  4.9 Removal of Products from the Novation Marketplace and HPPI Marketplace.
With regard to Non-Contract Products, Neoforma shall remove Product listings
from the Novation Marketplace and HPPI Marketplace promptly after determining
that the appearance of such Products will, or is reasonably likely to, result in
liability to Neoforma, Novation, HPPI, VHA, UHC or any Users. Upon such removal,
Neoforma will promptly notify Novation of such action and the reasons therefore.
With regard to Contract Products, Neoforma shall notify Novation promptly after
becoming aware of any problems with a Contract Product or that any such Contract
Product will, or is reasonably likely to, result in liability to Neoforma,
Novation, HPPI, VHA, UHC or any Users. In addition and at the same time,
Neoforma shall provide to Novation all information of which it is aware
regarding the problems with such Contract Product. Neoforma will obtain
Novation’s prior written consent, prior to taking any action to remove such
Contract Product listing from the Novation Marketplace and HPPI Marketplace.

 

  4.10 Customized Marketplaces. In accordance with the Functionality Roadmap to
be agreed upon, Neoforma may create Customized Marketplaces and other customized
sites for the use and benefit of Users on the Customized Marketplace. Neoforma
will not intentionally create Customized Marketplaces for the purpose of evading
fees owed to Novation under Section 8 of this Agreement.

 

  4.11 Links. The Parties will establish and maintain hypertext links from the
Novation web site, HPPI web site, VHA web site and UHC web site to the Novation
Marketplace and HPPI Marketplace. Each of Novation, HPPI and Neoforma will use
reasonable efforts to ensure that the respective links that each Party maintains
linking Novation, HPPI and Members to the Novation Marketplace and HPPI
Marketplace function correctly.

 

  4.12 Reasonable Assistance. Each Party will provide the other Parties with
on-going reasonable assistance with regard to technical, administrative and
service-oriented issues relating to the Marketplaces.

 

5. NOVATION MARKETPLACE AND HPPI MARKETPLACE

 

  5.1

Development. The Parties shall meet from time to time to agree to the “look and
feel” and organization of the Novation Marketplace and the HPPI Marketplace, and
to jointly develop and agree upon a Functionality Roadmap, which shall include
an implementation plan and schedule for development of the Novation

 

16



--------------------------------------------------------------------------------

 

Marketplace and the HPPI Marketplace. The current Functionality Roadmap is
approved by the Parties as of the date hereof and attached hereto as Exhibit K.
The Collaborative Development Process is the process by which future
Functionality Roadmaps will be developed and is attached hereto as Exhibit M.

 

  5.2 Hosting. Neoforma will create, host and implement the Novation Marketplace
and the HPPI Marketplace according to the agreed plan and display the Novation
Contract Portfolio in a manner similar to the way in which products currently
appear on the Marketplace.

 

  5.3 Delivery and Order Fulfillment. Neoforma will notify the Suppliers of
purchases, rentals and leases made by Members in a form and format according to
the terms of Neoforma’s agreements with Suppliers.

 

  5.4 Display of Material. In order to facilitate efficient presentation of
Product information, Neoforma will categorize, organize and display all Products
on the Novation Marketplace and the HPPI Marketplace in a manner consistent with
that in which it organizes similar information on other Customized Marketplaces.

 

  5.5 Reports and Meetings.

 

  5.5.1 Subject to obtaining the consent of the Members’ in accordance with
Section 10, Neoforma will provide each of Novation, VHA, UHC and HPPI with
real-time, on-line reports of its Members usage statistics and reports on other
reasonable matters. Such reports shall be made available in the form of Excel™
files transferred via electronic transmission to Novation, VHA, UHC or HPPI, or
in such other format as the Parties agree. The Parties will mutually agree as to
the scope, format and substance of the standardized reporting system that
Neoforma will develop and modify from time to time (at no extra charge) and that
will be available to Novation, VHA, UHC and HPPI via the Internet.

 

  5.5.2

Neoforma and Novation shall establish and maintain a cross-functional management
team in order to review operations of the Novation Marketplace. The
cross-functional management team shall meet (each a “Cross-Functional Management
Team Meeting”) no less frequently than on a quarterly basis. The
cross-functional management team shall include the lead executive from each of
Neoforma and Novation responsible for overseeing this Agreement, and shall also
include management representatives from each of Neoforma and Novation from each
functional area, including marketing, Member sales, Supplier relations,
implementation and development. Additionally, one or more representatives from
each of VHA and UHC shall be invited to participate in each Cross-Functional
Management Team Meeting. In addition, Neoforma and Novation shall establish a
strategic planning team to

 

17



--------------------------------------------------------------------------------

 

discuss the direction and strategy of the Novation Marketplace. The strategic
planning team shall meet at least twice in each calendar year.

 

  5.6 Retained Contracts. Either VHA or UHC may at any time elect to put their
respective Retained Contracts on the Novation Marketplace. If the posting on the
Novation Marketplace is merely informational and Members are not able to
purchase, rent or lease Products covered by such Retained Contracts through the
Marketplaces, no fees shall be paid for such posting and shall be treated in the
same manner as other Contract Portfolio contracts. If during the Term, Novation
Signs-up such Suppliers as Novation Suppliers, those new contracts shall then
become subject to Sections 2 and 8 and shall be treated in the same manner as
other Contract Portfolio contracts.

 

  5.7 Marketing. Novation, VHA, UHC and HPPI will use commercially reasonable
efforts to drive traffic to the Novation Marketplace and the HPPI Marketplace,
including, without limitation, making appropriate introductions for Neoforma,
allowing Neoforma preferred space and visibility at Member forums, presenting
satellite broadcasts or web casting targeted at the Members, and otherwise in
accordance with the roles and responsibilities specified for each Party in any
collaborative marketing agreement reached among the Parties. The current
collaborative marketing agreement is attached hereto as Exhibit L. Novation, VHA
and UHC will work with Neoforma to develop new initiatives targeted toward
increasing Members’ participation on the Marketplaces, including the Novation
Marketplace and the HPPI Marketplace.

 

  5.8 Neoforma Auction.

 

  5.8.1 Novation, VHA, UHC and HPPI will promote the use of Neoforma’s asset
management and recovery services and related activities of Neoforma Auction to
patrons and others.

 

  5.8.2 Any Member wishing to utilize the Neoforma Auction and Neoforma’s asset
management and recovery services shall enter into an Asset Recovery Services
Agreement with Neoforma.

 

  5.8.3 Neoforma may delegate the performance of the asset management and
recovery services to a third party appointed by Neoforma.

 

6. EXCLUSIVITY AND RIGHT OF FIRST OFFER

 

  6.1

Novation, VHA, UHC and HPPI Exclusivity. Except as provided in Section 6.3, each
of Novation, HPPI, VHA and UHC agrees that it will not directly or indirectly
develop, promote, contract for the development of, assist others to develop, or
enter into any agreement with any other person to provide to any of them, or
promote to their Members, any Internet-

 

18



--------------------------------------------------------------------------------

 

based marketplace related to Supply Chain Management Services by acute or
non-acute healthcare providers anywhere in the world other than the
Marketplaces.

 

  6.2 Neoforma Exclusivity.

 

  6.2.1 Except as otherwise provided in Section 6.3, neither Neoforma nor its
Affiliates will develop, promote, contract for the development of, assist others
to develop, or enter into any agreement with any other person to provide, any
Internet-based system related to the acquisition or disposal of equipment,
products, supplies, services, information and other content by acute or
non-acute healthcare providers anywhere in the world other than the
Marketplaces.

 

  6.3 Right of First Offer for Novation and Neoforma.

 

  6.3.1 If either Novation or Neoforma elects to commence an Internet-venture in
any country other than the United States or in any market that is not then
served by a Customized Marketplace (whether in the United States or otherwise),
such Party (the “Offeror”) shall offer to the other (the “Offeree”) the
opportunity to participate in such venture in a manner commensurate with the
Offeree’s role under this Agreement (including the right of Novation to create
other contract portfolios similar to the Novation Contract Portfolio or to
recruit suppliers for such venture). The Offeror shall provide full information
to the Offeree regarding the venture, and shall make its senior executives
available to meet with the Offeree to discuss the venture. The Offeror shall
also notify the Offeree of such venture a reasonable time prior to commencement
of the venture (but in no event less than 60 days prior to the date on which the
Offeree must decide to participate). If after consideration the Offeree declines
to participate in such venture, then, notwithstanding Section 6.1 or 6.2, as the
case may be, the Offeror may proceed with such venture, but solely in that
market or country, and on no less favorable terms and conditions in the
aggregate as had been offered to the Offeree. In addition, the Offeree shall be
released from its obligations under Section 6.1 or 6.2, as the case may be, but
solely in respect of the market or country that was the subject of such Offer.
If the Offeror subsequently does not consummate the venture, and the Offeror
wishes to commence another venture in the same market or country, the Offeror
must once again offer such opportunity to the Offeree. The Offeror shall have no
obligation to share any fees earned in a venture in which the Offeree has not
elected to participate. Neoforma and Novation shall work in good faith to
provide software tools and services under this Agreement and in conjunction with
the Novation Marketplace and the HPPI Marketplace that enable Novation, VHA and
UHC to maintain competitive positions in their markets.

 

19



--------------------------------------------------------------------------------

  6.3.2 Business development representatives of Neoforma and Novation shall meet
on a quarterly basis to review existing opportunities in foreign markets and
countries and to review existing opportunities in markets not then served by a
Customized Marketplace. Such representatives shall prepare a joint plan to
identify and exploit such other opportunities in foreign markets and in other
healthcare markets. Any right of an Offeror to proceed with a venture under
Subsection 6.3.1 without the Offeree shall be conditioned on such Offeror’s
compliance with this Subsection 6.3.2.

 

  6.4 First Offer for Non-Exclusive Services.

 

  6.4.1 The term “Non-Exclusive Service(s)” means Internet-related services
available primarily through Neoforma that are outside the scope of Section 6.1,
including, without limitation, the products and services excluded from the
definition of Supply Chain Management Services as applied to UHC. For purposes
of clarification, Non-Exclusive Services will not include Internet-related
services the majority of which are provided by an entity other than Neoforma.
UHC shall give favorable consideration to Neoforma as a third-party provider to
UHC of Non-Exclusive Services as follows: if (i) UHC elects to provide for
itself or for the benefit of all or substantially all of UHC’s Members any new
Non-Exclusive Service or (ii) UHC intends to replace any agreement for the
provision of a Non-Exclusive Service then being provided to UHC by a third
party, then UHC shall first offer to Neoforma the opportunity to provide such
Non-Exclusive Service (the “Opportunity”). Promptly upon becoming aware of an
Opportunity, UHC shall send notice of the Opportunity in electronic or paper
writing to the Chief Executive Officer of Neoforma, or his or her designate.
Promptly after receiving such notification, but in no less than 15 days,
Neoforma shall meet with UHC to discuss the Opportunity and Neoforma’s proposed
role therein. Neoforma and UHC shall continue to meet and discuss the
Opportunity for the 30-day period commencing upon UHC’s notification to
Neoforma. Neither UHC nor Neoforma will have any obligation to meet and to
discuss the Opportunity (i) if Neoforma does not meet with UHC within the time
required, or (ii) after the expiration of the 30-day discussion period. The
communication by UHC to Neoforma of any Opportunity, including the ideas,
concepts or other intellectual property contained therein, will be Confidential
Information subject to Section 11.

 

  6.4.2 For the avoidance of doubt and notwithstanding anything to the contrary
in this Agreement, in no event will UHC be required to obtain any Non-Exclusive
Service from Neoforma.

 

20



--------------------------------------------------------------------------------

7. LICENSES AND OWNERSHIP

 

  7.1 Ownership of Marks. Each Party will own and retain all right, title and
interest in and to its intellectual property, including its trademarks, trade
names, service marks and logos (“Marks”) worldwide, as specified in Exhibit A.

 

  7.2 Novation Marks. Subject to the terms of this Agreement, Novation grants to
Neoforma, VHA, UHC and HPPI a worldwide, nontransferable, non-exclusive,
royalty-free license to use, transmit and display Novation’s Marks in connection
with the Marketplaces during the Term of this Agreement, provided that such use
is in accordance with Novation’s then-current trademark usage guidelines. A copy
of Novation’s current trademark usage guidelines is attached as Exhibit B. Upon
any change in such guidelines, Novation will promptly provide to Neoforma a copy
of such revised usage guidelines. Neoforma will not modify the Novation Marks or
combine any of the Novation Marks with any other mark or term. Subject to the
provisions of Section 9.9, upon termination or expiration of this Agreement,
Neoforma will cease all use of the Novation Marks.

 

  7.3 Neoforma Marks. Subject to the terms of this Agreement, Neoforma grants to
Novation, VHA, UHC and HPPI a worldwide, nontransferable, non-exclusive,
royalty-free license to use, transmit and display Neoforma’s Marks during the
Term only in promotional materials used to encourage participation on the
Marketplaces, provided that such use is in accordance with Neoforma’s
then-current trademark usage guidelines. A copy of Neoforma’s current trademark
usage guidelines is attached as Exhibit C. Upon any change in such guidelines,
Neoforma will promptly provide to Novation, VHA, UHC and HPPI a copy of such
revised usage guidelines. Except as authorized under this Agreement, Novation,
VHA, UHC and HPPI will not modify any of the Neoforma Marks or combine the
Neoforma Marks with any other mark or term. Subject to the provisions of Section
9.9, upon the termination or expiration of this Agreement, Novation, VHA, UHC
and HPPI will cease all use of the Neoforma Marks.

 

  7.4 VHA, UHC and HPPI Marks. Subject to the terms of this Agreement, each of
VHA, UHC and HPPI grants to Novation and Neoforma a worldwide, nontransferable,
non-exclusive, royalty-free license to use, transmit and display its Marks
solely to promote the Marketplaces to the Members during the Term, provided that
such use is in accordance with the then-current trademark usage guidelines of
VHA, UHC and HPPI, as the case may be. A copy of each of VHA’s, UHC’s and HPPI’s
current trademark usage guidelines are attached as Exhibit D. Except as
authorized under this Agreement, Neoforma and Novation will not modify any of
the Marks of VHA, UHC and HPPI or combine any of them with any other mark or
term. Subject to the provisions of Section 9.9, upon the termination or
expiration of this Agreement, Neoforma and Novation will cease all use of VHA’s,
UHC’s and HPPI’s Marks.

 

21



--------------------------------------------------------------------------------

  7.5 Ownership of Neoforma Materials and Novation Materials. Neoforma and
Novation will own and retain all worldwide right, title and interest in and to
the Neoforma Materials and Novation Materials, respectively. Neither Neoforma
nor Novation will alter or delete any copyright or other proprietary notice that
may appear in the other Party’s Materials without prior written consent of such
Party.

 

  7.6 Neoforma Materials. Neoforma grants to Novation a worldwide,
nontransferable, non-exclusive, royalty-free license to use the Neoforma
Materials only in promotional materials used to encourage participation on the
Marketplaces.

 

  7.7 Novation Materials. Novation grants to Neoforma a worldwide,
nontransferable, non-exclusive, royalty-free license to use the Novation
Materials on the Marketplaces during the Term solely to enable Neoforma to
provide the Services contemplated under this Agreement.

 

  7.8 Development of Tools. From time to time during the Term, Novation may
request Neoforma to design Tools for Members or Suppliers in addition to the
Tools, functions and APIs, which will be mutually agreed upon and contained in
the Functionality Roadmap. Within a reasonable time after such request,
appropriate personnel from Novation and Neoforma will meet to discuss and draft
technical specifications for the desired customized Tools, functions and APIs.

 

  7.8.1 If the Tool, function or API requested by Novation will be used by all
Users of the Customized Marketplaces, Neoforma will develop such Tool, function
or API promptly and at its own expense. Neoforma will own and retain all right,
title and interest to all the intellectual property, including the source code,
object code and other Confidential Information, in and to the Neoforma developed
Tools, functions and APIs.

 

  7.8.2 If Neoforma does not otherwise agree to develop such Tool, function or
API for use by all Users of the Customized Marketplaces, Novation may, in its
sole discretion, agree to pay for the development of such Tool, function or API.
If Novation agrees to pay Neoforma for the development of such Tool, function or
API, Neoforma will promptly endeavor to develop such requested Tool, function or
API, and Novation will own all right, title and interest to all the intellectual
property, including all source code, object code and other Confidential
Information, in and to such Tools, functions and APIs. Any fees charged to
Novation for development of any Tool, function or API shall be provided by
Neoforma at the most favorable fee Neoforma charges to any other person for such
development or integration services.

 

  7.8.3 Nothing in this Section 7.8 shall limit Neoforma’s obligation to provide
the Services as shall be set forth in the Functionality Roadmap.

 

22



--------------------------------------------------------------------------------

  7.9 Access License. Neoforma grants to Novation a non-exclusive, worldwide,
non-assignable license to members of Novation and HPPI in order to access the
Novation Marketplace and HPPI Marketplace. Novation and HPPI grant to Neoforma a
non-exclusive, worldwide, non-assignable license to access the Novation and HPPI
web sites and computer systems solely to enable Neoforma to provide the services
contemplated under this Agreement.

 

8. FEES AND TAXES

 

  8.1 Fees.

 

  8.1.1 Neoforma and Novation shall each use its reasonable best efforts to
collect all Transaction Fees required to be paid by each supplier that each
signs up as a Supplier.

 

  8.1.2 Novation guarantees to Neoforma aggregate minimum Novation Marketplace
Transaction Fees, which shall be calculated as a percentage (the “Supplier
Target Percentage”) of the * as set forth on Exhibit G (the “Minimum Fees”).
Subject to Section 3.8 and Subsection 8.1.3, Novation shall pay to Neoforma the
shortfall, if any, * between the Minimum Fees calculated in accordance with this
Section 8.1.2 and the Novation Marketplace Transaction Fees recognized by
Neoforma in accordance with GAAP * (each such payment, a “Shortfall Payment”).

 

  8.1.3 Notwithstanding anything in this Agreement to the contrary, Novation
shall not be responsible for any Shortfall Payment: (i) *, (ii) in excess of
eighteen million ($18,000,000) dollars for the third calendar quarter (running
July 1 through September 30) of 2003, and fifteen million two hundred thousand
($15,200,000) for the fourth calendar quarter (running October 1 through
December 31) of 2003, and (iii) beginning on January 1, 2004, the maximum
quarterly Shortfall Payments shall not exceed fifteen million, two hundred and
fifty thousand ($15,250,000) dollars per calendar quarter (the “Maximum
Quarterly Shortfall Payments”).

 

  8.2 Revenue Sharing.

 

  8.2.1 The Parties have agreed to the Target Fee Levels (the “Target Fee
Levels”), set forth in Exhibit I.

 

23

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

  8.2.2 Neoforma shall pay to Novation * of any Novation Marketplace Transaction
Fees recognized by Neoforma in accordance with GAAP in excess of the Target Fee
Level for any given *, but only if Novation has fulfilled its obligations under
Subsection 8.1.2.

 

  8.2.3 Subject to Section 8.2.2, Neoforma shall retain all revenues it earns
and collects, and Novation shall pay to Neoforma within thirty (30) days after
the end of each *, all revenues earned by Neoforma but * (as the case may be)
for the provision of the Novation Marketplace during that *, including all *,
and revenue that would otherwise be subject to revenue sharing pursuant to
Section *.

 

  8.3 Monthly Payment of Maximum Quarterly Shortfall Payments. On the * of each
calendar month, Novation shall prepay to Neoforma an amount equal to one-third
of that quarter’s Maximum Quarterly Shortfall Payments payable pursuant to
Sections 8.1.2 and 8.1.3. Beginning in 2004, on or before March 15 of each year,
Neoforma and Novation shall meet and agree on the amount of any “true-up
adjustment” required to the Maximum Quarterly Shortfall Payment amounts for the
preceding year pursuant to Sections 8.1.2 and 8.1.3 based on *. Neoforma and
Novation shall apply any such “true-up adjustments” to subsequent Maximum
Quarterly Shortfall Payments as mutually agreed to by them.

 

  8.4 Reporting and Calculation of Fees and Revenue Sharing. To fulfill the
obligations of Novation and Neoforma under Section 8.3 to agree on estimated and
actual Shortfall Payments, before any meeting conducted pursuant to Section 8.3:
(a) Novation will provide Neoforma with a written report of the revenues
received by Novation for the provision of the Novation Marketplace (including
Transaction Fees and Neoforma Marketplace Transaction Fees); and (b) Neoforma
will provide each of Novation, VHA and UHC, with a written report of: (i)
aggregate Adjusted Gross Transaction Values and Supply Chain Data Transaction
Values for all purchases, rentals and leases of Products through the Novation
Marketplace, (ii) the aggregate amount of any Transaction Fees received by
Neoforma, (iii) the aggregate amount of any Novation Marketplace Transaction
Fees received by Neoforma; (iv) the information set forth in Exhibit E and such
other information as Novation may reasonably request; (v) revenue received by
Neoforma from distribution or licensing of software and other technology
solutions; and (vi) revenue received by Neoforma associated with Section 8.9
below. Neoforma and Novation shall then jointly calculate: (i) the Minimum Fees,
(ii) any revenue sharing amounts under Sections 8.2, 8.9, and 8.10, and (iii)
any other fees to be paid by a Party.

 

24

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

  8.5 *

 

  8.5.1 Right to *. Beginning on January 1, 2003 and from time to time
thereafter, either Novation or Neoforma may initiate an * (the * “Process”) in
order to *.

 

  8.5.2 * Process. In the case of a general * Process, (i) either Novation or
Neoforma may select and hire a *, which * shall be reasonably acceptable to the
other Party, and the Party selecting such * shall pay all costs associated with
the * Process; or (ii) Novation and Neoforma shall mutually agree upon an
independent, third party * and Novation and Neoforma shall share all costs
associated with such shared * In addition, in the case of a * Process with
respect to Supplier Target Percentages, or if Neoforma and Novation otherwise
agree with respect to a general * Process, Neoforma and Novation may rely on
publicly available information in carrying out the * Process, and to carry out
the * Process without the use of a third-party *. The Parties shall cooperate to
facilitate the * Process, including by providing reasonable information as is
necessary to conduct the * Process.

 

  8.5.3 General *. The * Process for general items shall * (i) with respect to
Neoforma, * provided by Neoforma to Novation, the * offered to Members, the *
offered to Suppliers, the *, and * under this Agreement and (ii) with respect to
Novation, any Shortfall Payment as provided in Subsection 8.1.3 and, in each
case, shall be based upon a * including, without limitation, * pursuant to or in
connection with this Agreement and other material terms and conditions. If the *
Results indicate that the * by Novation or Neoforma, as the case may be, are not
*, Neoforma and Novation shall promptly meet and enter into a good faith
negotiation to determine whether there should be an *.

 

  8.5.4 *. The * Process with respect to * shall be based upon review of whether
such * are *. If the * Results indicate that the * in place during the period
examined are not *, then Neoforma and Novation shall promptly meet and adjust *
such * so that they are *. For the avoidance of doubt, the Parties agree that *
shall mean that (i) * are reasonably likely to agree to pay such fees at such
time or (ii) such *.

 

  8.5.5

* Results. Within 30 days after the completion of any * Process, *, if any,
shall deliver the results of the * (the * “Results”) in a written report,
including identification of the figures and supporting

 

25

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

 

documentation, to Novation and Neoforma. In the event that the * Process does
not utilize a third-party * the Party initiating the * Process shall be
responsible for writing and delivering such report of the * Results to the other
Party.

 

  8.5.6 * Review Period. For a period of 60 days following delivery of the *
Results from the * (the * “Review Period”), Novation and Neoforma shall review
the * Results, and schedule one or more meetings to address any issues either
Party may have with the * Results.

 

  8.5.7 * Dispute. In the event Novation and Neoforma in good faith dispute the
* Results or if Novation and Neoforma have not reached agreement after the *
Review Period, Novation may dispute such outcome in accordance with the
provisions of Section 18 hereto.

 

  8.6 Taxes. Neoforma and Novation shall cooperate to minimize any local, state,
national and foreign taxes (including, without limitation, sales, use and VAT
taxes which may apply), licenses, export/import fees and any other fees or
similar obligations relating to any sale, rental or lease of a Contract Product
through the Marketplaces or relating to the Supply Chain Data. If in the future
any such taxes or similar obligations are required to be paid by Neoforma or
Novation in respect of Contract Products, such fees shall be shared by Neoforma
and Novation proportionately based on revenues each derives from the Novation
Marketplace and HPPI Marketplace. In no event shall Novation be required to
share any taxes under this Section 8.6 for Products other than Products for
which Novation receives Novation Marketplace Transaction Fees.

 

  8.7 New Markets. If Neoforma and Novation agree pursuant to Section 6.3 to
enter any other healthcare market (other than the United States acute care
market) that is not then served by a Customized Marketplace or that is in
countries outside of the United States, Neoforma and Novation shall negotiate in
good faith to set the Transaction Fees to be paid in respect of such products to
be purchased, rented and leased on such Customized Marketplace.

 

  8.8 Product Returns. Neoforma and Novation will cooperate in good faith to
make any adjustments to the fees to be paid hereunder to reflect Products that
have been returned by Users.

 

  8.9 Neoforma Auction and other GPO and non-GPO marketplaces. Beginning January
1, 2002, Neoforma shall pay to Novation on a * received by Neoforma from * from
(i) Neoforma Auction (and any successor marketplaces providing substantially
similar services), (ii) * and (iii) all purchases, rentals and leases of *.

 

  8.10

Distribution or Licensing of Software and other Technology Solutions. Neoforma
will pay to Novation * received by Neoforma *, whether to buyers or suppliers,
but not * in any way related to Neoforma Auction. For the

 

26

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

 

avoidance of doubt, the Parties agree that this Section 8.10 shall not limit the
scope of Section 6.2.1.

 

  8.11 Other Expenses. Neither Neoforma nor Novation shall be required to pay to
the other Party any amounts for the performance of their respective obligations
hereunder other than those expressly set forth in this Agreement.

 

  8.12 Amendments to Section 8.

 

(i) Any Party may, upon reasonable notice, require the Parties to meet at a
mutually agreed time and place and negotiate in good faith to amend or change
Sections 8.1.2, 8.1.3, 8.2.1 and 8.3 of this Agreement no more than two-hundred
seventy (270) but no less than one-hundred eighty (180) days prior to the
expiration of the Initial Term and renewal of this Agreement, pursuant to
Sections 9.1 and 9.2 below.

 

(ii) * may, upon reasonable notice, require * to meet at a mutually agreed upon
time and place and * of this Agreement at any time during the Term of this
Agreement, in the event of a *. For the purposes of this Section 8.12, a * means
a * percent (20%) of the combined revenue of VHA and UHC from Suppliers in any
twelve month period as compared to such Supplier revenue for the immediately
preceding twelve month period. For example, if the combined revenue of VHA and
UHC has declined in the period from April 1, 2004 to March 31, 2005 more than
20% when compared with such combined revenue for the period from April 1, 2003
to March 31, 2004, a Catastrophic Change shall be deemed to have occurred.

 

9. TERM AND TERMINATION

 

  9.1 Initial Term. This Agreement commences on the Original Effective Date and
will remain in effect for an initial term of 10 years (the “Initial Term”),
unless terminated earlier in accordance with the terms of this Agreement.

 

 

  9.2 Renewal and Extension of Term. This Agreement will automatically renew for
successive one-year terms after the completion of the Initial Term (each a
“Renewal Term”) unless Neoforma or Novation provides written notice of its
intention to terminate this Agreement to the other at least 90 days prior to the
end of the Initial Term or any then-current Renewal Term. The Initial Term and
any and all renewals or extensions thereof and any Termination Assistance Period
are referred to herein as the “Term”.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

27



--------------------------------------------------------------------------------

  9.3 Termination for Cause or Failure to Amend.

 

(a) Each of Neoforma and Novation, after complying with Section 18.2 hereunder,
will have the right to terminate this Agreement if the other Party materially
breaches (i) its service obligations under this Agreement or (ii) its
exclusivity obligations under Section 6 of this Agreement, unless the breaching
Party (x) cures such breach within 30 days after receiving written notice or (y)
if such breach is not curable within 30 days, makes substantial progress in
curing such breach within 30 days and cures such breach within 90 days. Any
repeated or sustained failure of Neoforma to meet its Service Level obligations
hereunder shall constitute a material breach of Neoforma’s service obligations
under Subsection (i) hereunder.

 

(b) In the event a Party requests a meeting to amend Sections 8.1.2, 8.1.3,
8.2.1 or 8.3 pursuant to Section 8.12(i) above, and the Parties do not reach
agreement following good faith negotiations on such amendments, any Party may
terminate this Agreement upon 120 days prior written notice to the other Party.
In the event * pursuant to Section 8.12(ii) above, and the Parties do not *.

 

  9.4 Termination for Insolvency Events. If either Neoforma or Novation is
unable to obtain credit from any creditors, becomes insolvent, makes an
assignment for the benefit of its creditors, or becomes the subject of a
proceeding under Title 11 of the United States Code, as amended, or becomes the
subject of similar state court proceedings, then in any such case, the other
Party, or in the case of Neoforma, VHA, UHC or HPPI, may, without prejudice to
any other rights, immediately terminate this Agreement or, if such termination
is subject to any statutory provision or judicial order staying such action,
seek leave to modify such stay so as to terminate this Agreement. Each of
Neoforma and Novation acknowledges and agrees that its insolvency, the making of
an assignment for the benefit of its creditors, or its becoming the subject of a
proceeding under Title 11 of the United States Code, is “cause” for the
termination of any statutory or judicial stay of the rights of the other Party
to terminate this Agreement. Each of Neoforma and Novation acknowledges and
agrees that, in such event, it could not provide “adequate protection” to the
other Party, or in the case of Neoforma, to VHA, UHC or HPPI, that the continued
imposition of a stay would likely cause irreparable harm to the other Party, and
the continued imposition of a stay would adversely affect the health, safety and
welfare of communities served by the Parties.

 

  9.5

Termination for Rejection in Bankruptcy. Each of Neoforma and Novation will have
the right to immediately terminate this Agreement if the other Party becomes a
debtor or an alleged debtor in a case under Title 11 of the United States Code,
as

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

28



--------------------------------------------------------------------------------

 

amended, and in such proceeding this Agreement is rejected in such case in
accordance with Title 11 of the United States Code.

 

  9.6 Termination Upon Neoforma Change of Control. Novation may terminate this
Agreement upon any Neoforma Change of Control.

 

  9.7 Return of Materials. Subject to Section 9.8, upon termination or
expiration of this Agreement for any reason, each of Neoforma and Novation shall
promptly return to the other Party, and shall not take, use or disclose, all
Products of any nature that belong to the other Party and all records (in any
form, format or medium) containing or relating to Neoforma Materials or Novation
Materials or the Confidential Information of the other Party.

 

  9.8 Survival. The provisions of Sections 7.1, 7.5, 8.4, 9.7, 9.8, 9.9, 9.10,
10, 11, 15, 16, 17, 18, 19 and 20 will survive termination or expiration of this
Agreement for any reason.

 

  9.9 Termination Assistance Services.

 

  9.9.1 General. Upon any termination or expiration of this Agreement, Neoforma
shall provide termination assistance and shall comply with the reasonable
directions of Novation, or, if applicable, VHA or UHC, to allow the Services to
continue without interruption or adverse effect and to facilitate the orderly
transition and migration of all Services then being performed by Neoforma,
including any transition and migration from Neoforma to Novation or, if
applicable, VHA and UHC, (or a third-party provider undertaking, on behalf of
Novation, VHA or UHC, to provide the Services) (the “Termination Assistance
Services”), all in accordance with this Section 9. Additionally, all of
Novation’s, or, if applicable, VHA’s and UHC’s, rights under this Agreement
(including, without limitation, the right to license software hereunder), as
such rights exist immediately prior to any expiration or termination, but
excluding any right to share Novation Marketplace Transaction Fees with Neoforma
pursuant to Section 8, shall continue during any Termination Assistance Period
(as defined in Section 9.9.2). Novation or, if applicable, VHA and UHC, shall
cooperate in good faith with Neoforma in connection with Neoforma’s obligations
under this Section 9.

 

  9.9.2

Termination Assistance Period. Neoforma shall commence providing Termination
Assistance Services (i) with respect to the scheduled expiration of this
Agreement, 90 days prior to such scheduled expiration or such earlier date as
Novation may reasonably request, and (ii) with respect to any termination of
this Agreement, upon the delivery of the notice of termination. Neoforma shall
continue providing Termination Assistance Services through the effective date of
the expiration or

 

29



--------------------------------------------------------------------------------

 

termination of this Agreement and for a period of not less than * days
thereafter (the “Termination Assistance Period”). Upon at least 30 days prior
written notice to Neoforma, Novation or, if applicable, each of VHA and UHC, may
extend, from time to time, the Termination Assistance Period for an additional *
period. During any Termination Assistance Period, Neoforma shall provide, at
Novation’s request, or, if applicable, VHA’s or UHC’s request, as applicable, as
part of the Termination Assistance Services, any or all of the Services being
provided by Neoforma prior to the date of the expiration or termination of this
Agreement.

 

  9.9.3 Termination Plan. Neoforma and Novation or, if applicable, VHA and UHC,
shall cooperate in good faith to develop a termination plan setting forth the
respective tasks to be accomplished by each Party in connection with the
termination and a schedule pursuant to which such tasks are to be completed in
accordance with the Termination Assistance Services (collectively, the
“Termination Plan”).

 

  9.9.4 Certain Licenses. As of the Original Effective Date, Neoforma shall
grant the following to Novation:

 

  (i) a * license to all third-party software that is required to provide the
Services, to the extent Neoforma is entitled to sublicense such software, and to
the extent Neoforma is not entitled to sublicense such software, Neoforma shall
provide a list of all third-party software licenses that are required to provide
the Services and shall assist Novation in licensing a substantially similar
software at a commercially reasonable price; and

 

  (ii) a * license, solely for Novation’s internal use, to all Neoforma-owned
software that is required to provide the Services. For the avoidance of doubt,
“internal use” as used in this Section 9.9.4 shall include the right of other
Internet marketplaces or providers to use the software solely on behalf of
Novation for its Members. In addition, Neoforma shall provide to Novation
consulting services, at no charge to Novation, as may be reasonably required in
order to recreate the Marketplace environment for Novation.

 

  (iii)

Additionally, if at any time after the Original Effective Date Neoforma begins
using any software to provide the Services, then Neoforma shall be deemed to
have granted, as of the first date on which such software is used to provide the
Services and for so long as such software is either used or required to provide
the Services, the following licenses to Novation: (x) with respect to
third-party software, a * license to such software, to the extent Neoforma is

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

30



--------------------------------------------------------------------------------

 

entitled to sublicense such software, and (y) with respect to Neoforma-owned
software, a * solely for Novation’s internal use, to such software.

 

  (iv) Notwithstanding the other provisions in this Section 9.9.4, Novation
shall not use such licenses until the effective date of the termination of this
Agreement in accordance with Section 9.3, 9.4, or 9.5.

 

  9.9.5 Equitable Remedies. Neoforma acknowledges that, if it breaches (or
attempts or threatens to breach) its obligation to provide Novation or, if
applicable, VHA and UHC, Termination Assistance Services in accordance with this
Section 9.9, Novation or, if applicable, VHA and UHC, will be irreparably
harmed. In such circumstance, and notwithstanding the provisions of Section 18,
Novation or, if applicable, each of VHA and UHC, may proceed directly to court.
If a court of competent jurisdiction should find that Neoforma has breached (or
attempted or threatened to breach) any such obligations, Neoforma agrees that
even without any additional findings of irreparable injury or other conditions
to injunctive relief, it shall not oppose the entry of an appropriate order
compelling performance by Neoforma restraining it from further breaches (or
attempted or threatened breaches).

 

  9.10

Third Party Products. Notwithstanding anything in this Agreement to the
contrary, prior to entering any agreement with a third party for the provision
of software (other than providers of off the shelf software) (the “Third Party
Products”), Neoforma shall use commercially reasonable and good faith efforts to
obtain the agreement of each provider of a Third Party Product that such Third
Party Product may be assigned and/or sublicensed without additional charge to
each and any of Neoforma, VHA or UHC. If Neoforma is not able to obtain such
written agreement or, in the event that Neoforma is informed that such provision
will be made available at additional cost to Neoforma, Neoforma shall promptly
provide notice of such to each of Novation, VHA and UHC, setting forth with
particularity in such notice the nature of the proposed Third Party Product, the
nature of the assignment and/or sublicense proposed, the agreement to be signed
and, if applicable, the additional cost for the required assignment and/or
sublicense provision. Each of Novation, VHA and UHC shall have one business day
after the receipt of such notice from Neoforma to advise Neoforma as to whether
Novation, VHA or UHC, or any of them or any combination of them, agrees to pay
the additional cost involved for the proposed assignment and/or sublicense
provision. Failure of Novation, VHA or UHC to advise Neoforma of its decision
within one business day after the receipt of notice from Neoforma shall be
deemed an affirmative refusal to pay additional amounts required to obtain the
proffered assignment and/or sublicense provision and, provided that the
agreement is not materially modified in a manner that might cause the sublicense

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

31



--------------------------------------------------------------------------------

 

and/or assignment provision to be renegotiated in a manner more favorable to
Novation, VHA or UHC, Neoforma may proceed to enter into the agreement for such
Third Party Product without further obligation to Novation, VHA or Neoforma
under this Section 9.10.

 

10. USER DATA

 

  10.1 Registration. Users who are representatives of Members will be required
to register as a representative of a Member prior to using the Novation
Marketplace. To effect such registration, Neoforma will require that each Member
or other User complete a registration form in form and substance reasonably
acceptable to Novation, which form shall request, among other things, submission
of contact information regarding the User, including, without limitation, the
User’s name, name of the Member organization, mailing address, and email
address. Neoforma will verify such information against the on-line data base
information made available by Novation and ensure that such registration is
authorized in accordance with registration and password issuance and protection
procedures acceptable to Neoforma and in accordance with the Functionality
Roadmap to be mutually agreed upon. Neoforma will store data collected during
registration as part of the Information in the Transaction Database.

 

  10.2 Transaction Database. Neoforma will create and maintain the Transaction
Database relating to all activity occurring on the Novation Marketplace and
relating to Supply Chain Data in accordance with the Functionality Roadmap to be
mutually agreed upon. Novation and Neoforma shall only use Information in
accordance with the provisions of this Section 10. Neoforma shall at all times
make all Information available to Novation in any manner that it is, or can
reasonably be, made available.

 

  10.3 Member Data. Members shall own their respective Member Data. Novation
will use commercially reasonable efforts to acquire a nonexclusive,
non-transferable license from Members (or sublicense from VHA, UHC or HPPI) to
permit:

 

  (i) Novation to access and use such Member Data for, among other things, (A)
legal compliance purposes, (B) to track the performance of Suppliers, (C) to be
able to track payments to VHA, UHC and HPPI and cooperative payments to the
Members, (D) to consult with each of the Members and (E) to promote utilization
and standardization among Members; and

 

  (ii) Neoforma to use such Member Data provided that such use is (A) solely
related to the performance of Neoforma’s obligations pursuant to this Agreement
and (B) in accordance with the confidentiality provisions of Section 11.

 

32



--------------------------------------------------------------------------------

  10.4 Aggregated Member Data. Subject to the receipt of a license or sublicense
for use of the Member Data, Novation shall own the Aggregated Member Data.

 

  10.5 Transaction Database. Subject to the ownership rights of the Members in
Member Data and of Novation in Aggregated Member Data, Neoforma shall own the
derivative works created by using the Member Data and the Aggregated Member
Data, provided that no such information may be used by Neoforma other than
subject to the following conditions:

 

  (i) in accordance with the license or sublicense to be obtained from Members
in accordance with the provisions of Subsection 10.3 (ii); or

 

  (ii) is provided as Blinded Aggregated Data.

 

  10.6 License Grant of Information to Novation.

 

  10.6.1 Subject to the terms and conditions of this Agreement, Neoforma hereby
grants to Novation a nonexclusive, non-transferable license during the Term to
access and use the Information and Blinded Aggregated Data; provided, however,
that (i) such use is solely for Novation’s internal use and for the sublicensing
of the use of such data to VHA, UHC and HPPI for their use in serving the needs
of their Members (provided that a Party may not license, sell or otherwise make
available the Information), (ii) such use complies with the privacy policy in
existence on the Novation Marketplace at the time of such use and (iii)
Novation, VHA, UHC and HPPI each treat such Information as Confidential
Information subject to Section 11 of this Agreement. Notwithstanding anything to
the contrary in this Agreement, Novation may not access Blinded Aggregated Data
to the extent the source of such information contractually prohibits Neoforma
from making such information available to Novation. In the event Neoforma is
contractually prohibited in such a manner, Neoforma shall use commercially
reasonable efforts to provide Novation access to that Blinded Aggregated Data
which can be prepared by redacting the information of such third parties with
whom Neoforma has a contractual prohibition.

 

  10.6.2 Subject to the terms and conditions of this Agreement, Neoforma hereby
grants to Novation a nonexclusive, non-transferable license, to sublicense the
Information described in Section 10.5 to Suppliers.

 

  10.6.3 With respect to the Information sublicensed by Novation under
Subsection 10.6.2, Novation will keep * of the gross license fees and the
remaining * of such license fees shall be paid to Neoforma.

 

  10.7

No Other Licenses or Use. Except as expressly set forth in this Section 10, none
of the Members, Novation or Neoforma grants any license, express or implied, in

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

33



--------------------------------------------------------------------------------

 

the Member Data, Aggregated Member Data or Information. The failure to abide by
the terms and conditions of this Section 10 shall constitute a material default
of this Agreement.

 

  10.8 Other Data. Neoforma and Novation acknowledge that all other data that a
Party gathers or develops independent of this Agreement shall not be covered by
this Agreement, provided that Neoforma shall not solicit any information from a
Member without fully disclosing to the Member all intended uses for which such
information is being collected and will be used.

 

  10.9 Neoforma Information. Notwithstanding anything herein to the contrary,
Neoforma may use the Neoforma Information in any manner that it chooses,
provided that such information does not include Member Data or Aggregated Member
Data.

 

11. SAFEGUARDING OF DATA; CONFIDENTIALITY

 

  11.1 Novation Data.

 

  11.1.1 Generally. As between Neoforma and its Affiliates, on the one hand, and
Novation and its Affiliates, on the other hand, information relating to
Novation, VHA or UHC or their respective Affiliates, Members or customers,
whether or not marked “confidential” and whether disclosed in tangible or in
intangible (e.g., oral or visual) form, including, without limitation, (i)
information regarding the operations, affairs and business of Novation, VHA or
UHC, or their respective Affiliates, Members or customers, (ii) Novation
Materials and (iii) all Transaction Data, except as provided in Section 10,
(collectively, the “Novation Data”) is confidential and will be subject to
Section 11.2. Novation Data is the property of Novation, VHA or UHC, or their
respective Affiliates, Members or customers. Neoforma shall have access to and
may make use of Novation Data to the extent reasonably necessary to perform its
obligations under this Agreement. Neoforma shall not, however, use Novation Data
for any purpose other than providing Services, except as provided in Section 10.
Upon termination or expiration of this Agreement for any reason, or upon
Novation’s request, Neoforma shall promptly return to Novation all of the
Novation Data in Neoforma’s possession (including backup or archival copies).

 

  11.1.2

Safeguarding of Data. Neoforma shall maintain appropriate safeguards, consistent
with prevailing industry standards, against the destruction, inappropriate
disclosure, wrongful access or use, loss or alteration of the Novation Data in
the possession of Neoforma. In any event, Neoforma shall maintain safeguards
that are no less rigorous than those maintained

 

34



--------------------------------------------------------------------------------

 

by Neoforma for its own information of a similar nature and, in no event, less
than a reasonable level of safeguards.

 

  11.2 Confidentiality.

 

  11.2.1 Confidential Information. “Confidential Information” means (i) business
or technical information of any Party, including, without limitation,
information relating to a Party’s product plans, designs, costs, product prices,
finances, marketing plans, business opportunities, personnel, research,
development, know-how or the pricing information available to Members, (ii) any
information communicated with respect to an Opportunity, including the ideas,
concepts or other intellectual property contained therein, (iii) any information
designated “confidential” or “proprietary” or which, under the circumstances,
should reasonably have been understood to be confidential, (iv) Novation Data
and (v) the terms and conditions of this Agreement.

 

  11.2.2 Confidentiality Obligations. Each Party agrees that (i) it will not use
or disclose to any other party or third person including its Affiliates any
Confidential Information disclosed to it by any other party except as
contemplated by this Agreement and (ii) it will take all reasonable measures to
maintain the confidentiality of all Confidential Information of each other Party
in its possession or control, which will in no event be less than the measures
it uses to maintain the confidentiality of its own information of similar
importance.

 

  11.2.3

Exclusions. Subsection 11.2.2 will not prevent a Party from disclosing
Information that (i) is owned by such Party or its Affiliates or is already
known by the recipient Party or its Affiliates without an obligation of
confidentiality other than under this Agreement, (ii) is publicly known or
becomes publicly known through no unauthorized act of the recipient Party, (iii)
is rightfully received from a third party, provided that the source is not known
to be bound by a confidentiality agreement or (iv) is independently developed by
employees of a Party or an Affiliate of a Party without use of the other Party’s
Confidential Information. If Confidential Information is required to be
disclosed pursuant to a requirement of a governmental authority, such
Confidential Information may be disclosed pursuant to such requirement so long
as the Party required to disclose the Confidential Information, to the extent
possible, (i) provides the Party that owns the Confidential Information with
timely prior notice of such requirement and coordinates with such other Party in
an effort to limit the nature and scope of such required disclosure and (ii)
uses commercially reasonable efforts to ensure that, within applicable law, such
Confidential Information will not be further disclosed. If Confidential
Information is required to be disclosed in connection with the conduct of any
arbitration

 

35



--------------------------------------------------------------------------------

 

proceeding conducted pursuant to Section 18, such Confidential Information may
be disclosed pursuant to and in accordance with the approval and at the
direction of the arbitrator conducting such proceeding. Upon written request at
the termination or expiration of this Agreement for any reason, all such
Confidential Information in tangible form (and all copies thereof) owned by the
requesting Party or its Affiliates will be returned to the requesting Party or
at the requesting Party’s option will be destroyed, with written certification
thereof being given to the requesting Party, and subject to any rights expressly
granted to the other Party under this Agreement, the other Party shall cease all
further use of any Confidential Information, whether tangible or intangible.

 

  11.2.4 No License. Nothing contained in this Section 11.2 will be construed as
obligating a Party to disclose its Confidential Information to another party, or
as granting to or conferring on a Party, expressly or implied, any patent,
copyright, trademark, trade name, trade secret or other Intellectual Property
Rights or any license to the Confidential Information of the other Party.

 

  11.2.5 Loss of Confidential Information. In the event of any breach by the
recipient Party of this Section 11.2 that results in a disclosure or loss of, or
inability to account for, any Confidential Information of the furnishing Party,
the receiving Party shall promptly, at its own expense, (i) notify the
furnishing Party in writing, (ii) take such commercially reasonable actions as
may be necessary or reasonably requested by the furnishing Party to minimize the
breach, and (iii) cooperate in all reasonable respects with the furnishing Party
to minimize the breach and any damage resulting therefrom.

 

12. REPRESENTATIONS AND WARRANTIES

 

  12.1 Representations by Neoforma. Neoforma represents and warrants to
Novation, VHA, UHC and HPPI that each of the following statements in this
Section 12.1 are true and correct as of March 30, 2000.

 

  12.1.1 Due Organization. Neoforma is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

  12.1.2 Authority; Non-Contravention.

 

  (a)

Neoforma has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by

 

36



--------------------------------------------------------------------------------

 

all necessary corporate action on the part of Neoforma. This Agreement has been
duly executed and delivered by Neoforma, and it constitutes the valid and
binding obligation of Neoforma, enforceable against Neoforma in accordance with
its terms, except as enforceability may be limited by bankruptcy and other
similar laws affecting the rights of creditors generally and general principles
of equity.

 

  (b) The execution and delivery of this Agreement by Neoforma does not, and the
performance of this Agreement by Neoforma will not, (i) conflict with or violate
the Certificate of Incorporation or Bylaws of Neoforma, (ii) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to
Neoforma or by which Neoforma or any of its properties is bound or affected or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or impair
Neoforma’s rights or alter the rights or obligations of any third party under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an encumbrance on any of the
properties or assets of Neoforma pursuant to, any note, bond, mortgage,
indenture, agreement, lease, license, permit, franchise or other instrument or
obligation to which Neoforma is a party or by which Neoforma or its assets is
bound or affected, except, in the case of clauses (ii) and (iii), for such
conflicts, violations, breaches, defaults, impairments, or rights which,
individually or in the aggregate, would not have a material adverse effect on
Neoforma.

 

  (c) No consent, approval, order or authorization of, or registration,
declaration or filing with any governmental entity is required to be obtained or
made by Neoforma in connection with the execution, delivery and performance of
this Agreement.

 

  12.1.3 Performance. All Services will be performed in a professional and
workmanlike manner, consistent with the high professional standards and
practices prevailing in the Internet e-commerce services industry.

 

  12.2 Representations by Novation, VHA, UHC and HPPI. Each of Novation, VHA,
UHC and HPPI, severally and not jointly, represents and warrants to Neoforma
that the following statements made by it in this Section 12.2 are true and
correct as of the Effective Date of this Agreement.

 

  12.2.1

Due Organization. Novation is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware;
UHC is a corporation duly organized, validly existing

 

37



--------------------------------------------------------------------------------

 

and in good standing under the laws of the State of Illinois; VHA is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; HPPI is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

  12.2.2 Authority; Non-Contravention.

 

  (a) Each of Novation and HPPI has all requisite limited liability company
power and authority, and each of VHA and UHC has all requisite corporate power
and authority, to enter into this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
limited liability company action on the parts of Novation and HPPI and all
necessary corporate action on the parts of VHA and UHC. This Agreement has been
duly executed and delivered by Novation, VHA, UHC and HPPI, and it constitutes
the valid and binding obligation of each of Novation, VHA, UHC and HPPI,
enforceable against each of Novation, VHA, UHC and HPPI in accordance with its
terms, except as enforceability may be limited by bankruptcy and other similar
laws affecting the rights of creditors generally and general principles of
equity.

 

  (b)

The execution and delivery of this Agreement by Novation, VHA, UHC and HPPI does
not, and the performance of this Agreement by each of Novation, VHA, UHC and
HPPI will not, (i) conflict with or violate the limited liability company and
corporate organizational documents, respectively, (ii) conflict with or violate
any law, rule, regulation, order, judgment or decree applicable to Novation,
VHA, UHC or HPPI or by which Novation, VHA, UHC or HPPI, or any of their
respective properties are bound or affected, or (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or impair Novation’s, VHA’s, UHC’s or HPPI’s
rights or alter the rights or obligations of any third party under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of an encumbrance on any of the properties or assets of
Novation, VHA, UHC or HPPI pursuant to, any note, bond, mortgage, indenture,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Novation, VHA, UHC or HPPI is a party or by which Novation, VHA, UHC or
HPPI, or any of their assets, is bound or affected, except, in the case of
clauses (ii) and (iii), for such conflicts, violations, breaches, defaults,
impairments, or rights

 

38



--------------------------------------------------------------------------------

 

which, individually or in the aggregate, would not have a material adverse
effect on Novation, VHA, UHC and HPPI, respectively.

 

  (c) No consent, approval, order or authorization of, or registration,
declaration or filing with any governmental entity is required to be obtained or
made by Novation, VHA, UHC or HPPI in connection with the execution, delivery
and performance of this Agreement.

 

  12.3 Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
EACH PARTY DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR USE.

 

13. USE OF SUBCONTRACTORS

 

  13.1 Generally. Neoforma may subcontract its obligations under this Agreement
subject to the limitations imposed by this Section 13.1. Neoforma shall not
subcontract any of the following without the prior written consent of Novation,
such consent not to be unreasonably withheld:

 

  (i) any Services involving any contact or interface with Members, including,
without limitation, sales efforts, implementation and integration and call
center services; or

 

  (ii) any Services to a Novation Competitor.

 

  13.2 Novation’s Right to Revoke Approval. Novation shall have the right during
the Term to revoke its prior approval of a subcontractor and direct Neoforma to
replace such subcontractor as soon as possible if the subcontractor’s
performance is materially deficient, good faith doubts exist concerning the
subcontractor’s ability to render future performance because of changes in the
subcontractor’s ownership, management, financial condition, or otherwise, or
there have been material misrepresentations by or concerning the subcontractor.

 

  13.3 Continuing Responsibility. Neoforma shall remain responsible for
obligations performed by subcontractors to the same extent as if such
obligations were performed by Neoforma’s employees. Neoforma shall be Novation’s
sole point of contact regarding the Services, including with respect to payment.

 

  13.4 Confidential Information. Neoforma shall not disclose Confidential
Information of any of Novation, VHA, UHC or HPPI to a subcontractor unless and
until such subcontractor has agreed in writing to protect the confidentiality of
such Confidential Information as required of Neoforma under this Agreement.

 

39



--------------------------------------------------------------------------------

14. INSURANCE

 

  14.1 Insurance. Each of Neoforma and Novation shall determine the types and
amounts of insurance coverage it requires in connection with this Agreement,
including, without limitation, general public liability, property damage and
workers compensation insurance. Neither Neoforma nor Novation is required to
obtain insurance for the benefit of the other, including, without limitation,
business interruption insurance. Each of Neoforma and Novation will pay all
costs and receive all benefits under policies arranged by it, and each waives
rights of subrogation it may otherwise have regarding the other’s insurance
policies.

 

  14.2 Proof of Insurance. When requested by Neoforma or Novation, an insurance
certificate indicating the coverage described in Section 14.1, issued by an
insurance company licensed to do business in the relevant state or states and
signed by an authorized agent, shall be furnished by the insured Party to the
requesting Party. Each of Neoforma and Novation shall provide the other with at
least 30 days prior written notice of any cancellation or material modification
of such insurance.

 

15. INDEMNITY

 

  15.1

Neoforma Indemnity. Subject to Section 15.4, Neoforma shall indemnify, defend
and hold harmless each of Novation, VHA, UHC and HPPI and each of their
Affiliates, officers, directors, employees, consultants and agents from and
against any and all damages, liabilities, claims, actions, suits, proceedings,
costs, charges and expenses, including reasonable attorneys’ fees (collectively,
“Losses”), incurred or sustained by any of such persons as a result of or from
any third-party claim relating to (i) any claims based on Neoforma’s
confidentiality obligations contained in Section 11 or its warranties contained
in Section 12; (ii) the failure of Neoforma to perform any of its obligations
under any agreement between Neoforma and a third party (including, without
limitation, any agreements between Neoforma and a Supplier); (iii) any claims
arising out of Neoforma’s breach of this Agreement; (iv) any claim arising out
of the death of or bodily injury to any employee of any of Novation, VHA, UHC
and HPPI and each of their Affiliates (or their respective subcontractors) to
the extent caused by the negligence or willful misconduct of Neoforma or its
Affiliates; (v) the loss of or damage to the real or tangible personal property
(whether owned or leased) of each of Novation, VHA, UHC and HPPI and each of
their Affiliates, officers, directors, employees, consultants and agents to the
extent caused by the negligence or willful misconduct of Neoforma or its
Affiliates; (vi) any third-party claim that arises in connection with the use by
any of Novation, VHA, UHC and HPPI and each of their Affiliates of any
deliverables or services provided by Neoforma to any of Novation, VHA, UHC and
HPPI and each of their Affiliates under this Agreement, except to the extent
covered by Novation’s indemnities set forth in Section 15.2; (vii) Neoforma’s
failure to pay and discharge any taxes

 

40



--------------------------------------------------------------------------------

 

(including interest and penalties) for which Neoforma is responsible pursuant to
the terms of this Agreement; (viii) any claim asserted against any of Novation,
VHA, UHC and HPPI and each of their Affiliates by an employee of Neoforma to the
extent such claim arises from decisions, acts, omissions or violations of
statute by Neoforma with respect to such employee’s employee/employer
relationship with Neoforma and (ix) any claims arising out of a violation by
Neoforma of data rights that Novation and Suppliers have agreed upon in
accordance with Section 2.2.1 (other than Infringement Claims, which are subject
to Section 15.3).

 

  15.2 Novation Indemnity. Subject to Section 15.4, Novation shall indemnify,
defend and hold harmless each of Neoforma and its Affiliates, officers,
directors, employees, consultants and agents from and against any and all Losses
awarded against or paid in settlement by Neoforma, incurred or sustained by any
of such persons as a result of or from any third-party claim relating to (i) any
claims based on Novation’s confidentiality obligations contained in Section 11
or its warranties contained in Section 12; (ii) the failure of Novation to
perform any of its obligations under any agreement between Novation and a third
party; (iii) any claims arising out of Novation’s breach of this Agreement; (iv)
any claim arising out of the death of or bodily injury to any employee of
Neoforma or its Affiliates (or their respective subcontractors) to the extent
caused by the negligence or willful misconduct of Novation or its Affiliates;
(v) the loss of or damage to the real or tangible personal property (whether
owned or leased) of Neoforma and its Affiliates, officers, directors, employees,
consultants and agents to the extent caused by the negligence or willful
misconduct of Novation or its Affiliates; (vi) any third-party claim that arises
in connection with the use by Neoforma and its Affiliates or any deliverables or
services provided by Novation to any of Neoforma or its Affiliates under this
Agreement, except to the extent covered by Neoforma’s indemnities set forth in
Section 15.1; (vii) Novation’s failure to pay and discharge any taxes (including
interest and penalties) for which Novation is responsible pursuant to the terms
of this Agreement; (viii) any claim asserted against Neoforma by an employee of
Novation to the extent such claim arises from decisions, acts, omissions or
violations of statute by Novation with respect to such employee’s
employee/employer relationship with Novation and (ix) any claims arising out of
a violation by Novation of data rights that Novation and Suppliers have agreed
upon in accordance with Section 2.2.1 (other than Infringement Claims, which are
subject to Section 15.3).

 

  15.3 Infringement Claims.

 

  15.3.1

Each of Neoforma and Novation, at their respective expense, shall indemnify,
defend and hold harmless the other Party and its Affiliates, and their
respective officers, directors, employees, consultants, agents, successors and
assigns, from and against any and all Losses arising from any Services,
software, hardware or the indemnitor’s Materials (“Item(s)”) provided or
delivered by the indemnitor to the indemnitee under this

 

41



--------------------------------------------------------------------------------

 

Agreement, when used in conformity with all applicable written instructions and
documentation, (i) infringes any patent in any country that is a signatory to
the Patent Cooperation Treaty, (ii) infringes any copyright in any country that
is a signatory to the Berne Convention for the Protection of Literary and
Artistic Works, or (iii) constitutes misappropriation of any trade secret in any
country in which a trade secret right exists such that it would be enforceable
in the United States (each such third-party claim, action, suit or proceeding,
an “Infringement Claim”).

 

  15.3.2 Notwithstanding anything to the contrary herein, the indemnitor shall
have no obligation to defend or indemnify the indemnitee for any Infringement
Claim to the extent arising out of or relating to modifications to any Item made
by or on behalf of the indemnitee where but for such modifications there would
have been no Infringement Claim.

 

  15.3.3 If the indemnitee’s use of any Item is enjoined or otherwise
prohibited, or if the indemnitor reasonably believes that there exists a threat
of the same, the indemnitor shall have the right, in its sole discretion and at
its expense, in addition to its indemnification obligations above, to (i) obtain
for the indemnitee the right to continue to use the affected Item, (ii) replace
the affected Item with a non-infringing product or service that will not degrade
the performance quality of the affected component of the Services or (iii)
modify the affected Item so that it becomes non-infringing. If the alternatives
in (i), (ii) and (iii) are not feasible, the indemnitor shall remove the Item
from the Services and equitably adjust the charges to reflect such removal.

 

  15.3.4 THIS SECTION SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE
INDEMNITEES, AND THE ENTIRE OBLIGATION AND LIABILITY OF THE INDEMNITOR, AS TO
ANY INFRINGEMENT CLAIMS IN CONNECTION WITH ANY ACTIVITY UNDER THIS AGREEMENT.

 

  15.4

Indemnity Procedures. The Party seeking indemnification under Section 15.1
through 15.3, as the case may be (the “Indemnified Party”), shall give prompt
written notice to the other Party (the “Indemnifying Party”). In addition, the
Indemnified Party shall allow the Indemnifying Party to direct the defense and
settlement of any such claim, with counsel of the Indemnifying Party’s choosing
that is reasonably acceptable to the Indemnified Party, and will provide the
Indemnifying Party, at the Indemnifying Party’s expense, with information and
assistance that is reasonably necessary for the defense and settlement of the
claim. The Indemnified Party reserves the right to retain counsel, at the
Indemnified Party’s sole expense, to participate in the defense of any such
claim. The Indemnifying Party shall not settle any such claim or alleged claim
without first

 

42



--------------------------------------------------------------------------------

 

obtaining the Indemnified Party’s prior written consent, which consent shall not
be unreasonably withheld, if the terms of such settlement would not adversely
affect the Indemnified Party’s rights under this Agreement.

 

16. LIMITATION OF LIABILITY

 

  16.1 Limitations. IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR
ANY LOST PROFITS, SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES,
WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
WHETHER OR NOT THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

  16.2 Exceptions. The limitation set forth in Section 16.1 above will not apply
to (i) Neoforma’s obligations under Section 11, Section 15.1, Section 15.3 or
Section 16.3, (ii) Novation’s obligations under Section 11, Section 15.2 or
Section 15.3, (iii) Neoforma’s willful misconduct or gross negligence in the
provision of Services or (iv) Neoforma’s wrongful termination or abandonment of
this Agreement.

 

  16.3 Liquidated Damages.

 

  16.3.1

Neoforma acknowledges that proper achievement of each of the functions and
responsibilities as shall be agreed upon and set forth in the Functionality
Roadmap and the completion of each functional deliverable (as shall be defined
in the Functionality Roadmap) within the time frames specified pursuant to the
process set forth therein (or as otherwise agreed to by Neoforma and Novation)
are critical to the business operations of Novation. In connection therewith,
Neoforma agrees that if any of its functions and responsibilities or any of the
functions and responsibilities with respect to any functional deliverable (as
shall be described in the Functionality Roadmap) are not properly achieved by
the applicable target date (a “Failure”), such Failure shall be deemed to
constitute a material breach of Neoforma’s service obligations under this
Agreement. Upon such Failure, Neoforma shall pay liquidated damages to Novation
for each day past the applicable target date in which the objective is still not
achieved in the amount of (i) * * provided, however, that any Failure by
Neoforma to complete any of its functions and responsibilities under the
Functionality Roadmap or any functional deliverable within the time frames to be
agreed upon as described in the Functionality Roadmap shall be excused if and to
the extent (A) such Failure by Neoforma resulted principally from a material
failure by Novation to perform its obligations in respect of such Phase (as such
obligations are set forth pursuant to the Functionality Roadmap) and (B)
Neoforma used commercially reasonable efforts to perform notwithstanding
Novation’s failure to perform; provided, further, that any Failure by Neoforma
pursuant to the preceding

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

43



--------------------------------------------------------------------------------

 

provision shall only be excused for a number of days equal to the number of days
Novation failed to perform its obligations in respect of such function,
responsibility or functional deliverable (as such obligations are set forth
pursuant to the Functionality Roadmap). Notwithstanding the foregoing, Neoforma
shall not be required to pay any liquidated damages under this Section 16.3.1
until the * occurrence of Failures in any consecutive * period. Upon the
occurrence of the * such Failure, Neoforma shall retroactively pay liquidated
damages in respect of each Failure in such period (including the * previous
Failures) in an amount equal to the amount that would have been paid by Neoforma
if each such prior Failure had not been subject to the exception in the
penultimate sentence of this Subsection 16.3.1.

 

  16.3.2 Neoforma acknowledges that proper achievement of the Service Levels as
shall be set forth in the Service Level Specifications (including those Service
Levels which will be determined after the Effective Date) are critical to the
business operations of Novation. Accordingly, in connection with any failure to
meet Service Levels, Neoforma and Novation shall agree on a methodology whereby
Neoforma shall pay to Novation liquidated damages up to * of the aggregate of
all Novation Marketplace Transaction Fees received by Neoforma during the
calendar month that such Service Levels were not met by Neoforma. Such
methodology shall be defined in the Service Level Specifications.

 

  16.3.3 The Parties agree that the damages provided in this Section 16 apply
only with respect to the failures to perform described in Subsections 16.3.1 and
16.3.2. Moreover, the Parties agree that the damages provided in this Section 16
are a reasonable estimate of the damages that would be suffered by Novation as a
consequence of the failures described in Subsections 16.3.1 and 16.3.2 and do
not constitute a penalty (the Parties hereby acknowledging the inconvenience and
difficulty of otherwise obtaining an adequate remedy). Notwithstanding anything
to the contrary in this Agreement, the aggregate amount of liquidated damages
paid by Neoforma to Novation pursuant to this Section 16.3 (including all
payments to be agreed upon and described in the Functionality Roadmap and the
Service Level Specifications) shall not exceed (i) *.

 

17. AUDIT RIGHTS

 

  17.1

General. Upon 10 days prior notice from Novation, Neoforma shall provide to such
auditors as Novation may designate in writing, subject to the limitation imposed
by Section 17.3, access during normal business hours to Neoforma’s applicable
facilities and to appropriate Neoforma management personnel and subcontractors,
and to the data and records maintained by Neoforma with respect to the Services
for the purpose of (i) performing audits and inspections of

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

44



--------------------------------------------------------------------------------

 

Neoforma and its businesses, (ii) to verify the integrity of Novation Materials
and Neoforma Materials, (iii) to examine the systems that process, store,
support and transmit such Novation Materials, (iv) to verify user volume
reports, (v) to verify the accuracy of Novation Marketplace Transaction Fees and
(vi) to confirm Neoforma’s compliance with this Agreement. To the extent
applicable to the Services performed by Neoforma, the scope of such audits may
include, without limitation, (i) Neoforma’s practices and procedures, (ii) the
adequacy of general controls and security practices and procedures and (iii) the
adequacy of disaster recovery and back-up procedures. Subject to Section 17.6,
such audits shall be conducted at Novation’s expense.

 

  17.2 Frequency of Audits. Operational audits, to examine the technological
aspects of Neoforma’s provision of Services, may not be conducted more than once
in any 12-month period. Financial audits, which examine Neoforma’s financial
records, and other supporting records, may not be conducted more than once in
any 12-month period. Novation may, at its election, conduct operational and
financial audits concurrently.

 

  17.3 Auditors. For the purposes of conducting financial audits, Novation may
designate any internal auditor who customarily audits contract compliance issues
for Novation or any nationally recognized accounting firm. For the purposes of
conducting operational audits, Novation may designate any party to act as its
auditor, subject to Neoforma’s consent, which shall not be unreasonably delayed
or withheld.

 

  17.4 Record Retention. In order to document the Services and the Novation
Marketplace Transaction Fees paid or payable by Novation under this Agreement,
Neoforma shall retain its standard records and supporting documentation for at
least seven years.

 

  17.5 Cooperation. Neoforma shall use commercially reasonable efforts to assist
such auditors, inspectors, regulators and representatives in connection with
such audits and inspections.

 

  17.6 Overcharges. If, as a result of any such audit, Novation determines that
Neoforma has overcharged Novation, Novation shall notify Neoforma of the amount
of such overcharge and Neoforma shall promptly pay to Novation the amount of the
overcharge, plus interest at a rate of 1.5% per month or the maximum rate
permitted by law, whichever is less, calculated from the date of receipt by
Neoforma of the overcharged amount until the date of payment to Novation. If any
such audit reveals an overcharge to Novation during any 12-month period
exceeding 5% of all Novation Marketplace Transaction Fees in the aggregate paid
by Novation during such period, Neoforma shall reimburse Novation for the
out-of-pocket costs and expenses incurred for such audit.

 

45



--------------------------------------------------------------------------------

18. DISPUTE RESOLUTION

 

  18.1 Resolution of Disputes. Except as otherwise provided in this Section 18,
any and all disputes arising out of or in connection with the execution,
interpretation, performance or nonperformance of this Agreement (each such
dispute, a “Disputed Matter”) will be resolved by the procedures established in
this Section 18.

 

  18.2 Negotiations and Escalation. Each Party shall use commercially reasonable
efforts expeditiously to resolve any Disputed Matter which arises from time to
time between it and any of the other Parties on a mutually acceptable negotiated
basis. In connection therewith, any Party involved in a Disputed Matter may
deliver a notice to each of the other Parties (an “Escalation Notice”) demanding
an in-person meeting of the senior level management representatives of the
Parties involved (and providing, as a courtesy, notice to the Parties not
involved). Any agenda, location or procedures for such discussions or
negotiations may be established by the Parties to the Disputed Matter, but such
Parties shall, in any event, meet within 10 days after the delivery of the
Escalation Notice. The Parties to a Disputed Matter may, if they mutually so
desire, retain a mutually agreed upon mediator to assist in resolution of the
Disputed Matter, but (i) all statements and opinions of such mediator shall be
only advisory and shall be inadmissible in any subsequent proceedings between
the Parties concerning the Disputed Matter, (ii) the Parties thereto shall bear
the costs of any such mediation equally (but each party to the mediation shall
be responsible for its own expenses) and (iii) mediation is not a prerequisite
to arbitration. If the Parties to the Disputed Matter are unable to resolve it
by the earlier of (i) 30 days after the delivery of the Escalation Notice or
(ii) the conclusion of the meeting held pursuant to the applicable Escalation
Notice, then any Party thereto may institute arbitration, as provided below,
concerning the Disputed Matter.

 

  18.3 Appointment of Arbitral Body. Except as provided in Section 18.11, any
Disputed Matters not resolved pursuant to Section 18.2 or otherwise settled
between the Parties will be finally resolved solely by arbitration, by a single
arbitrator appointed in accordance with the rules and procedures (the “Rules”)
of the American Arbitration Association, or if the American Arbitration
Association is no longer conducting such arbitrations, a successor organization
thereto or such other private arbitration service as the Parties shall mutually
agree (the actual authority involved, the “Arbitral Body”). Except as set forth
below in Sections 18.10 and 18.11, the Parties renounce all recourse to
litigation to resolve Disputed Matters and agree that the Award of the
arbitrator will be final and subject to no judicial review.

 

  18.4

Qualifications of Arbitrator. The arbitrator shall be selected pursuant to the
rules and procedures of the Arbitral Body, but shall be (i) impartial and will
not have been employed by or affiliated with any of the Parties or any of their
respective

 

46



--------------------------------------------------------------------------------

 

Affiliates, (ii) experienced in commercial dispute resolution and (iii) familiar
with commercial business practices in the medical supplies procurement business
or the business involved in the Disputed Matter. If the Arbitral Body is unable
to provide an arbitrator with the qualifications set forth in this Section 18.4,
the Arbitral Body will consult with the Parties and consider their
recommendations for the arbitrator.

 

  18.5 Initiation of Arbitration and Procedures. After the expiration of the
30-day period referred to in Section 18.2, arbitration procedures may be
initiated concerning a Disputed Matter by any of the Parties thereto by giving
written notice to the other Parties thereto and in compliance with any of the
applicable Rules. If not specified by the Rules, such notice shall be given to
the Parties to the Disputed Matter in the manner provided generally for notices
in this Agreement. Any notice will specify in reasonable detail the dispute
being submitted to arbitration and comply with all other Rules concerning
commencement of arbitration.

 

  18.6 Procedures. The arbitrator will conduct the proceedings, including
arguments and briefs, in accordance with the Rules; provided that the provisions
of this Section 18 will prevail in the event of any conflict between the Rules
and its provisions. Within five days after his or her appointment, the
arbitrator shall contact the Parties to the Disputed Matter and arrange an
initial conference with them, to be conducted within 30 days after his or her
appointment, at which conference (the “Hearing Conference”) the arbitrator and
the Parties will establish procedures (based on a brief written plan submitted
in letter form by each Party to the Disputed Matter in advance of such Hearing
Conference concerning expected measures to prepare for hearing on the merits)
and a schedule for the resolution of the Disputed Matter by hearing on the
merits in a timely and efficient manner, giving due consideration to the nature
and extent of the Disputed Matter, the apparent complexity of preparations for,
and complexity of, hearing on its merits and other factors (such as third-party
litigation pending against one of the Parties on the same subject-matter as
raised in the Disputed Matter). In the event of a dispute concerning such
procedures at the Hearing Conference, the arbitrator shall have the power to
impose the schedule upon the Parties to the Disputed Matter, giving due
consideration to resolution of the Disputed Matter by a full and fair hearing on
the merits. The arbitrator shall include in procedures established at the
Hearing Conference provisions which permit the Parties to engage in reasonable,
limited discovery in preparation for hearing on the merits and which protect and
preserve privileges and shield confidential proprietary information from
disclosure. The hearing on the merits will be held within 60 days after the
Hearing Conference, and evidentiary matters at such hearing will be determined
in accordance with the Federal Rules of Evidence as applied at the place of
arbitration.

 

  18.7

Governing Law; Jurisdiction. The arbitrator will decide the issues submitted in
accordance with the provisions and commercial purposes of this Agreement,

 

47



--------------------------------------------------------------------------------

 

provided that all substantive questions of law will be determined under the laws
of the State of New York. The Parties consent to venue in the State in which the
principal place of business of the Party initiating arbitration regarding a
Disputed Matter is located.

 

  18.8 Arbitration Award. All decisions of the arbitrator will be in writing and
submitted to the Parties, and the decision after hearing on the merits which
announces resolution of the Disputed Matter (the “Award”) shall, in addition,
set forth findings of fact and conclusions of law to support the arbitrator’s
resolution of the merits of the Disputed Matter. The arbitrator will issue the
Award within 30 days after completion of the hearing on the merits.

 

  18.9 Cooperation of the Parties. The Parties to the Disputed Matter will
facilitate the arbitration by (i) making available to one another and to the
arbitrator for examination, inspection and extraction all documents, books,
records and personnel under their control if determined by the arbitrator to be
relevant to the dispute, (ii) conducting arbitration hearings to the greatest
extent possible on successive days and (iii) observing strictly the time periods
and procedures established by the Rules or by the arbitrator for submission of
evidence or briefs, conduct of the hearing on the merits and preparations
therefor.

 

  18.10 Costs. All costs of the arbitration shall initially be borne equally by
the Parties thereto as incurred, but upon completion of the arbitration, the
arbitrator shall award to the prevailing Party, as determined by the arbitrator
in accordance with principles of New York law for determining prevailing Parties
in litigation, all reasonable costs, fees and expenses related to the
arbitration, including reasonable fees and expenses of attorneys, accountants
and other professionals or experts incurred by the prevailing Party.

 

  18.11 Judgment on the Award; Enforcement. Judgment on the Award may be entered
in any court having jurisdiction and procedures therefor. Each Party agrees that
any Award of an arbitrator against it and on which judgment is entered may be
executed against the assets of any Party which is a judgment debtor or otherwise
enforced in any jurisdiction pursuant to the procedures in and protections of
such jurisdiction which are generally applicable to enforcement of judgments,
including provision in such jurisdiction for the enforcement of equitable
remedies provided in the Award.

 

  18.12

Preservation of Equitable Relief; Third-Party Litigation. Notwithstanding any
provision of this Section 18 to the contrary, any Party will be entitled (i) to
seek a temporary restraining order or injunctive or other equitable relief in
any court of competent jurisdiction with respect to a breach (or attempted or
threatened breach) of this Agreement by any Party (including, without
limitation, the matters referred to in Subsection 9.9.5) or (ii) to institute
litigation or other formal proceedings to the extent necessary (A) to enforce
the award of the arbitrator, (B)

 

48



--------------------------------------------------------------------------------

 

to avoid the expiration of any applicable limitations period or (C) to preserve
a superior position with respect to other creditors. Nothing in this Section 18
shall prevent Parties who become involved in a Disputed Matter and who have
become Parties to litigation instituted by a third party concerning facts
involved in such Disputed Matter from resolving disputes between them arising in
connection with such Disputed Matter through such litigation in lieu of
arbitration under this Section 18.

 

  18.13 Continued Performance. Each Party agrees to continue performing its
obligations under this Agreement during the pendency of any dispute resolution
process conducted in accordance with this Section 18.

 

19. GUARANTY OF PERFORMANCE

 

  19.1 VHA and UHC Guarantees. Subject to Section 19.4, VHA and UHC agree,
severally but not jointly, that they will be responsible for the obligations and
liabilities of Novation under this Agreement, as follows:

 

  (i) to the extent that any such obligation or liability relates primarily to
any action or omission by UHC or an UHC Member, UHC shall be responsible;

 

  (ii) to the extent that any such obligation or liability relates primarily to
any action or omission by VHA or a VHA Member, VHA shall be responsible; and

 

  (iii) to the extent that the allocations set forth in (i) and (ii) are not
applicable, VHA and UHC shall be responsible in accordance with the side letter
agreement between VHA and UHC.

 

  19.2 VHA and UHC Waivers. Each of VHA and UHC hereby waives the following with
regard to its guaranty obligations under this Section 19:

 

  (i) any right to require Neoforma to pursue any other remedy in Neoforma’s
power whatsoever, other than Neoforma proceeding exclusively against VHA or UHC
with respect to a liability described in Section 19.1 (iii)

 

  (ii) any defense resulting from the absence, impairment or loss of any right
of reimbursement, subrogation or contribution of VHA or UHC against Neoforma, or
against one another;

 

  (iii) any defense of discharge, relief or stay of the principal’s obligations
hereunder based upon a filing of or against Novation under the U.S. Bankruptcy
Code or Novation’s request for any relief of its obligations under this
Agreement based on laws for the relief of debtors generally;

 

49



--------------------------------------------------------------------------------

  (iv) any right to be informed by Neoforma of the financial or other condition
of Novation or of VHA or UHC or any change therein or any other circumstances
bearing upon the risk of nonperformance by Novation; and

 

  (v) any defense of exoneration or release based on amendment of this
Agreement.

 

Each of VHA and UHC agrees that its guarantee, as set forth in Section 19.1,
constitutes a guarantee of payment when due and not of collection.

 

  19.3 Scope of Liability. Neither VHA’s nor UHC’s obligations and liabilities
under this Agreement shall be subject to any set-off, reduction, limitation,
impairment or termination for any reason, including, without limitation,
compromise, and shall not be subject to any defense or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of its
obligations and liabilities under this Agreement; excluding, however, any
defenses based upon Neoforma’s failure to perform any of its obligations under
this Agreement.

 

  19.4 Continued Performance by Neoforma.

 

  19.4.1

In the event that the Operating Agreement, dated October 21, 1997, as amended
from time to time, between VHA and UHC is terminated (and not replaced by any
successor document) (the “Novation Dissolution”), Neoforma agrees that it shall
continue to perform its obligations under this Agreement for a period of no less
than * following the date of such termination (and any additional Termination
Assistance Period required by this Agreement). Additionally, during such *
period, Neoforma shall offer to enter into separate agreements with each of VHA
and UHC upon substantially similar terms and conditions and pursuant to which
Neoforma will provide services substantially similar to the Services provided
hereunder at the time of such termination and create separate proprietary
marketplaces for each of VHA and UHC. The price for the aggregate services to be
rendered under the new separate agreements shall be substantially similar to the
price paid by Novation hereunder at the time of such termination; provided,
however, that with respect to each of the separate agreements, (i) VHA and UHC
(in their separate agreements) will provide services substantially similar to
those being provided by Novation hereunder (or, if either VHA or UHC elects not
to provide such services, Neoforma and the Party so electing will negotiate in
good faith to adjust the cost of the services to be provided by Neoforma to such
Party), and (ii) Neoforma may charge VHA or UHC, as applicable, incremental
costs associated with the transition of services provided by Neoforma from the
Novation Marketplace to the separate marketplaces, including, without

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

50



--------------------------------------------------------------------------------

 

limitation, incremental costs relating to establishing a separate “look and
feel” to the proprietary marketplaces and creating separate marketplaces.

 

  19.4.2 Notwithstanding the foregoing, neither VHA nor UHC shall be obligated
to enter into an agreement with Neoforma as described in Subsection 19.4.1. In
the event that either VHA or UHC elects not to enter into such an agreement with
Neoforma, then that Party’s obligations to Neoforma shall be limited to its
guarantee under Section 19.1 hereunder.

 

20. GENERAL PROVISIONS

 

  20.1 No Waiver. The delay or omission by any Party to exercise or enforce any
right or power of any provision of this Agreement shall not be construed as a
waiver or relinquishment to any extent of such Party’s right to assert or rely
upon any such provision or right in that or any other instance. A waiver by any
Party of any of the covenants to be performed by any other or any breach thereof
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant herein contained.

 

  20.2 Entire Agreement. This Agreement, the Exhibits attached hereto, and all
other agreements contemplated by this Agreement to be agreed upon by the Parties
pursuant to the terms of this Agreement (the “Contemplated Agreements”),
together constitute the complete and exclusive agreement between the Parties,
and supersede any and all prior agreements of the Parties with respect to the
subject matter hereof. Except in the case of Section 8.12 (which may be amended
with the approval of VHA and UHC only), this Agreement, the Exhibits attached
hereto and the Contemplated Agreements may be amended or modified, or any rights
under it waived, only by a written document executed by all Parties. For the
avoidance of doubt, the term “Agreement”, as used throughout this document,
shall include the Contemplated Agreements.

 

  20.3 Publicity. Except as required by law or provided in this Agreement, no
Party will make any public statement, press release or other announcement
relating to the terms of or existence of this Agreement without the prior
written approval of all other Parties. The Parties will cooperate prior to the
filing of any public document which may require the filing of this Agreement as
an exhibit or the filing of a description thereof in order to preserve the
confidentiality and proprietary information contained herein.

 

  20.4 Covenant of Good Faith. Each Party agrees that, in its respective
dealings with all other parties under or in connection with this Agreement, it
shall act in good faith.

 

  20.5

Compliance with Laws and Regulations. Each of Neoforma and Novation shall
perform its respective obligations under this Agreement in a manner that
complies

 

51



--------------------------------------------------------------------------------

 

with applicable law, including, without limitation, identifying and procuring
required permits and approvals.

 

  20.6 Assignment; Successors and Assigns. This Agreement will be binding on the
Parties and their respective successors and permitted assigns. No Party may, or
will have the power to, assign this Agreement without the prior written consent
of all other Parties. For the purposes of this Section 20.6, any assignment by
operation of law, under an order of any court, or pursuant to any Neoforma
Change of Control, plan of merger, consolidation, reorganization, or liquidation
or will be deemed an assignment for which prior consent is required, and any
assignment made without such consent will be void and of no effect as between
the parties. Notwithstanding the forgoing, no assignment made in respect of or
as a result of any dissolution of Novation will be deemed an assignment for
which prior consent is required, and such assignment will be valid.

 

  20.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to or
application of conflicts of law rules or principles.

 

  20.8 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed given if sent by prepaid registered or certified
United States mail, return receipt requested, overnight mail with a nationally
recognized overnight mail courier, or sent by facsimile or similar
communication, and confirmed by such mail, postage prepaid, addressed to another
Party at the address shown below or at such other address for which such Party
gives notice hereunder. Notices will be deemed given five business days after
deposit in the U.S. Mail, two business days after deposit with an overnight mail
courier, or when confirmation of receipt is obtained if sent by facsimile or
similar communication, or if by personal delivery, when received, as applicable:

 

52



--------------------------------------------------------------------------------

If to Novation:

 

Novation, LLC

125 East John Carpenter Freeway

Irving, Texas 75062

Facsimile: (972) 581-5778

Attn: General Counsel

 

With a copy to:

 

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201-2980

Facsimile: (214) 953-6503

Attn: Sarah M. Rechter, Esq.

If to VHA:

 

VHA, Inc.

220 East Las Colinas Boulevard

Irving, Texas 75039-5500

Facsimile: (972) 830-0391

Attn: Chief Financial Officer

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Facsimile: (202) 393-3760

Attn: C. Kevin Barnette, Esq.

If to UHC:

 

University Health System Consortium

2001 Spring Road, Suite 700

Oak Brook, Illinois 60523

Facsimile: (630) 954-4730

Attn: General Counsel

 

With a copy to:

 

McDermott, Will & Emery

227 West Monroe Street

Chicago, Illinois 60606

Facsimile: (312) 984-7700

Attn: Virginia H. Holden, Esq.

If to Neoforma:

 

Neoforma, Inc.

3061 Zanker Road

San Jose, California 95134

Facsimile: (408) 468-4000

Attn: General Counsel

 

With a copy to:

 

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Facsimile: (650) 938-5200

 

Attn: Gordon K. Davidson, Esq.

          Ralph M. Pais, Esq.

 

  20.9 No Agency. The Parties are independent contractors and will have no power
or authority to assume or create any obligation or responsibility on behalf of
each other, except as expressly provided herein. This Agreement will not be
construed to create or imply any partnership, agency or joint venture.

 

  20.10 Force Majeure.

 

  20.10.1

Subject to 20.10.2, no Party shall be liable for any default or delay in the
performance of its obligations under this Agreement if and to the extent such
default or delay is caused, directly or indirectly, by: flood, earthquake,
elements of nature or acts of God, riots, civil disorders,

 

53



--------------------------------------------------------------------------------

 

rebellions or revolutions in any country, or any other cause beyond the
reasonable control of such Party, provided that (i) the non-performing Party is
without fault in failing to prevent or causing such default or delay and (ii)
such default or delay cannot reasonably be circumvented by the non-performing
Party through the use of alternate sources, workaround plans or other means
(including with respect to Neoforma, by Neoforma executing its disaster recovery
plans).

 

  20.10.2 In such event, the non-performing Party shall be excused from further
performance or observance of the obligation(s) so affected for as long as such
circumstances prevail and such Party continues to use commercially reasonable
efforts to recommence performance or observance whenever and to whatever extent
possible without delay. With respect to Neoforma’s performance, such efforts
shall be no less than the efforts used for any other customer of Neoforma. Any
Party so delayed in its performance shall immediately notify the Party to whom
performance is due by telephone (to be confirmed in writing within two days
after the inception of such delay) and describe at a reasonable level of detail
the circumstances causing such delay.

 

  20.10.3 Notwithstanding anything in this Section 20.10 to the contrary, upon
the occurrence of an event described in Subsection 20.10.1 that substantially
prevents, hinders or delays performance of services necessary for the
performance of “critical functions” of such Party for more than *, such Party to
whom such affected or delayed performance is due will have the right to
immediately terminate this Agreement. For the purposes of this Subsection
20.10.3, “critical functions” means with respect to a Party, those business
functions that are reasonably and in good faith determined by that Party to be
essential and critical to its business operations or the business operations of
its Members.

 

  20.11 Interest. Any payment under this Agreement which is not paid when due,
shall accrue interest at the lower of a monthly rate of 1.5% or the highest
amount allowed by law.

 

  20.12 Program Management. Neoforma and Novation shall meet to develop a
program management plan to manage the delivery of Services hereunder. Such plan
shall have features similar to those illustrated in Exhibit F.

 

  20.13 Severability. If for any reason a court of competent jurisdiction finds
any provision or portion of this Agreement to be unenforceable, that provision
of the Agreement will be enforced to the maximum extent permissible so as to
effect the intent of the Parties, and the remainder of this Agreement will
continue in full force and effect.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 

54



--------------------------------------------------------------------------------

  20.14 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which, together, will constitute
one and the same instrument.

 

  20.15 Headings. Section headings are included for only convenient reference
and do not describe the sections to which they relate.

 

  20.16 Section 365(n) Matters. Neoforma acknowledges that if Neoforma as a
debtor-in-possession or a trustee in bankruptcy in a case under the U.S.
Bankruptcy Code rejects this Agreement, the Contemplated Agreements, or any
agreement supplementary hereto or thereto, Novation may elect to retain its
rights under this Agreement, the Contemplated Agreements, or any agreement
supplementary hereto or thereto, as and to the extent provided in Section 365(n)
of the U.S. Bankruptcy Code. Upon the written request of Novation to Neoforma or
the bankruptcy trustee, Neoforma or such bankruptcy trustee, as provided in
Section 365(n) of the U.S. Bankruptcy Code, (i) shall provide to Novation the
intellectual property for the Services as described in this Agreement, including
all third-party software and all Neoforma-owned software, and (ii) shall not
interfere with the rights of Novation as provided in this Agreement or any
agreement supplementary hereto, including each Functionality Roadmap, the
Service Level Specifications, or any escrow agreement that may be entered, to
obtain such intellectual property from the bankruptcy trustee.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

NEOFORMA, INC.

     

NOVATION, LLC

By:  

/s/ Robert Zollars

      By:  

/s/ Mark McKenna

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

Title:

Date:

 

Robert J. Zollars

Chairman and CEO

8/12/03

     

Name:

Title:

Date:

 

Mark McKenna

President and CEO

8/12/03

                 

VHA, INC.

     

UNIVERSITY HEALTH SYSTEM CONSORTIUM

By:  

/s/ Curt Nonomaque

      By:  

/s/ Mark E. Mitchell

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

Title:

Date:

 

Curt Nonomaque

Chief Executive Officer

August 12, 2003

     

Name:

Title:

Date:

 

Mark E. Mitchell

Chief Financial Officer

8/12/03

                  HEALTHCARE PURCHASING PARTNERS INTERNATIONAL, LLC         By:
 

/s/ Eldon Petersen

             

--------------------------------------------------------------------------------

           

Name:

Title:

Date:

 

Eldon Petersen

President

8/12/03

           

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED

OUTSOURCING AND OPERATING AGREEMENT]

 

56



--------------------------------------------------------------------------------

EXHIBIT A

 

MARKS

 

1. Novation Marks:

 

  1.1 Registered Marks.

 

OPPORTUNITY (Stylized) (Registration No. 2009924) is registered to Novation.

 

  1.2 Pending Marks.

 

NOVATION (Serial No. 75-421230); N and Design (Serial No. 75-602099); NOVAPLUS
(Serial No. 75-525857); NOVAPLUS (Serial No. 152867 (Czech Republic)); and
NOVAPLUS and Design (Serial No. 75-603422) are pending.

 

  1.3 Unregistered Marks.

 

None.

 

2. Neoforma Marks:

 

  2.1 Registered Marks.

 

NEOFORMA (Reg. No. 2,526,423)

NEOFORMA and Design (Reg. No.. 2,714,114).

 

  2.2 Pending Marks.

 

None.

 

  2.3 Unregistered Marks.

 

ADSONLINE; AUCTIONLIVE; AUCTIONONLINE; CENTRAL POINT; CENTRAL POINT SERVICES;
CENTRAL POINT SERVICES Logo; DEPARTMENT TOOLKIT; FACT FILES; FAST-TRACK; MAJOR
ACCOUNT NEWS; MAXEMAIL; MAXEASTCOAST.COM; MAXHEALTH.COM; MAXWESTCOAST.COM; MSA
SNAPSHOTS; NEOCONNECT; NEOFORMA and Design; NEOFORMA CONTRACT MANAGEMENT
SOLUTION; NEOFORMA DATA MANAGEMENT SOLUTION; NEOFORMA LIFELINE; NEOFORMA
MATERIALS MANAGEMENT SOLUTION; NEOFORMA ORDER MANAGEMENT SOLUTION; PHAROS
TECHNOLOGIES; STATCITY; SUCCESS TRACKER; THE HEALTH STRATEGIST; THE HEALTHCARE
BUSINESS COMMUNITY; THE MAX; U.S. LIFELINE; USL; USLIFELINE.COM; VOICE YOUR
OPINION; and VYO!

 

57



--------------------------------------------------------------------------------

3. VHA Marks:

 

  3.1 Registered Marks.

 

CFIS (Registration No. 1912695); COUNTDOWN USA (Registration No. 1533720);
EDGEWARE (Registration No. 2294530); LAURUS (Registration No. 2254329);
Miscellaneous Design (Registration No. 2198615); PNEUMONIA PNOCKOUT
(Registration No. 1820282); STAY CURRENT. STAY HEALTHY (Registration No.
2251550); STAY HEALTHY (Registration No. 1814163, 1835895); UNITED TO IMPROVE
AMERICA’S HEALTH (Registration No. 1892202); VHA (Registration No. 1227889
(U.S.A.), 500495 (Benelux), 284986 (Canada), 1676194 (France), 2904740
(Germany), 613531 (Italy), 414861 (Mexico), 104986 (Russian Federation)); VHA
(Stylized) (Registration No. 1300891 (U.S.A.), 316977 (Canada)); VHA and Design
(swirl logo) (Registration No. 1893301); VHA PLUS (Registration No. 1423203 and
1442669 (U.S.A.), 550496 (Benelux), 1676193 (France), 2904741 (Germany), 613530
(Italy), 413431 and 413432 (Mexico), 105521 (Russian Federation)); VHA SATELLITE
NETWORK (Registration No. 1419470); VHASECURE.NET (Registration No. 2182462);
VHA: THE HEART OF AMERICA’S HEALTH (Registration No. 1423204); VHA+PLUS
(Registration No. 1757926); VHA+PLUS and Design (Registration No. 1425903 and
1457123 (U.S.A.), 405620 (Mexico), 60097 (Sri Lanka), 159275 (Thailand));
VOLUNTEER HOSPITALS OF AMERICA (Registration No. 1273226 and 1310365 (U.S.A.),
298707 (Canada)) are registered to VHA.

 

  3.2 Pending Marks.

 

SUPERRIEN (Serial No. 75-639339) is pending.

 

  3.3 Unregistered Marks.

 

None.

 

4. UHC Marks:

 

  4.1 Registered Marks.

 

UHC (Registration No. 1809491); UHC and Design (Registration No. 1813976); UHC
NEWSLINE (Registration No. 1867798); and ABC (Registration No. 2327568) are
registered to UHC.



--------------------------------------------------------------------------------

  4.2 Pending Marks.

 

None.

 

  4.3 Unregistered Marks.

 

CLINICAL DATA PRODUCTS; CDP; OPERATIONAL DATA BASE; VALUE ANALYSIS PROGRAM;
CLINICAL PROCESS IMPROVEMENT; CLINICAL BENCHMARKING; OPERATIONAL BENCHMARKING;
CAPITAL ASSET MANAGEMENT; MANAGEMENT AND SUPPLY SERVICES; CLINICAL PRACTICE
ALERT; TECHNOLOGY ASSESSMENT; and UHC NEWS are unregistered.

 

5. HPPI Marks:

 

  5.1 Registered Marks.

 

HPPI (Registration No. 2003695) and HEALTHCARE PURCHASING PARTNERS (Registration
No. 1248000) are registered to HPPI.

 

  5.2 Pending Marks.

 

None.

 

  5.3 Unregistered Marks.

 

None.



--------------------------------------------------------------------------------

EXHIBIT B

 

CURRENT MARKS USAGE GUIDELINES FOR NOVATION



--------------------------------------------------------------------------------

Novation Logo

 

Novation TM Editorial Standards Brief

Revised July 1999

 

Many Novation staff members communicate regularly in writing with VHA and UHC
members, supply partners, each other and outside audiences. Below are a few
guidelines that address questions and issues that come up every day in the
course of doing business. These guidelines are designed to create consistency in
the way we all refer to our company, its employees, and its products, programs
and services.

 

--------------------------------------------------------------------------------

 

acronyms – Avoid the use of acronyms on the first reference. It is better to
spell out a title or phrase on first reference and use acronyms on second
reference. It is unnecessary to put the acronym in parentheses after the full
name, like this: HealthCare Purchasing Partners International (HPPI). The reason
is that if the meaning of an acronym must be explained to readers, it probably
should not be used. There are some exceptions to this rule. For example, some
highly specialized acronyms have become so common in usage that the original
wording has been superseded. Examples: DNA, ISDN, RAM, CD-ROM.

 

area codes, phone numbers – Phone numbers should appear as follows: (972)
581-5000. It is not necessary to include a “1” in front of a long-distance
number. It is assumed that people know dialing 1 is necessary. One exception to
this rule is the number for Novation Member Support Services, which should
appear like this: 888/7-NOVATE (766-8283). If it is necessary to refer callers
to a particular extension, this is the correct style: (972) 581-5000, ext. 5555.
“X” is not an acceptable abbreviation for extension in external communications.

 

Authorized Distributors – These are distribution partners that have been
approved as official distributors of products offered through Novation
agreements. Use Novation Authorized Distributor on first reference, Authorized
Distributor on subsequent references.

 

Clinical Markets Programs – This is Novation’s marketing strategy that focuses
on the needs of physicians and caregivers in a variety of specialties. Novation
Clinical Markets Programs aggregate best-in-class products and services
according to clinical disease states or specialties, helping VHA and UHC members
streamline their purchasing processes through one-stop shopping. Novation
currently offers these Clinical Markets Program:

 

  • Novation Anesthesia Program

 

  • Novation Cardiology Program

 

  • Novation Dialysis Program

 

  • Novation Oncology Program

 

  • Novation Orthopedic Program

 

  • Novation Respiratory Program

 

  • Novation Women’s Health Program



--------------------------------------------------------------------------------

Some Clinical Markets Programs include agreement subgroups referred to as
portfolios. These include:

 

  • Novation Anesthesia Pharmaceutical Portfolio (formerly the Anesthesia
Pharmaceutical Standardization Program)

 

  • Novation Oncology Pharmaceutical Portfolio (formerly the Oncology Products
Program)

 

  • Novation Oncology Breast Care Portfolio (launching in the second quarter of
1999)

 

  • Novation Oncology Prostate Care Portfolio (launching in 1999)

 

  • Novation Respiratory Pharmaceutical Portfolio (launching Oct. 1, 1999)

 

Novation may be omitted from the program or portfolio name on second and
subsequent references.

 

In addition to these offerings, several portfolios of OPPORTUNITY (R),
Novation’s Committed Program, are based on Clinical Markets Programs. These
portfolios are discussed in the OPPORTUNITY section.

 

Please note that Clinical Markets is not a separate department of Novation. When
writing about the people who work on a particular Clinical Markets segment,
refer to them as the Novation anesthesia team, group, or unit. More casual
references as the cardiology team are acceptable on subsequent references if it
is clear that you are referring to the Novation Clinical Markets group.

 

Company name, job titles – include your company name and job title, as well as
the company names and correct titles of any other people mentioned in a
document. Titles are not capitalized unless they preceded the person’s name, and
then only if the title is of significant rank. Some examples:

 

  • Gov. George W. Bush

 

  • George W. Bush, governor of Texas

 

  • U.S. Sen. Patrick Moynihan

 

  • Kay Bailey Hutchison, U.S. senator from Texas

 

  • C. Thomas Smith, VHA president and chief executive officer

 

  • UHC President and Chief Executive Officer Robert J. Baker

 

  • Novation product manager John Doe

 

  • Jane Doe, Novation marketing analyst

 

Also include the titles and company names of people who are “cc-ed” at the
bottom of a business letter or memo. This is very important because
correspondence is often sent to VHA and UHC members, supply partners and people
at our parent organizations who may not know who you or others mentioned are.

 

Please don’t guess at anyone’s name or title; call and ask if you are uncertain.
Getting someone’s name or title wrong implies a lack of courtesy and attention
to detail.



--------------------------------------------------------------------------------

e-mail addresses – In communications pieces where you list a Novation contact
person, you should include that person’s phone number and e-mail address. The
correct style for e-mail addresses is jdoe@novationco.com (in italics).

 

HealthCare Purchasing Partners International LLC – This is the full name of
HPPI, Novation’s sister company. Like Novation, HPPI is jointly owned by VHA and
UHC. HealthCare Purchasing Partners International should be used on first
reference. HPPI is acceptable in subsequent references. HPPI has no members, it
has clients.

 

hospital, health care organization – All hospitals are health care
organizations, but not all health care organizations are hospitals. Therefore,
unless referring specifically to hospitals, health care organization is the
preferred term. For variety’s sake, words such as facility and institution are
acceptable on subsequent references. Don’t use the acronym HCO in any outside
communication.

 

Internet sites – Novation’s World Wide Web site is www.novationco.com. This and
all other Web sites should appear in all-lower-case, italic letters.

 

launch – The date that an agreement or program becomes effective is the launch
date. Please don’t use the term launch when you mean introduce, unveil,
announce, etc. For example, a program can be introduced March 1, but may not
launch until May 1, when the program agreements become effective.

 

letters and memos – Memorandums are acceptable in some external business
communications, but interoffice memos are not. Appropriate business letters
should be used for more formal communications. In both documents, include the
correct names, organization names, company names (if applicable) and titles of
the recipients, sender and those who receive copies.

 

members, clients and customers – Novation has no members or customers. It serves
VHA and UHC members and HealthCare Purchasing Partners International clients.
When addressing or mentioning VHA and UHV organizations, use VHA and UHC members
the first time and members thereafter. Never use Novation members or Novation
customers. The term health care organizations is also acceptable.

 

NOVAPLUS TM – The name of Novation’s private-label program. When writing about
NOVAPLUS, it should be described as the private label of VHA and UHC early in
the document. This description helps reinforce the link between NOVAPLUS and
Novation’s parent alliances. Companies that supply products in the private label
are called NOVAPLUS manufacturing partners.

 

Here are some guidelines for using the NOVAPLUS name and logo in marketing
materials and correspondence.

 

  • Capitalize all letters and include a trademark symbol (TM) immediately after
the name on first reference in every document. The trademark symbol should be
omitted on second and subsequent references.



--------------------------------------------------------------------------------

  • In overheads, slides, charts or other presentation materials, use the
trademark symbol after NOVAPLUS on first reference in every slide or chart.

 

  • Do no use the NOVAPLUS logo within text as a substitute for the name.

 

  • All marketing materials developed by NOVAPLUS manufacturing partners must be
reviewed by the appropriate Novation product managers, and by Novation marketing
communications.

 

NOVAPLUS marketing materials include the NOVAPLUS logo and the tagline Your
Brand and More SM. However, it is not necessary to include this tagline in the
text of correspondence or marketing materials.

 

Novation Food Service Program – The full name of the program. Novation may be
omitted on second reference.

 

Novation Laboratory Program – The full name of the program. Novation may be
omitted on second reference.

 

Novation LLC – This is the full legal name of our company. It is not necessary
to include the “LLC” except in legal documents such as contracts, program
enrollment forms, etc.

 

Novation Member Support Services – This is the correct name of our outbound
telephone service delivery group. TeleServices should no longer by used.
Novation Customer Service is part of Member Support Services and is the group
that handles incoming calls from the 888/7-NOVATE line.

 

Novation Pharmacy Program – The full name of the program. Novation may be
omitted on second reference.

 

Novation TM, the supply company of VHA and UHC – Our company name should appear
this way on first reference in any document going to an outside audience,
complete with the trademark symbol (TM). Simply the name Novation is acceptable
on subsequent references.

 

OPPORTUNITY (R) – This is Novation’s committed-purchasing program. The name
should appear in the form shown here, with the registered trademark symbol, on
first reference in any document. The (R) should be omitted on subsequent
references.

 

The program should be referred to on first or second reference in every document
as OPPORTUNITY, Novation’s Committed Program. If using the tagline on first
reference would create an awkward sentence, it is acceptable to use it on second
reference. Program is not part of the name, but the phrase OPPORTUNITY program
is acceptable.

 

Offerings under the OPPORTUNITY umbrella are called portfolios. Nine portfolios
are currently available, with more in development. The nine existing portfolios
are:

 

  • OPPORTUNITY Phase I Portfolio

 

  • OPPORTUNITY Phase II Portfolio



--------------------------------------------------------------------------------

  • OPPORTUNITY Anesthesia Portfolio

 

  • OPPORTUNITY International Cardiology Portfolio

 

  • OPPORTUNITY Food Service Portfolio

 

  • OPPORTUNITY Laboratory Portfolio

 

  • OPPORTUNITY Orthopedic Portfolio

 

  • OPPORTUNITY Respiratory Portfolio

 

  • OPPORTUNITY Unified Portfolio

 

Please note that OPPORTUNITY is not a separate department of Novation. the
program and its portfolios are jointly operated by Novation’s cost reduction
services team and the various contracting teams that develop and maintain
agreements included in the portfolios.

 

Service Delivery – Novation field account managers should be referred to as the
Service Delivery team or Service Delivery account managers. Do not refer to them
as sales representatives or managers.

 

supply cost management – Novation is a supply cost management company. The term
supply chain management is limiting and should be avoided when referring to
Novation. However, supply chain is acceptable when quoting someone or referring
to the system by which products move from suppliers to health care
organizations. (Please note that VHA still refers to Novation as its provider of
supply chain management services.)

 

supply partners – The companies with which Novation enters into supply
agreements are referred to as supply partners. (One exception is NOVAPLUS
manufacturers, see the NOVAPLUS entry.) We should not refer to them as vendors
or business partners and should avoid referring to them as manufacturers.
However, suppliers is acceptable for variety’s sake if supply partners begins to
appear too often in a particular document.

 

trademarks – When mentioning a trademarked product offered by a Novation supply
partner, include the appropriate TM or (R) symbol with the trademarked name on
first reference. Please note that the two symbols are not interchangeable. TM
identifies trade names or logos that are being used by a company, pending final
approval by the U.S. Patent and Trademark Office. (R) designates names that have
been fully approved and registered with the office.

 

UHC Supply Co. – With the creation of Novation, UHC Supply Co. ceased to exist,
as did all UHCSC agreements. Those are now Novation agreements. To avoid
confusion for members, please do not refer to UHCSC unless describing it as a
predecessor to Novation.

 

University HealthSystem Consortium – The name of our parent UHC should appear
this way on first reference in any document. One exception to this rule: When
Novation, the supply company of VHA and UHC appears first in a document, spell
out University HealthSystem Consortium on the next reference to UHC. Simply the
acronym UHC is acceptable on subsequent references.

 

VHA – Acceptable in nearly all references to VHA Inc., the majority owner of
Novation and HPPI. The Inc. is usually necessary only in legal documents.



--------------------------------------------------------------------------------

If you have a question regarding proper editorial standard, please contact your
Novation marketing communications manager or Rich Reecer, Novation editorial and
publications manager at ext. 5076.



--------------------------------------------------------------------------------

EXHIBIT C

 

CURRENT MARKS USAGE GUIDELINES FOR NEOFORMA



--------------------------------------------------------------------------------

Neoforma, Inc.’s Trademark Guidelines

 

Introduction

 

Neoforma, Inc. values its intellectual property. Its trademarks and brands are
an important asset. Neoforma requires that its trademarks be used properly in
all contexts. Please take a moment to read our Trademark Guidelines. If you have
any questions about specific trademark or logo usage, or would like further
information regarding these Guidelines, please contact our General Counsel.

 

Who Must Follow These Guidelines

 

These Guidelines apply to Neoforma, Inc.’s employees, customers, licensees,
affiliates, consultants, and third parties. If you are a licensee or affiliate,
your license or other agreement with Neoforma, Inc. may set forth different
requirements regarding trademark and logo usage. If so, you are required to
follow those specific guidelines. Otherwise, if you are a licensee or affiliate
who does not have a license or agreement with Neoforma, Inc. that addresses
trademark and logo usage, you must follow these Guidelines.

 

Use of Neoforma, Inc.’s Company Name

 

Neoforma, Inc. is our company or trade name, and NEOFORMA™, NEOFORMA and Design™
and NEOFORMA.COM™ are our trademarks. When you refer to us as a company, please
use the incorporated designation (i.e., “Inc.”) with the first prominent
reference and the first reference, and do not use a trademark symbol. Our
company name may be abbreviated to Neoforma in subsequent references. Examples
of references to Neoforma, Inc. as a company include identifying us as the owner
of the Neoforma™ website, and providing our contact information, including our
address, at the end of a communication.

 

Use of Neoforma, Inc.’s Trademarks

 

You may use Neoforma, Inc.’s trademarks when you are referring to our goods or
services provided that you follow these Guidelines, and ensure that such
references are truthful and not misleading. You may not use Neoforma’s name or
trademarks as part of the name of your company or your company’s services or
products. Such uses infringe Neoforma’s intellectual property rights and are
unlawful. Last, you may not license Neoforma’s name, trademarks or logos to
other parties.



--------------------------------------------------------------------------------

Proper Trademark Usage

 

Proper use of a trademark means the trademark is followed by a trademark symbol
and then a noun.

 

The Trademark Symbol

 

A trademark should always be followed by the trademark symbol ™ for unregistered
trademarks (or with a trademark that will be used on materials distributed
internationally), or ® for federally registered trademarks. If the
superscript,™, or the registered trademark symbol, ®, is not available, please
use (TM) or (R) instead.

 

If there are multiple references to the same trademark in a given document, it
is sufficient to use the trademark symbol with the first prominent use of the
mark, and with the next use of the mark (for example, in the title or subtitle
of the document and then the first time the mark appears in text) to provide
adequate notice. You do not need to use a trademark symbol with each and every
use of the trademark. If there is doubt about whether to use a trademark symbol,
however, please use one.

 

Also, please note that if the document or communication has a table of contents
or index in which the trademark appears, the symbol should accompany the
trademark. In the case of presentation graphics, the trademark symbol should
appear on each page or slide where the trademark appears. Again, if there is
doubt about whether to use a trademark symbol, please use one.

 

A Trademark is an Adjective

 

A trademark is an adjective, designating the source or origin of the good or
service it modifies. Accordingly, proper trademark usage requires that the
trademark always be followed by a noun. An example of proper trademark usage is:
“Healthcare’s most important e-commerce tool is the NEOFORMA™ website.” These
Guidelines require that you only use Neoforma’s trademarks with the service for
which they were originally intended.

 

Note that a trademark cannot be used as a noun. It cannot be pluralized. It
cannot be used in the possessive form. Thus, for example, it is improper to say
“NEOFORMA is healthcare’s most important e-commerce tool.”

 

Note also that a trademark cannot be used as verb. For example, it is improper
to say, “We will compile a list of syringe manufacturers by STATWORLDing.”

 

The Appearance of the Trademark

 

You may not alter Neoforma’s trademarks in any way unless you have a specific
agreement with Neoforma authorizing such alteration. You may not use
corruptions, abbreviations or variations of Neoforma’s name or trademarks. You
may not alter any logo or design that is a Neoforma trademark. For example, you
may not change the color of the Neoforma design, and you may not change the font
style of the NEOFORMA word mark as it appears in the design trademark.



--------------------------------------------------------------------------------

Attribution of Trademark Rights

 

Provide the following notice when using Neoforma’s trademarks:

 

“                     and                      are trademarks or registered
trademarks of Neoforma, Inc. in the United States and other countries.” Please
use this exact language.

 

Neoforma, Inc.’s Trademarks

 

Neoforma, Inc.’s trademarks include those on the following list, which may not
be exhaustive of our marks:

 

ADSONLINE™

AUCTIONLIVE™

AUCTIONONLINE™

CENTRAL POINT™

CENTRAL POINT SERVICES™

CENTRAL POINT SERVICES Logo™

DEPARTMENT TOOLKIT™

 

FACT FILES™

FAST-TRACK™

MAJOR ACCOUNT NEWS™

MAXEMAIL™

MAXEASTCOAST.COM™

MAXHEALTH.COM™

MAXWESTCOAST.COM™

MSA SNAPSHOTS™

NEOCONNECT™

NEOFORMA(R)

NEOFORMA (and Design)(R)

NEOFORMA.COM (and Design)™

NEOFORMA CONTRACT MANAGEMENT SOLUTION™

NEOFORMA DATA MANAGEMENT SOLUTION™

NEOFORMA LIFELINE™

NEOFORMA MATERIALS MANAGEMENT SOLUTION™

NEOFORMA ORDER MANAGEMENT SOLUTION™

PHAROS TECHNOLOGIES™

PIMS™

PRODUCT INFORMATION MANAGEMENT SOLUTION™

PRODUCT INFORMATION MANAGEMENT SYSTEM™

STATCITY™



--------------------------------------------------------------------------------

STATWORLD™

SUCCESS TRACKER™

THE HEALTH STRATEGIST™

THE HEALTHCARE BUSINESS COMMUNITY™

THE MAX™

U.S. LIFELINE™

USL™

USLIFELINE.COM™

VOICE YOUR OPINION!™

VYO!™



--------------------------------------------------------------------------------

EXHIBIT D

 

CURRENT MARKS USAGE GUIDELINES FOR VHA, UHC AND HPPI

 

The current Marks Usage Guidelines for VHA is attached as Appendix 1; The
current Marks Usage Guidelines for UHC is attached as Appendix 2; The current
Marks Usage Guidelines for HPPI is attached as Appendix 3.



--------------------------------------------------------------------------------

APPENDIX 1

 

CURRENT MARKS USAGE GUIDELINES FOR VHA



--------------------------------------------------------------------------------

VHA Logo

 

The VHA Identity

 

“Corporate Identity’ is a term that describes the particular visual elements
that communicate a company’s image. It is the graphic uniform that reinforces,
with every application, the company’s presence in the marketplace.

 

Building strong customer recognition and understanding of our VHA identity – in
its national and regional forms – depends on how effectively and consistently we
use it.

 

Our customers will see variety in VHA’s national and regional products and
services, but they should also see consistency in the VHA identity. Our identity
is a representation of the values and qualities we share, and it should be
reflected in every contact we make.

 

Managing VHA’s corporate identity is critical to our long-term growth and
success in serving VHA organizations. Adhering to the standards in this manual
is an important first step. We’ve included guidelines for a broad range of
materials. If you need more information or assistance with special design needs,
please call VHA’s Communications Department at (214) 830-0272.

 

VHA Logo

 

Trademark and Copyright Protection

 

Any appearance of VHA corporate or regional names and logos must always be
accompanies by the appropriate symbols that declare and protect their exclusive
use by VHA.

 

Any printed materials must also be marked with a copyright notice to protect the
entire contents of the piece as the sole property of VHA.

 

Use of (R)

 

The letters VHA and the VHA logo function as a trade name for our company and as
a trademark identifying our products and services. The regional versions of the
name and logo function in the same way for VHA Regional Health Care Systems.

 

The letters VHA are registered with the U.S. Patent and Trademark Office. The
new VHA logo and the positioning phrase “united to Improve America’s Health” are
currently in the process of registration.

 

The symbol (R) constitutes notice that our name and logo are exclusive for goods
and services we offer. IT provides legal protection from those who might use
part of our corporate signature without permission or use symbols that too
closely resemble our mark.



--------------------------------------------------------------------------------

The standard and modified versions of the corporate logo and the standard
version of each regional VHA logo are currently marketed with the symbol SM
after the position phrase, indicating that we intend to claim the logos as our
property.

 

On the reduced version of the corporate and regional logos where the positioning
phrase is omitted, the SM symbol appears at the lower right corner of the logo
rectangle itself.

 

When registration with the U.S. Patent and Trademark Office is complete, we will
replace the SM symbol on all version with (R).

 

In VHA materials, the symbol (R) should be used after the letters VHA in text
when they are used as part of a product name. For example, “VHA (R) Clinical
Financial Information System” or “VHA (R) New Jersey Quality Institute.”

 

It is not appropriate to use (R) after the letters VHA in text when using them
as our company’s name. For example, “VHA announced a new product last week,” or
“VHA Iowa has purchased new office space.”

 

In VHA materials, use the registration symbol only for VHA registered
trademarks. The registered trademark of other companies should be designated by
the use of an asterisk and a footnote:

 

Example:

 

Advil* analgesic

 

* Registered trademark of Whitehall Laboratories

 

Other companies, when mentioning our products or services in their materials,
should use the registration symbol only for their own registered trademarks and
an asterisk and footnote for VHA marks.

 

VHA registers other product and service trademarks from time to time. For more
information about product naming, use of the VHA trademark and other trademark
issues, please refer to the “Guide of Product Naming” available from the
Communications Department.

 

Copyright (c)

 

All printed materials must be marked with the symbol (c), signifying that the
entire content is protect by copyright laws. Copyright also gives the creator of
brochures, books, etc., the exclusive right to reproduce and distribute such
materials, unless the creator grants limited rights to another party.



--------------------------------------------------------------------------------

All corporate VHA materials must bear the following copyright notice.

 

(c) 1994 VHA Inc. All rights reserved.

 

The notice may also include one of the following statements, chosen based on the
degree of control VHA departments wish to maintain over the content.

 

Duplication or distribution of this document without express permission from VHA
is prohibited.

 

Duplication or distribution of this document without express permission from VHA
is prohibited, except for use of VHA health care organizations and their
personnel.



--------------------------------------------------------------------------------

APPENDIX 2

 

CURRENT MARKS USAGE GUIDELINES FOR UHC



--------------------------------------------------------------------------------

UHC Logo

 

UHC Corporate Identity Standards

 

The Corporate Signature

 

UHC Logo

 

The UHC acronym and the geodesic dome, along with the UHC name and the service
mark (SM) symbol, make up UHC’s corporate signature. The UHC logo is the UHC
acronym and geodesic dome. Because UHC’s corporate signature is the single most
important graphic element used on UHC’s communications pieces, it should not be
altered or modified in any way. The size of the UHC name should always be
proportionate to the size of the logo (see signature reproduction at left).

 

Signature Color Treatments

 

It is preferred that the UHC logo be reproduced in one color only – PMS 541 or
black. Other one-color reproductions are acceptable, as are reversed or embossed
images of the logo. All logo reproductions should be reviewed by UHC. Because of
the intricate lines that make up the geodesic dome, screens or tints of either
color should not be sued.

 

Logo Reproduction

 

The UHC logotype should be sized proportionally. For most reproductions, the
acceptable size range (width b height) is between 1” x 0.5” and 3” x 1.75”. (For
certain applications, such as signage, a larger logo may be appropriate.)
Because the intricate lines that make up the geodesic dome are often difficult
to reproduce, it is important that all logo reproductions fall within the
acceptable range and that special attention be paid to the reproduction quality
of the geodesic dome.

 

Agaramond is the only acceptable typeface for reproduction of the corporate
signature on printed pieces.

 

If you have any questions or concerns regarding the correct usage of the UHC
logo and name, please check with Melissa Cutting of the UHC Marketing Department
(630/954-1769 or cutting @uhc.edu).



--------------------------------------------------------------------------------

APPENDIX 3

 

CURRENT MARKS USAGE GUIDLINES FOR HPPI



--------------------------------------------------------------------------------

HealthCare Purchasing Partners International Logo

 

HealthCare Purchasing Partners International TM Editorial Standards Brief.

Revised March 2000

 

Many HPPI staff members communicate regularly in writing with clients, supply
partners, each other and outside audiences. Below are a few guidelines that
address questions and issues that come up every day in the course of doing
business. These guidelines are designed to create consistency in the way we all
refer to our company, its employees, and its products, programs and services.

 

--------------------------------------------------------------------------------

 

acronyms – Avoid the use of acronyms on the first reference. It is better to
spell out a title or phrase on first reference and use acronyms on second
reference. It is unnecessary to put the acronym in parentheses after the full
name, like this: HealthCare Purchasing Partners International (HPPI). The reason
is that if the meaning of an acronym must be explained to readers, it probably
should not be used. There are some exceptions to this rule. For example, some
highly specialized acronyms have become so common in usage that the original
wording has been superseded. Examples: DNA, ISDN, RAM, CD-ROM.

 

area codes, phone numbers – Phone numbers should appear as follows: (972)
581-5000. It is not necessary to include a “1” in front of a long-distance
number. It is assumed that people know dialing 1 is necessary. One exception to
this rule is the number for Novation Member Support Services, which should
appear like this: 888/7-NOVATE (766-8283). If it is necessary to refer callers
to a particular extension, this is the correct style: (972) 581-5000, ext. 5555.
“X” is not an acceptable abbreviation for extension in external communications.

 

Authorized Distributors – These are distribution partners that have been
approved as official distributors of products offered through Novation
agreements. Use Novation Authorized Distributor on first reference, Authorized
Distributor on subsequent references.

 

Clinical Markets Programs – This is Novation’s marketing strategy that focuses
on the needs of physicians and caregivers in a variety of specialties. Novation
Clinical Markets Programs aggregate best-in-class products and services
according to clinical disease states or specialties, helping VHA and UHC members
streamline their purchasing processes through one-stop shopping. Novation
currently offers these Clinical Markets Program:

 

  • Novation Anesthesia Program

 

  • Novation Cardiology Program

 

  • Novation Dialysis Program

 

  • Novation Oncology Program

 

  • Novation Orthopedic Program

 

  • Novation Respiratory Program

 

  • Novation Women’s Health Program



--------------------------------------------------------------------------------

Some Clinical Markets Programs include agreement subgroups referred to as
portfolios. These include:

 

  • Novation Anesthesia Pharmaceutical Portfolio (formerly the Anesthesia
Pharmaceutical Standardization Program)

 

  • Novation Oncology Pharmaceutical Portfolio (formerly the Oncology Products
Program)

 

  • Novation Oncology Breast Care Portfolio (launching in the second quarter of
1999)

 

  • Novation Oncology Prostate Care Portfolio (launching in 1999)

 

  • Novation Respiratory Pharmaceutical Portfolio (launching Oct. 1, 1999)

 

Novation may be omitted from the program or portfolio name on second and
subsequent references.

 

In addition to these offerings, several portfolios of OPPORTUNITY (R),
Novation’s Committed Program, are based on Clinical Markets Programs. These
portfolios are discussed in the OPPORTUNITY section.

 

Please note that Clinical Markets is not a separate department of Novation. When
writing about the people who work on a particular Clinical Markets segment,
refer to them as the Novation anesthesia team, group, or unit. More casual
references as the cardiology team are acceptable on subsequent references if it
is clear that you are referring to the Novation Clinical Markets group.

 

Company name, job titles – include your company name and job title, as well as
the company names and correct titles of any other people mentioned in a
document. Titles are not capitalized unless they preceded the person’s name, and
then only if the title is of significant rank. Some examples:

 

  • Gov. George W. Bush

 

  • George W. Bush, governor of Texas

 

  • U.S. Sen. Patrick Moynihan

 

  • Kay Bailey Hutchison, U.S. senator from Texas

 

  • C. Thomas Smith, VHA president and chief executive officer

 

  • UHC President and Chief Executive Officer Robert J. Baker

 

  • Novation product manager John Doe

 

  • Jane Doe, Novation marketing analyst

 

Also include the titles and company names of people who are “cc-ed” at the
bottom of a business letter or memo. This is very important because
correspondence is often sent to VHA and UHC members, supply partners and people
at our parent organizations who may not know who you or others mentioned are.

 

Please don’t guess at anyone’s name or title; call and ask if you are uncertain.
Getting someone’s name or title wrong implies a lack of courtesy and attention
to detail.



--------------------------------------------------------------------------------

e-mail addresses – In communications pieces where you list a Novation contact
person, you should include that person’s phone number and e-mail address. The
correct style for e-mail addresses is jdoe@novationco.com (in italics).

 

HealthCare Purchasing Partners International LLC – This is the full name of
HPPI. Like Novation, VHA and UHC jointly own HPPI. HealthCare Purchasing
Partners International should be used on first reference and HPPI on subsequent
references. A trademark symbol (TM) will need to appear immediately after the
name and an (R) after the acronym on first reference in every document. The
trademark and registered symbol should be omitted on second and subsequent
references. IN overheads, slides, charts or other presentation materials, use
the trademark symbol after HealthCare Purchasing Partners International and the
registered symbol after HPPI on first reference in every slide or chart.

 

HPPI has no members; it has clients. It is not necessary to include the “LLC”
except in legal documents such as contracts, program enrollment forms, etc.

 

hospital, health care organization – All hospitals are health care
organizations, but not all health care organizations are hospitals. Therefore,
unless referring specifically to hospitals, health care organization is the
preferred term. For variety’s sake, words such as facility and institution are
acceptable on subsequent references. Don’t use the acronym HCO in any outside
communication.

 

Internet sites – Novation’s World Wide Web site is www. hppipo.com. This and all
other Web sites should appear in all-lower-case, italic letters.

 

launch – The date that an agreement or program becomes effective is the launch
date. Please don’t use the term launch when you mean introduce, unveil,
announce, etc. For example, a program can be introduced March 1, but may not
launch until May 1, when the program agreements become effective.

 

letters and memos – Memorandums are acceptable in some external business
communications, but interoffice memos are not. Appropriate business letters
should be used for more formal communications. In both documents, include the
correct names, organization names, company names (if applicable) and titles of
the recipients, sender and those who receive copies.

 

members, clients and customers – Novation has no members or customers. It serves
VHA and UHC members and HealthCare Purchasing Partners International clients.
When addressing or mentioning VHA and UHV organizations, use VHA and UHC members
the first time and members thereafter. Never use Novation members or Novation
customers. The term health care organizations is also acceptable.

 

NOVAPLUS TM – The name of Novation’s private-label program. When writing about
NOVAPLUS, it should be described as the private label of VHA and UHC early in
the document. This description helps reinforce the link between NOVAPLUS and
Novation’s parent alliances. Companies that supply products in the private label
are called NOVAPLUS manufacturing partners.



--------------------------------------------------------------------------------

Here are some guidelines for using the NOVAPLUS name and logo in marketing
materials and correspondence.

 

  • Capitalize all letters and include a trademark symbol (TM) immediately after
the name on first reference in every document. The trademark symbol should be
omitted on second and subsequent references.

 

  • In overheads, slides, charts or other presentation materials, use the
trademark symbol after NOVAPLUS on first reference in every slide or chart.

 

  • Do no use the NOVAPLUS logo within text as a substitute for the name.

 

  • All marketing materials developed by NOVAPLUS manufacturing partners must be
reviewed by the appropriate Novation product managers, and by Novation marketing
communications.

 

NOVAPLUS marketing materials include the NOVAPLUS logo and the tagline Your
Brand and More SM. However, it is not necessary to include this tagline in the
text of correspondence or marketing materials.

 

Novation Food Service Program – The full name of the program. Novation may be
omitted on second reference.

 

Novation Laboratory Program – The full name of the program. Novation may be
omitted on second reference.

 

Novation LLC – This is the full legal name of our company. It is not necessary
to include the “LLC” except in legal documents such as contracts, program
enrollment forms, etc.

 

Novation Member Support Services – This is the correct name of our outbound
telephone service delivery group. TeleServices should no longer by used.
Novation Customer Service is part of Member Support Services and is the group
that handles incoming calls from the 888/7-NOVATE line.

 

Novation Pharmacy Program – The full name of the program. Novation may be
omitted on second reference.

 

Novation TM, the supply company of VHA and UHC – Our company name should appear
this way on first reference in any document going to an outside audience,
complete with the trademark symbol (TM). Simply the name Novation is acceptable
on subsequent references.

 

OPPORTUNITY (R) – This is Novation’s committed-purchasing program. The name
should appear in the form shown here, with the registered trademark symbol, on
first reference in any document. The (R) should be omitted on subsequent
references.

 

The program should be referred to on first or second reference in every document
as OPPORTUNITY, Novation’s Committed Program. If using the tagline on first
reference would create an awkward sentence, it is acceptable to use it on second
reference. Program is not part of the name, but the phrase OPPORTUNITY program
is acceptable.



--------------------------------------------------------------------------------

Offerings under the OPPORTUNITY umbrella are called portfolios. Nine portfolios
are currently available, with more in development. The nine existing portfolios
are:

 

  • OPPORTUNITY Phase I Portfolio

 

  • OPPORTUNITY Phase II Portfolio

 

  • OPPORTUNITY Anesthesia Portfolio

 

  • OPPORTUNITY International Cardiology Portfolio

 

  • OPPORTUNITY Food Service Portfolio

 

  • OPPORTUNITY Laboratory Portfolio

 

  • OPPORTUNITY Orthopedic Portfolio

 

  • OPPORTUNITY Respiratory Portfolio

 

  • OPPORTUNITY Unified Portfolio

 

Please note that OPPORTUNITY is not a separate department of Novation. the
program and its portfolios are jointly operated by Novation’s cost reduction
services team and the various contracting teams that develop and maintain
agreements included in the portfolios.

 

Service Delivery – Novation field account managers should be referred to as the
Service Delivery team or Service Delivery account managers. Do not refer to them
as sales representatives or managers.

 

supply cost management – Novation is a supply cost management company. The term
supply chain management is limiting and should be avoided when referring to
Novation. However, supply chain is acceptable when quoting someone or referring
to the system by which products move from suppliers to health care
organizations. (Please note that VHA still refers to Novation as its provider of
supply chain management services.)

 

supply partners – The companies with which Novation enters into supply
agreements are referred to as supply partners. (One exception is NOVAPLUS
manufacturers, see the NOVAPLUS entry.) We should not refer to them as vendors
or business partners and should avoid referring to them as manufacturers.
However, suppliers is acceptable for variety’s sake if supply partners begins to
appear too often in a particular document.

 

trademarks – When mentioning a trademarked product offered by a Novation supply
partner, include the appropriate TM or (R) symbol with the trademarked name on
first reference. Please note that the two symbols are not interchangeable. TM
identifies trade names or logos that are being used by a company, pending final
approval by the U.S. Patent and Trademark Office. (R) designates names that have
been fully approved and registered with the office.

 

UHC Supply Co. – With the creation of Novation, UHC Supply Co. ceased to exist,
as did all UHCSC agreements. Those are now Novation agreements. To avoid
confusion for members, please do not refer to UHCSC unless describing it as a
predecessor to Novation.

 

University HealthSystem Consortium – The name of our parent UHC should appear
this way on first reference in any document. One exception to this rule: When
Novation, the supply



--------------------------------------------------------------------------------

company of VHA and UHC appears first in a document, spell out University
HealthSystem Consortium on the next reference to UHC. Simply the acronym UHC is
acceptable on subsequent references.

 

VHA – Acceptable in nearly all references to VHA Inc., the majority owner of
Novation and HPPI. The Inc. is usually necessary only in legal documents.

 

If you have a question regarding proper editorial standard, please contact your
Novation marketing communications manager or Rich Reecer, Novation editorial and
publications manager at ext. 5076.



--------------------------------------------------------------------------------

EXHIBIT E

 

REPORTS AND OTHER INFORMATION REQUIREMENTS

 

1. Report Content.

 

Within 20 days after the end of each full and partial month during the Term (a
“Reporting Month”), each Supplier will submit to Novation a report on a diskette
containing the following information in the form specified in Section 2 of this
Exhibit E:

 

  (i) the name of Supplier, the Reporting Month and year and the agreement
number (as provided by Novation to Supplier);

 

  (ii) with respect to each Member (described by a LIC number (as provided by
Novation to Supplier), health industry number (if applicable), full name, street
address, city, state, zip code and, if applicable, tier and committed status,
the number of units sold and the amount of net sales for each Product on a line
item basis, and the sum of net sales and the associated Marketing Fees for all
Products purchased by such Member directly or indirectly from Supplier during
the Reporting Month, whether under the pricing and other terms of this Agreement
or under the terms of any other purchasing or pricing arrangements that may
exist between the Member and Supplier;

 

  (iii) the sum of the net sales and the associated Marketing Fees for all
Products sold to all Members during the Reporting Month; and

 

  (iv) such additional information as Novation may reasonably request from time
to time.

 

2. Report Format and Delivery.

 

The reports required by this Exhibit E will be submitted electronically in Excel
Version 7 or Access Version 7 and in accordance with other specifications
established by Novation from time to time and will be delivered to:

 

Novation

220 East Las Colinas Boulevard

Irving, TX 75039

Attn: SRIS Operations

 

3. Other Information Requirements.

 

In addition to the reporting requirements set forth above, the Parties agree to
facilitate the administration of the Agreement by transmitting and receiving
information electronically and by complying with the information requirements
set forth in Appendix 1. Supplier



--------------------------------------------------------------------------------

further agrees that, except to the extent of any inconsistency with the
provisions of this Agreement, it will comply with all information requirements
set forth in the Novation Information Requirements Guidebook (“Guidebook”),
attached as Appendix 2. On or about the Effective Date, Novation will provide
Supplier with a current copy of the Guidebook and will thereafter provide
Supplier with updates and/or revisions to the Guidebook from time to time.



--------------------------------------------------------------------------------

APPENDIX 1

 

OTHER INFORMATION REQUIREMENTS

 

Novation and Supplier desire to facilitate contract administration transactions
(“Transactions”) by electronically transmitting and receiving data in agreed
formats in substitution for conventional paper-based documents and to assure
that such Transactions are not legally invalid or unenforceable as a result of
the use of available electronic technologies for the mutual benefit of the
Parties.

 

The Parties agree as follows:

 

1. PREREQUISITES.

 

a. Documents; Standards. Each Party will electronically communicate to or
receive from the other Party all of the required documents listed in the
Novation Electronic Communication Requirements Schedule attached hereto
(collectively “Documents”). All Documents will be communicated in accordance
with the standards set forth in the applicable sections of the Novation
Information Requirements Guidebook (“Guidebook”). Supplier agrees that the
Guidebook is the Confidential Information of Novation and will not disclose
information contained therein to any other Party.

 

b. Third Party Service Providers. Documents will be communicated electronically
to each Party, as specified in the Guidebook, through any third party service
provider (“Provider”) with which either Party may contract or VHAseCure.net™.
Either Party may modify its election to use, not use or change a Provider upon
thirty (30) days’ prior written notice. Each Party will be responsible for the
costs of any Provider with which it contracts, unless the Parties otherwise
mutually agree in writing.

 

c. Signatures. Each Party will adopt as its signature an electronic
identification consisting of symbol(s) or code(s) which are to be affixed to or
contained in each Document transmitted by such Party (“Signatures”). Each Party
agrees that any Signature of such Party affixed to or contained in any
transmitted Document will be sufficient to verify such Party originated and
intends to be bound by such Document. Neither Party will disclose to any
unauthorized person the Signatures of the other Party.

 

2. TRANSMISSIONS.

 

a. Verification. Upon proper receipt of any Document, the receiving Party will
promptly and properly transmit a functional acknowledgment in return, unless
otherwise specified in the Guidebook.

 

b. Acceptance. If acceptance of a Document is required by the Guidebook, any
such Document which has been properly received will not give rise to any
obligation unless and until the Party initially transmitting such Document has
properly received in return an Acceptance Document (as specified in the
Guidebook).



--------------------------------------------------------------------------------

c. Garbled Transmission. If any properly transmitted Document is received in an
unintelligible or garbled form, the receiving Party will promptly notify the
originating Party (if identifiable from the received Document) in a reasonable
manner. In the absence of such a notice, the originating Party’s records of the
contents of such Document will control.

 

3. TRANSACTION TERMS.

 

a. Confidentiality. No information contained in any Document or otherwise
exchanged between the Parties will be considered confidential, except to the
extent provided by written agreement between the Parties, or by applicable law.

 

b. Validity; Enforceability. Any Document properly transmitted pursuant to this
Agreement will be considered, in connection with any Transaction, to be a
“writing” or “in writing”; and any such Document when containing, or to which
there is affixed, a Signature (“Signed Documents”) will be deemed for all
purposes to have been “signed” and to constitute an “original” when printed from
electronic files or records established and maintained in the normal course of
business.

 

4. STANDARDS.

 

ASC x 12 - Novation Information Requirements Guidebook

 

5. THIRD PARTY SERVICE PROVIDERS.

 

(If the Parties will be transmitting Documents directly, insert “NONE”)

 

Company

--------------------------------------------------------------------------------

  

VAN Name

--------------------------------------------------------------------------------

  

Address

Number

--------------------------------------------------------------------------------

  

Telephone

--------------------------------------------------------------------------------

Novation

  

AT&T

Bridgeton, MO 63044

   12976 Hollander Drive    800/624-5672

 

6. CONTRACT PRICING (PHARMACY). Supplier will transmit contract pricing
information electronically, to include new contracts, contract renewals and any
changes to a current contract. This will be sent in a timely manner and in
compliance with ANSI ASC X12-845 (Price Authorization) and Novation Contract
Pricing Guidelines. Contract pricing information will include the following:

 

Supplier Identification Number

HIN (Health Industry Number if Supplier is a HIN subscriber)

DEA Number (if HIN is not available)

Supplier Assigned Number (if HIN and DEA are not available)

Supplier Name

Supplier Contract Number

MFG Contract Number



--------------------------------------------------------------------------------

Contract Effective Date

Contract Expiration Date

Member(s) (Member name, HIN or DEA number, Member start/stop dates)

Product Identifier

NDC

UPC (if NDC is not available)

Trade Name

Package Count

Package UOM

Selling Unit Price

Item Contract Effective Date

Item Contract Expiration Date

 

7. CONTRACT PRICING (MEDICAL/SURGICAL). Supplier will communicate contract
pricing information electronically, to include new contracts, contract renewals
and any changes to the current contract. This will be sent in a timely manner
and in compliance with the Guidebook.



--------------------------------------------------------------------------------

APPENDIX 2

 

NOVATION INFORMATION REQUIREMENTS GUIDEBOOK



--------------------------------------------------------------------------------

Executive Summary

 

Welcome to the Novation Information Requirements Guidebook

 

Thousands of times each year, VHA, UHC and HPPI members ask us to help them
improve the overall quality of their health care services by finding the best
products, at the best price, from the best source. We meet this need by managing
hundreds of product and service agreements with the best manufacturers and
distributors in the health care industry.

 

Once these agreements are created, our members ask their local Novation account
manager and/or the corporate Supply Cost Management teams to provide information
and service around the following:

 

  1. What products are on each agreement?

  2. What are the equivalent products under agreement for [product name that is
being bought today]?

  3. What is the price for [product on agreement]?

  4. What can I save if I buy [product on agreement] rather than a competing
product?

  5. What are the product specifications for the [equivalent Novation product]?

  6. Who is my local sales representative with [company name]?

  7. Can you help us convert to the [agreement product]?

 

Additionally, you and other supply partners ask Novation:

 

  1. Who are the VHA, UHC and HPPI members?

  2. Please confirm what items are currently on my Novation agreement?

  3. What pricing does Novation have loaded for each of my products?

  4. What competitive cross-reference products do you use for each of my
products when you recommend that a member change over to my Novation contracted
product?

  5. Can you be of any assistance in supplying advance notice of price changes
to our members?

  6. Who is my Novation service delivery team person for [member name]?

 

This Guidebook is designed to better help us answer these and other questions.
It addresses:

 

  • our overall information strategy with supply partners

 

  • Novation’s information requirements

 

  • where Novation is going with respect to supply partner Internet solutions

 

  • how Novation will help your company gain access to the information that you
need in managing your business relationship with Novation



--------------------------------------------------------------------------------

In summary, our information needs are as follows:

 

NOVATION

REQUIREMENT

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

  

WHAT THIS MEANS FOR YOUR
COMPANY

--------------------------------------------------------------------------------

Requirement 1:

 

New Contract Launch

Agreement Item Product Details

   This is the exact catalog number and other product information that is needed
when ordering your product(s) under the Novation agreement (e.g., all product
identifiers, description, units of measure, packaging, etc.). This information
is provided at the time of signing your Novation agreement and it is then kept
current as changes occur.    Novation has a large team that works with hospitals
in converting them to Novation contracted products. Novation needs product
details to successfully help our members convert business to your contracted
items.

Requirement 2:

 

Ongoing Contract Maintenance

Pricing for Each Product on Agreement

   Novation needs the current price that the health care organizations will pay
as they order each product. Specific item prices for each price tier (if any)
must to be provided. Price updates are needed as the pricing changes.   
Novation provides price change notification, price comparison and economic
impact services in helping the health care organizations understand all savings
opportunities. These services motivate members to convert to your products as
they save money.

Requirement 3:

 

Summary Sales Reporting

Monthly Summary Sales Report by Member

   Electronic summary sales reports are needed every month. Current paper
reports must be converted to electronic reporting immediately.    This
information is loaded into Novation’s sales information system for use by our
service delivery teams.

Requirement 4:

Detailed Line Item Sales Reporting

Monthly Line Item Sales Report by Member

  

Electronic line item sales reports are needed every month.

 

There are several formats to send these reports in, please consult Requirement 4
for specification. Plan for a 90-day testing period.

   This information is loaded into Novation’s sales information system for use
by our service delivery teams. They work with each Novation member to identify
items that are and, more importantly, are not being bought on contract.

Requirement 5:

Membership

Membership Information provided to you.

   This details all current, new and deleted VHA or UHC membership information.
Names, addresses, contacts, membership numbers, etc. are all provided. You must
be able to receive and process monthly membership updates.    This will keep
your company current. Having this information reduces pricing and other errors,
and overall, reduces the time needed to administer your Novation agreement(s).

Requirement 6:

Commitment Forms

Signed Participation Forms

   Novation needs to be up-to-date on which member has signed your commitment
form (if required by your agreement). This information is made available our
service delivery team.    This information tells our service delivery team which
of their members have been approved by your company to buy off your agreement.
If there is no form, they know to sell your agreement.

Requirement 7:

Sales Representative Information

Sales Rep Contacts

   Novation and our members need to know who your current sales representatives
are for each agreement, by territory. This information includes all specialty
sales personnel.    This information is available for our service delivery team
in promoting your agreement. Also, members know whom to contact as they decide
to buy products/services under your agreement.



--------------------------------------------------------------------------------

Requirement 8:

Product Cross

References

Competitor Cross References

   For each product under agreement, Novation needs a listing of the
competitor’s name and their respective competitive part/catalog number and any
product details that you may have available    Novation recommends your
product(s) to our members whenever we learn that they are buying a competitor’s
product. But our information is very incomplete. We need your help in knowing
what products compete directly and indirectly with each of your products that
are on a Novation agreement.

 

NOVATION REQUIREMENT

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

  

WHAT THIS MEANS FOR YOUR COMPANY

--------------------------------------------------------------------------------

Business Partner

Repository System

(BPRS) Access

   This information repository contains specific information that is completely
customized for your Novation, VHA, UHC, and HPPI relationships. Examples of
information include access to membership, items, sales representatives, as well
as cross-reference information.    This is your link to Novation. This BPRS
system is designed to eliminate the time and delay that is inherent in the
communication of important business information.

Universal Product

Number (UPN)

   Novation endorses the use of the UPN for all product identification
throughout the supply chain. All communications must include the UPN number
immediately.    Begin now working on setting up a UPN number for each product on
a Novation agreement.

Electronic Sales

Reporting

   During 2000, Novation will be testing a new method for the submission of all
summary sales reports. This Web reporting system will be fully implemented with
all supply partners in 2000.     

 

How Your Company Should Communicate This Information

 

Novation will be flexible in how we receive or send this information. Our
preference is always to communicate this information through EDI, but if your
company can only use EDI for some transactions, this Guidebook outlines other
acceptable short-term alternatives. EDI remains the long-term solution.

 

Also, and this is very important: IT IS CRITICAL THAT YOUR COMPANY SEND NOVATION
THE INFORMATION REQUESTED IN THIS GUIDEBOOK. We are willing to discuss timing of
EDI formats but not whether the needed information is to be provided.

 

All of this information is important.



--------------------------------------------------------------------------------

What’s Required and When

 

The following chart summarizes the Novation supply partner reporting
requirements.

 

Requirement #

--------------------------------------------------------------------------------

  

Who Supplies

--------------------------------------------------------------------------------

  

Mandatory Due Dates

--------------------------------------------------------------------------------

  

Format Required

--------------------------------------------------------------------------------

Requirement 1:

New Contract Launch

  

Your Company Sends

To Novation

   60 Days prior to the Contract Effective Date    ØSpreadsheet File

Requirement 2:

Ongoing Contract Maintenance

  

Your Company Sends

To Novation

   Due 60 days prior to the effective date of the line item add/delete/change   

ØEDI 832 or

ØSpreadsheet File

Requirement 3:

Summary Sales Reporting

  

Your Company Sends

To Novation

   Due at the first contract reporting period    ØSpreadsheet File

Requirement 4:

Detailed Line Item Sales Reporting

  

Your Company Sends

To Novation

   Begin testing within 120 days of Contract Effective Date   

ØEDI 867 or

ØFlat File Format or

ØSpreadsheet File (small files only)

Requirement 5:

Membership

  

Your Company

Receives From

Novation Through BPRS

   Due immediately   

ØSpreadsheet File or

ØEDI 816

Requirement 6:

Commitment Forms

  

Your Company Sends

To Novation

   Due immediately, if applicable    ØSpreadsheet File

Requirement 7:

Sales Representative Information

  

Your Company Sends

To Novation

   Due within 30 days of the Contract Effective Date    ØSpreadsheet File

Requirement 8:

Product Cross References

  

Your Company Sends

To Novation

   Due within 90 days of the Contract Effective Date    ØSpreadsheet File

 

Figure 1-Novation Reporting Overview

 

These requirements are detailed in the section titled Novation Information
Requirements, see page 17 for details.



--------------------------------------------------------------------------------

Novation’s Information Infrastructure for Supply partners

 

Novation supports both a private extranet and an EDI infrastructure. Many of the
required information components are available through either mode, but others
may only be available on one system.

 

Thank you for working with your staff in completing these requirements. All of
us at Novation look forward to working together with your staff in support of
your Novation agreement(s).



--------------------------------------------------------------------------------

Novation Electronic Communication

 

Requirements Schedule

 

Company Name:

   Date:

Your Name:

   Your title

Phone:

   Fax:    E-mail

Technical Contact:

   Title

Phone:

   Fax:    E-mail:

 

NOVATION REQUIREMENT

--------------------------------------------------------------------------------

  

NOVATION EXPECTATION

--------------------------------------------------------------------------------

  

MANDATORY DUE

DATES & FORMATS TO

BE USED

--------------------------------------------------------------------------------

Requirement 1: New Contract Launch

 

Section 4.1, page 21 of the 2000 Guidebook

 

   This only applies to new contracts, unless your company never provided this
information. If needed, your Novation product manager will contact you. UPN must
be included with all line item files.    Due 60 days prior to the Contract
Effective Date

Requirement 2: Ongoing Contract Maintenance

 

Section 4.2, page 27 of the 2000 Guidebook

   Novation must receive contract item and pricing updates as prices change, and
when items are added or deleted from contract.   

Due 60 days prior to the effective date of the line item add/delete/change

Information will be sent via (check one):

(    )  EDI 832

(    )  Interim File Format (Excel Spreadsheet)

Requirement 3: Summary Sales Reporting

 

Section 4.3, page 43 of the 2000 Guidebook

   Current paper reports must be converted to electronic reporting immediately.
   Due at the first contract reporting period

Requirement 4: Detailed Line Item Sales Reporting

 

Section 4.4, page 51 of the 2000 Guidebook

   Plan for a 90-day testing for this requirement.   

Begin testing within 120 days of Contract Effective Date

Information will be sent via (check one):

(    )  EDI 867

(    )  Other

Requirement 5: Membership

 

Section 4.5, page 63 of the 2000 Guidebook

   You must be able to receive and process monthly membership updates.    Due
immediately

Requirement 6: Commitment Forms

 

Section 4.6, page 73 of the 2000 Guidebook

   Details which members have and have not signed your contract enrollment
forms, if needed.    Due immediately, if applicable



--------------------------------------------------------------------------------

Requirement 7: Sales Representative Contact Information

 

Section 4.7, page 77 of the 2000 Guidebook

   Able to update Sales Representative information from a Business Partner
Repository System download.    Due within 30 days of the Contract Effective Date

Requirement 8: Product Cross-referencing

 

Section 4.8, page 81 of the 2000 Guidebook

   Must to update the items on contract with competitive cross-reference
information    Due within 90 days of the Contract Effective Date

Business Partner Repository System (BPRS) Access

 

Section 3, page 13 of the 2000 Guidebook

   Able to connect to Novation BPRS via the VHAseCURE.net™.    Due within 60
days of the Contract Effective Date



--------------------------------------------------------------------------------

EXHIBIT F

 

PROGRAM MANAGEMENT

 

1. Purpose.

 

Neoforma and Novation will establish a joint Program Management Office (the
“PMO”). This organization will organize, define, track and manage the
development progress and delivery status of the Internet e-commerce Service for
healthcare organizations.

 

2. Responsibilities.

 

The PMO will be responsible for managing and maintaining the ongoing operating
relationship between Neoforma and Novation. This will include establishing
operating procedures, gathering all necessary resources, driving decision-making
within each organization, and communicating back to Neoforma and Novation.
Specific responsibilities include:

 

  2.1. Program Definition and Organization

 

  •   Maintenance of program goals and objectives documentation

 

  •   Establishing program organization, selection of team members, under
guidance of the Novation and Neoforma executive sponsors

 

  •   Establishing administrative procedures

 

  •   Establishing administrative procedures

 

  •   Definition of program parameters, objectives, constraints, and scope of
work, including program deliverables, completion criteria, and acceptance
criteria

 

  •   Definition of program management procedures:

 

  (i) issue resolution process

 

  (ii) methodology for program tracking

 

  (iii) process for status reporting

 

  (iv) tools for program and configuration management

 

  (v) procedures for program files and correspondence



--------------------------------------------------------------------------------

2.2. Program Planning

 

  • Development of program work breakdown structure (“WBS”) including tasks,
task owners, and task completion criteria for tasks which cross companies.

 

  • Development of program schedule, including interdependencies and critical
path

 

  • Refining estimates, assessing required skills and available resources,
assigning resources, reviewing program estimates, and finalizing program
schedule

 

  • Creating a final baseline program plan, and distributing the approved plan
to PMO and program team.

 

  • Development of the Neoforma product roadmap as it relates to Novation phases
and requirements

 

2.3. Program Tracking and Management

 

  • Collection of status information, including program tasks and performance
data, identifying issues of concern, Development of the Neoforma product roadmap
as it relates to Novation phases and requirements

 

  • Summarizing status, analysis of variance from plan, determination of
critical path impact, identification and analysis of trends, and maintenance of
issues and error log

 

  • Determination and management of necessary corrective action (e.g., plan
adjustment, critical path re-configuration, issue log update, etc.)

 

  • Reporting program status to program team, and PMO

 

3. Organization and Roles.

 

The PMO will be composed of two Executive Sponsors, a Steering Committee, two
Program Manager, and PMO Team members. Novation and Neoforma will each assign an
Executive Sponsor and a Program Manager. Together this group will name members
of the Steering Committee and PMO team.

 

  3.1.

Executive Sponsors. Novation and Neoforma will each provide an executive-level
champion to preside over the Internet e-commerce program. The Executive Sponsors
will be actively responsible for the overall execution and performance of the
program. Appointed by the representative company CEO, he or she will



--------------------------------------------------------------------------------

serve as the representative of that CEO, and will report program progress and
performance as required. The Executive Sponsors will also provide
executive-level decisions related to performance of resources committed to the
Internet e-commerce program, and will be the primary arbiters in resolving major
issues arising during the execution of the program. Together, they will also
actively co-chair the Executive Committee, and be responsible for the actions
and performance of that group.

 

3.2. Steering Committee Members. The two Parties will jointly establish a
steering committee. The Steering Committee, reporting to the Executive Sponsors,
will be responsible for executive-level oversight management of the activities
of specific Novation and Neoforma staff engaged on the e-commerce program. These
individuals are also responsible for assigning — and ensuring the active
participation of — resources to the Program Management Team (discussed below).
The Executive Committee will also make decisions on strategies, development
priorities, assess business risk, and resolve other significant issues.

 

3.3. Program Management Team. Neoforma and Novation will establish a joint
program management office to perform daily tasks. The Program Management Team
will be responsible for the day-to-day coordination of the activities of the
program. The Program Manager will be responsible for the overall management of
the day-to-day activities of the Program Management Team, and will report to the
Executive Sponsor. Resources will be assigned to this team on an as requested
basis.



--------------------------------------------------------------------------------

EXHIBIT G

 

MINIMUM FEES

 

The Minimum Fees shall be determined by *.

 

In determining the foregoing calculation, the *. By way of example *.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

EXHIBIT I

 

TARGET FEE LEVELS

 

*

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

EXHIBIT K

 

CURRENT FUNCTIONALITY ROADMAP



--------------------------------------------------------------------------------

Attached Roadmap is the Committed Roadmap for Marketplace@Novation for Q3-Q4
2003 and Q1 2004.

 

  • This roadmap represents commitments as of the Advisory Board meeting June
23, 2003



--------------------------------------------------------------------------------

Marketplace Contract Management

 

Description: Marketplace Contract Management provides visibility to contract and
organization information to support collaboration through Marketplace@Novation.
Contract Management includes *.

 

CM

--------------------------------------------------------------------------------

  

Complete in Q3 2003

--------------------------------------------------------------------------------

  

Complete in Q4 2003

--------------------------------------------------------------------------------

  

Complete in Q1 2004

--------------------------------------------------------------------------------

*   

*

 

 

 

 

 

 

 

 

 

 

 

 

 

   *    *

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

CM

--------------------------------------------------------------------------------

  

Complete in Q3 2003

--------------------------------------------------------------------------------

  

Complete in Q4 2003

--------------------------------------------------------------------------------

  

Complete in Q1 2004

--------------------------------------------------------------------------------

                                  *   

*

 

 

 

 

 

 

 

 

 

 

 

 

 

   *    *                 

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

Marketplace Order Management

 

Description: Marketplace Order Management enables trading partners to view,
create and manage order information within Marketplace@Novation. Order
Management includes *.

 

OM

--------------------------------------------------------------------------------

  

Complete in Q3 2003

--------------------------------------------------------------------------------

  

Complete in Q4 2003

--------------------------------------------------------------------------------

  

Complete in Q1 2004

--------------------------------------------------------------------------------

                 *   

*

 

 

 

 

 

 

 

 

 

 

 

 

 

   *    *                 

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

OM

--------------------------------------------------------------------------------

  

Complete in Q3 2003

--------------------------------------------------------------------------------

  

Complete in Q4 2003

--------------------------------------------------------------------------------

  

Complete in Q1 2004

--------------------------------------------------------------------------------

*   

*

 

 

 

 

   *    *

 

Marketplace Core Functional Deliverables

 

Description: Marketplace Core offers a robust platform for delivering solutions
to Marketplace participants and enabling communication between trading partners
and Marketplace@Novation. Core includes *.

 

Core

--------------------------------------------------------------------------------

  

Complete in Q3 2003

--------------------------------------------------------------------------------

  

Complete in Q4 2003

--------------------------------------------------------------------------------

  

Complete in Q1 2003

--------------------------------------------------------------------------------

*   

*

 

 

 

 

   *    *                                  

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

EXHIBIT L

 

COLLABORATIVE MARKETING AGREEMENT

 

Novation and Neoforma Marketing Communications, Product Marketing and Public
Relations departments agree to work collaboratively on the development of an
annual Marketing communications plan and distribution of all marketing
materials, all press releases and all messaging concerning Marketplace@Novation.
Specifically, Novation and Neoforma agree that in circumstances where specific
approvals are required by either Party or both, such approvals will not be
unreasonably withheld. Further the Parties agree to these specific processes:

 

  1. Novation and Neoforma will collaborate on the development of overall
messages and positioning of Marketplace@Novation. The owner and final decision
maker will be Novation marketing. These messages will be reviewed and agreed to
on a quarterly basis.

 

  2. Neoforma will obtain Novation input and approval for any communications
directed to VHA, UHC, HPPI members and suppliers (including Novation contract
suppliers as well as non-contract suppliers who may participate in M@N)
concerning Neoforma and/or Marketplace@Novation (48 hour turnaround).

 

  3. A consensus will be reached between Novation and Neoforma when developing
communications around technology applications, such as roadmaps, functionality
rollouts and implementation of new products, directed to VHA, UHC, HPPI members
and suppliers.

 

  4. Neoforma-issued press releases that include messaging or positioning of
Marketplace@Novation will reflect and support the collaboratively-developed
overall messages as described in #1 above and require the approval of Novation
Public Relations.

 

  5. Novation and Neoforma agree to collaborate on the selection of members or
contract suppliers for Marketplace@Novation PR and or Marketing initiatives that
involve testimonials or “best practice” promotional activities in order to
ensure that they are members or suppliers in good standing.

 

  6. All jointly-issued press releases that include messages or positioning of
Marketplace@Novation will be approved by both Neoforma and Novation Public
Relations.

 

  7. All branded communications vehicles that include the Marketplace@Novation
logo will also include the “powered by Neoforma” logo as specified in the
Marketplace@Novation Branding Guidelines.



--------------------------------------------------------------------------------

  8. Neoforma and Novation will each obtain approval for the use of the other’s
logo(s).

 

  9. The working teams should use the principles outlined above to come to
consensus. If a situation arises where the working teams cannot reach agreement
then issues should be escalated to the appropriate managers for resolution. It’s
anticipated that escalations will be rare.



--------------------------------------------------------------------------------

EXHIBIT M

 

COLLABORATIVE DEVELOPMENT PROCESS

 

(WITH TECHNICAL SPECIFICATIONS)

 

Definitions

 

“Functionality Roadmap(s)” shall mean the document(s) setting forth the ideas
and deliverables that are proposed and approved by Novation and Neoforma for
implementation on the Novation Marketplace. Each such idea will be developed in
accordance with the collaborative development process and each will have a
Functionality Roadmap Completion Date (as defined below). The Functionality
Roadmaps will be monitored through the Functionality Roadmap (as defined
elsewhere in this Collaborative Development Process).

 

“Functionality Roadmap Completion Date”, for Functionality Roadmaps is the date
that each Functionality Roadmap is (i) fully developed, ready for
implementation, and deployable for use in connection with the Novation
Marketplace and (ii) approved by Novation as complying in all material respects
with its vision, design and functionality specifications, which approval may not
be unreasonably withheld or delayed, by the applicable Functionality Roadmap
Completion Date.

 

“Member-User(s)” shall mean those Users that are registered participants within
the Member organizations. This term may also be used to include those Users that
are registered participants within Novation Marketplace Supplier organizations.

 

“Formulary” shall mean a listing of Products and other content, customized for a
Member or Member-User, that appears on the Novation Novation Marketplace or the
HPPI Novation Marketplace.

 

“Implementation Plan” shall mean a plan to implement the functionality
requirements, which shall consist of (A) a statement of work (such as a product
requirements document) describing the detailed functionalities to be provided by
Neoforma, (B) a “workplan,” describing the respective responsibilities
(including deliverables) of Neoforma and Novation as well as the timetable for
fulfilling such responsibilities and (C) a “testing plan,” describing the
process and timetable for the testing of functionalities before actual
implementation on the Novation Marketplace.

 

“Functionality Roadmap Change(s)” shall mean any approved functional deliverable
that will not or can not be delivered on time as committed to on the
Functionality Roadmap.



--------------------------------------------------------------------------------

“Planning Roadmap” shall mean the document that summarizes the ideas for
features and functions that may someday be implemented on the Novation
Marketplace. The ideas on the Planning Roadmap are non-binding on the Parties.

 

“Post Production Functionality Roadmap Change(s)” shall mean any programmatic
change made to an existing functional deliverable that is already implemented
and available for Member Users on the Novation Marketplace.

 

“Technical Management Team” This team consists of designated representatives
from Neoforma, Novation, VHA, and UHC. It meets periodically and is the primary
decision making body for (i) all Planning Roadmap related decisions, (ii) final
Functionality Roadmap prioritization, (iii) escalated issue resolution decisions
for the collaborative development process, and (iv) other activities where
technology is used for the Novation Marketplace.

 

Capitalized terms that are not otherwise defined in this Collaborative
Development Process will have the meanings ascribed thereto in the Agreement.



--------------------------------------------------------------------------------

Introduction

 

Upon the timely receipt of content, instruction and specifications from the
appropriate Parties, Neoforma will provide the Tools and API’s and create the
technology infrastructure for the Novation Marketplace. These activities are
collectively referred to as the “Services”.

 

Neoforma and Novation agree that this Collaborative Development Process
represents their understanding of the scope of the Services including the
collaborative development and change control processes, as of the Effective
Date. Neoforma and Novation also agree that the Services to be provided
hereunder will evolve and be modified and enhanced over time to keep pace with
technological advancements, user requirements, and improvements and changes in
the e-commerce marketplace. Neoforma and Novation will work collaboratively on
all phases of Novation Marketplace development including, without limitation,
general design, establishing functional specifications, system testing,
acceptance testing, and beta testing. Novation will have the final approval at
each phase of system development, and Novation must approve the Novation
Marketplace prior to going live, no such approvals to be unreasonably withheld
or delayed. Neoforma and Novation hereby initially designate * and * as their
respective representatives with authority to make such approvals and other
decisions as are anticipated herein, unless such decision-making authority is
expressly granted to another person or entity either herein or by Neoforma or
Novation in writing.

 

Neoforma and Novation shall meet at least quarterly to examine the (i) state of
technology, (ii) Neoforma’s role as a leading provider of e-commerce services to
the healthcare industry, (iii) User (including Member) needs and concerns and
(iv) other relevant factors. Based on such examination, Neoforma and Novation
will agree on a statement of work for Services to be performed by Neoforma.

 

Neoforma and Novation agree that the description of Services set forth herein is
not complete and that such Parties are required to prepare a more detailed and
complete description as provided for in the “Relationship Management” section of
this Collaborative Development Process.

 

The Functions and Responsibilities section included in this document is a guide
to the minimal levels of Functionality that are to be included in the Novation
Marketplace. The Outsourcing Agreement and the text of this Collaborative
Development Process shall be construed consistently, but in the event of any
conflict, the terms of the Outsourcing Agreement shall supercede any
inconsistent terms of this Collaborative Development Process.

 

The Functionality Roadmap shall be the tracking report that (i) documents
features and functions that have been proposed for future development, (ii)
tracks the features and functions that have been approved for development and
that are being developed for implementation on the Novation Marketplace (as
further described in the applicable statement of work).

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

At the end of each development cycle, the completed functional deliverables will
be documented on the next version of the Functionality Roadmap and then tracked
thereafter by the Novation Marketplace Deliverable Tracking Report. The
deliverable tracking report will be maintained as an accurate record of all
delivered and existing Novation Marketplace functionality. It will also be the
record of functionality that is sun-setted over time due to evolving Member User
requirements. The Novation Marketplace Deliverable Tracking Report will be
maintained by Novation, and Neoforma will have visibility to and approval rights
over this report.

 

Neoforma acknowledges that proper operations of the Novation Marketplace are
critical to the business operations of Novation.

 

Relationship Management

 

(a) Account Managers; Steering Committee

 

(b) Neoforma and Novation shall designate account managers (each, an “Account
Manager”). The Account Managers shall have overall responsibility for day-to-day
management and administration of the Services provided under this Collaborative
Development Process .

 

Neoforma and Novation shall establish a steering committee (the “Steering
Committee”) to monitor issues arising with respect to the Services and the
performance by Neoforma and Novation of their obligations hereunder. Through the
Steering Committee, Novation will have the opportunity to provide input
regarding the direction of implementation of new technology for the Novation
Marketplace and in connection with the Collaborative Development Process (as
defined below). The Steering Committee shall monitor overall Services
performance and review expanded Services and project requests. Neoforma and
Novation shall mutually determine the number of representatives they will assign
to the Steering Committee. Each of Neoforma and Novation may replace its members
of the Steering Committee after providing the other Party with reasonable
advance written notice and after consultation with the other Party. Each Party
shall use reasonable efforts to minimize the turnover of individuals serving on
the Steering Committee. The Steering Committee shall meet as set forth below,
and each Party’s representatives on the Steering Committee shall have the
responsibility to notify that Party’s senior management of material issues
considered, and material actions taken, by the Steering Committee.

 

Reports and Meetings

 

Neoforma shall provide to Novation, commencing with the month after execution of
the Outsourcing Agreement, a comprehensive monthly performance report delivered
to Novation within five business days after the end of each month, in a form
mutually established by Neoforma and Novation, describing Neoforma’s performance
of the Services in the preceding month. Such report may be subdivided into
separate monthly reports as mutually agreed by Neoforma and Novation.



--------------------------------------------------------------------------------

As soon as practicable after the execution of the Outsourcing Agreement,
Neoforma and Novation shall determine an appropriate set of meetings to be held
between representatives of Novation and Neoforma. Neoforma shall prepare and
circulate an agenda sufficiently in advance to give participants an opportunity
to prepare for each meeting and shall incorporate into such agenda items that
Novation desires to discuss. At Novation’s request, Neoforma shall prepare and
circulate minutes promptly after a meeting. At a minimum, such meetings shall
include the following:

 

  (i) a monthly meeting among operational personnel representing Novation and
Neoforma to discuss daily performance and planned or anticipated activities and
changes that might adversely affect performance;

 

  (ii) a quarterly management meeting of the Steering Committee to review the
monthly performance reports for the quarter, review Neoforma’s overall
performance of the Services, review progress on the resolution of issues,
provide a strategic outlook for Novation Marketplace requirements, and discuss
such other matters as appropriate; and

 

  (iii) an annual senior management meeting to review relevant performance
issues.



--------------------------------------------------------------------------------

Establishment of a Program Management Office

 

Neoforma will maintain a Program Management Office (the “Program Management
Office” or “PMO”), which shall have representatives from Neoforma and a
designated representative from Novation. The Program Management Office will be
responsible for overseeing the day-to-day management of the tasks being
completed during the collaborative development process (as described below). In
addition, the Program Management Office will determine the appropriate parties
to make decisions regarding the collaborative development process, and to
coordinate timely responses. Additionally, the Program Management Office will
coordinate the maintenance of all documents related to the collaborative
development process for all Novation Marketplace functional deliverables,
including technical specifications.

 

With respect to this Collaborative Development Process, the PMO will

 

  • Provide status as to the development activity for all functional
deliverables on the Functionality Roadmap

 

  • Be the central collection point for the status of all projects and their
components

 

  • Keep up to date and manage the information in a project plan status system
that is available for a limited number of Novation managers to query and view.

 

  • Summarize status, analyze and report all variances from the plan.

 

  • Facilitate program development teams to determine critical path impacts,
identify and analyze trends, and maintain an issues and error log, report these
issues as appropriate to management.

 

  • Facilitate all needed corrective action plans (e.g., plan adjustment,
critical path re-configuration, issue log update, etc.)

 

  • Report program status to program and senior management teams

 

  • Manage change management and document control processes



--------------------------------------------------------------------------------

Collaborative Development Process.

 

Overview

 

The collaborative development process defines how the Technical Staffs at
Neoforma and Novation will work together in building Novation Marketplace
functionality. It defines four key interaction areas. They are:

 

  • Visioning. Novation owns this activity for Novation Marketplace. Novation
will work collaboratively with Neoforma to develop the direction (the Vision)
that Neoforma needs to take in building Novation Marketplace functionality. This
process will be completed when Novation delivers a document to Neoforma that
clearly communicates this direction. This document is to include: i) directional
statements (the Vision); ii) business justification for the directional
statements; iii) a clear definition of the problems being solved for the
stakeholders; iv) use cases and user acceptance criteria for how the resulting
system enhancements would fit into the day to day processes of the stakeholders;
v) adoption plans and goals, vi) other information as needed to support the
proposed Vision.

 

       Additionally, Neoforma and Novation are responsible for continually
sharing and communicating marketing research, customer/supplier input, plans for
other Neoforma Marketplaces, etc. to each other. This permits Novation to
include these elements into Novation’s Vision statements. It is also
acknowledged that Neoforma will have plans for other marketplaces that it can
not share with Novation.

 

  • Planning. Neoforma owns this activity. During this process, Neoforma takes
Novation’s Vision documents and determines the functional deliverables needed to
support Novation’s Vision. These deliverables are then added to the Planning
Roadmap (usually over multiple releases), and the Planning Roadmap is reviewed
by the joint Technical Management team. Then, as approved by the Technical
Management Team, Neoforma creates and delivers to Novation detailed and fully
specified functional deliverable requirements documents and/or build plans
(including, for example: screen wire frames, resource allocations, costs,
timings, etc.) for the functional deliverables within one or more release. Each
detailed functional deliverable document is reviewed and approved by Novation.
The Functionality Roadmap is then updated and taken to the Technical Management
Team for their final approval. Upon approval, the Functionality Roadmap
Completion Dates are set on the Functionality Roadmap.

 

       It is understood that Neoforma is building a Marketplace of which
Novation Marketplace is a significant part. In the Planning Phase Neoforma will
include and take into consideration requirements developed from sources outside
of the Novation Visioning process. Any issues pertaining to functionality
priority, scope, and timing that cannot be resolved at the team level, will be
resolved by the Technical Team. Should Neoforma and Novation not be able to
agree on the deliverables, Novation has final approval over the Functionality
Roadmap.



--------------------------------------------------------------------------------

  • Building and Testing. Neoforma and Novation jointly own this activity.

 

  •   Neoforma. Based upon Novation’s approval of the Novation Marketplace
Functionality Roadmap, Neoforma builds the Novation Marketplace functional
deliverables as detailed in the functional deliverable requirements build plans
that were created during the above Planning process. Neoforma then tests each
functional deliverable based on its own quality assurance processes.

 

  •   Novation. Novation does the final user acceptance testing for all
functional deliverables. The testing is completed based on jointly developed and
approved user acceptance criteria and plans. Upon the successful completion of
this testing, Novation approves the release of the functional deliverables.
Novation has final approval over the release of all functional deliverables.

 

  • Novation Marketplace Oversight. Management oversight of these processes is
provided by 1) the Novation and Neoforma Account Managers, 2) the relationship
managers from both organizations, and 3) by the Technical Management Team. Any
issues pertaining to functionality priority, scope, and timing that cannot be
resolved by parties 1 and 2, will be resolved by the Technical Management Team.

 

The Collaborative Development Process detailed herein has two parts.

 

       Part 1: The Collaborative Development Process Principles. These are
included below and these principles summarize how the two teams will interact
with each other on a daily basis.

 

       Part 2: Attached as an exhibit to this document, is a drawing labeled
“The Collaborative Development Process Map.” This is a more detailed overview of
team interactions. This drawing may be modified from time to time as the
interactions need to change and upon mutual agreement by both parties.



--------------------------------------------------------------------------------

Part 1: Collaborative Development Process Principles

 

The collaborative development process (“CDP” or the “Collaborative Development
Process”) is a process involving many interactions between employees at Neoforma
and Novation. In summary, these employees work together as they prepare the
Novation Marketplace Vision statements, plan and build the functional
deliverables, and approve these functional deliverables for release to Member
Users.

 

The complex nature of this process is graphically depicted in a Collaborative
Development Process Map.

 

In addition to the above Collaborative Development Process Overview, the
following principles are fundamental to how the two teams will work together
throughout the collaborative development process. These principles are not
expected to change during the life of this Collaborative Development Process.
They will remain in force unless changed in writing by mutual agreement.

 

  • For the purpose of developing Novation Marketplace direction and vision,
Novation is responsible for the aggregation of all member input. Neoforma will
work in partnership with Novation’s designated employees in providing the input
that it collects.

 

  • Neoforma will coordinate its information gathering processes with Novation
when obtaining market research information from Novation’s Member Users.

 

  • Novation is responsible for leading all Novation Marketplace related task
forces and councils. Neoforma will participate in and provide support for these
activities as needed.

 

  • Neoforma and Novation will communicate their goals, desires, plans, etc. for
the Novation Marketplace to each other. This is done so that this input can be
considered during the Visioning Process of the Collaborative Development
Process. As appropriate, Novation will include these plans, goals, etc in their
Novation Marketplace business requirement documents.

 

  • Neoforma will not develop and maintain separate vision or directional
statements for the Novation Marketplace that have not gone through the Novation
Visioning process.

 

  • The Novation and Neoforma teams will work collaboratively to review
Neoforma’s written functional requirement documents (e.g. Product Requirements
Document – Prods) in ensuring that they align with Novation’s Vision, as
provided in the Novation Vision documents. Each functional requirement document
from Neoforma is to provide detailed descriptions of specific features and
functions, including functional descriptions, screen designs/layouts,
programmatic logic, data dependencies, and other needed specifications so that
Novation has a clear understanding of what is to be built during each
development cycle.

 

  •

Neoforma will use Novation’s business requirement documents as the basis for
creating its functional requirement documents for Novation Marketplace during



--------------------------------------------------------------------------------

 

each Planning process. This closely aligns what Neoforma is building with what
members and other stakeholders have requested during the Visioning process as
lead by Novation. If new features are being proposed by Neoforma, the feature
will be evaluated for inclusion in the Novation Marketplace.

 

  • Novation must approve each functional requirement document (e.g. Product
Requirements Document – PRD) before development work can begin. Exceptions to
this will be approved in writing and sent to Neoforma. Novation must approve
these documents within a jointly agreed upon timeframe, determined during the
planning process.

 

  • Neoforma will maintain and make available, detailed project plans for all
Novation Marketplace functional deliverables. Each plan will include resources,
tasks, milestones, estimated costs, and other information that will help
Novation keep informed about where each functional deliverable is as it is being
built or enhanced. Novation’s PMO representative and a limited number of
designated managers at Novation will have day to day visibility into the status
of all planned, in process, and completed functional deliverables.

 

Part 2: The Collaborative Development Process Map

 

The Collaborative Development Process Map is attached hereto as Attachment 1.

 

Novation Marketplace Functionality Roadmap

 

Neoforma shall maintain the Functionality Roadmap, and through which Novation
and Neoforma will monitor the status of production and implementation of all
Functionality Roadmaps.

 

Establishment of Functionality Roadmap Completion Dates

 

During the Planning phase of the Collaborative Development Process, Neoforma and
Novation shall agree to production schedules, including completion dates (each a
“Functionality Roadmap Completion Date”), for all Functionality Roadmaps.

 

Document Control

 

The Parties shall create a central repository of documents relating to the
Collaborative Development Process, including, without limitation; requirement
documents, technical specifications, data models, project plans, and test plans.
The repository shall be managed by the Program Management Office (PMO). These
documents will be kept current by the PMO.



--------------------------------------------------------------------------------

Change Management at Neoforma and Novation

 

Neoforma

 

Neoforma shall perform certain change management functions to rigorously control
and manage changes in any and all aspects of the Novation Marketplace. Changes
can happen during the building of Functionality Roadmaps, or after a
Functionality Roadmap is moved to Production.

 

Changes during the Collaborative Development Process

 

At a minimum, Neoforma’s Change Management Process is to include the following
principles as they relate to the Novation Marketplace.

 

  • A Change Control Process will be jointly developed and approved by both
Parties.

 

  • Neoforma will vigorously enforce and maintain the approved change control
process for all Functionality Roadmap Changes.

 

  • Changes in Neoforma’s Change Control Process must be communicated to and
approved by Novation.

 

  • Once a functional deliverable document is approved by Novation during the
Planning Phase of the Collaborative Development Process, Neoforma will
vigorously enforce strict change control processes and notify Novation of all
material changes to any functional deliverable within 24 hours of deciding that
a functional deliverable change is needed. Upon receipt of this change
notification, the Novation responsible person for the functional deliverable(s)
will work collaboratively with the appropriate Neoforma Product Manager to
understand why a Functionality Roadmap Change is needed.

 

  • All material changes to any Functionality Roadmap must be approved by
Novation. A material change is one that: 1) changes the user experience as
specified in the functional requirements document that was approved by Novation,
2) adds or deletes agreed upon features and/or functionality from what was
specified in the functional requirements document that was approved by Novation,
3) affects business processes for any Novation Marketplace stakeholder.

 

  • Until receiving Novation’s approval for any given Functionality Roadmap
Change, which will not be unreasonably withheld, Neoforma may not redeploy
resources or invoke other plans to change any functional deliverable already
implemented on the Novation Marketplace. Both Parties will mutually agree upon
how quickly each approval must be considered and when an answer must be provided
to Neoforma. This time limit will be based upon the nature and time sensitivity
of each change decision.

 

  •

Novation, or Neoforma on Novation’s behalf, may initiate a Functionality Roadmap
Change. This will occur if Novation fails to deliver on one (or more) of its
assigned tasks on a Neoforma project plan. If this occurs, Novation



--------------------------------------------------------------------------------

 

acknowledges that this may cause Neoforma to miss a Functionality Roadmap on the
Functionality Roadmap, and that Neoforma will be considered to have met its
commitments under the then current Functionality Roadmap.

 

  • Neoforma’s PMO will maintain a change control tracking system. Quarterly
reports will be provided to Novation detailing all changes on a quarterly basis.

 

Changes Once a Functionality Roadmap is implemented on the Novation Marketplace

 

  • A Change Control Process will be jointly developed and approved by both
Parties.

 

  • Neoforma will vigorously enforce and maintain the approved change control
process for all Post Production Functionality Roadmap Changes.

 

  • Changes in Neoforma’s Post Production Change Control Process must be
communicated to and approved by Novation’s management team.

 

  • Once implemented on the Novation Marketplace, Neoforma will vigorously
enforce strict change control processes and notify Novation of all Post
Production Functionality Roadmap Changes within 24 hours of deciding that a
change is needed. This notification will come from Neoforma to the appropriate
Novation employee responsible for that functional deliverable(s), and to
Novation’s PMO representative. Upon receipt of this change notification, the
Novation responsible person for the functional deliverable(s) will work
collaboratively with the appropriate Neoforma Product Manager to understand why
a Functionality Roadmap Change is needed.

 

  • All material changes to any Post Production Functionality Roadmap(s) must be
approved by Novation. A material change is one that: 1) changes the user
experience as specified in the functional requirements document that was
approved by Novation, 2) adds or deletes agreed upon features and/or
functionality from what was specified in the functional requirements document
that was approved by Novation, 3) affects business processes for any Novation
Marketplace stakeholder.

 

  • Until receiving Novation’s approval for any given Post Production
Functionality Roadmap Change, which will not be unreasonably withheld, Neoforma
may not redeploy resources or invoke other plans to change any functional
deliverable already implemented on the Novation Marketplace. Both Parties will
mutually agree upon how quickly each approval must be considered and when an
answer must be provided to Neoforma. This time limit will be based upon the
nature and time sensitivity of each change decision.

 

  • Novation’s approval for a Post Production Functionality Roadmap Change must
be in writing.



--------------------------------------------------------------------------------

Novation

 

Novation shall perform certain change management functions to rigorously control
and manage changes in any and all aspects of the information that it provides
to, or receives from Neoforma.

 

  • A Change Control Process will be jointly developed and approved by both
Parties.

 

  • Novation will vigorously enforce and maintain the approved change control
process for data that it sends to, or receives from Neoforma.

 

  • Changes in Novation’s Change Control Process must be communicated to and
approved by Neoforma.

 

  • Once implemented on the Novation Marketplace, Novation will vigorously
enforce strict change control processes and notify Neoforma of all needed
changes within 24 hours of deciding that a change is needed. This notification
will come from Novation to Neoforma, and if known to the Neoforma employee
responsible for effected functional deliverable(s). Upon receipt of this change
notification, the Neoforma responsible person will work collaboratively with the
appropriate Novation employee to understand why a change is needed.

 

  • Until receiving Neoforma’s approval for a Functionality Roadmap Change or a
Post Production Functionality Roadmap Change, Novation may not redeploy
resources or invoke other plans to change any functional deliverable unless
absolutely necessary in keeping the Novation Marketplace operational.

 

  • Neoforma’s approval for a Post Production Functionality Roadmap or
Functionality Roadmap Change must be in writing.

 

Roadmap Process.

 

Novation and Neoforma will use the CDP as a standard for planning all functional
deliverables for the Novation Marketplace. All desired functionality will be
maintained in a Planning Roadmap, and Neoforma and Novation’s agreed upon and
committed functionality will be tracked in the Functionality Roadmap.

 

The Planning Roadmap includes ideas and desired functionality for a rolling 12
month period (in quarterly increments), and the Functionality Roadmap will cover
committed development activities for a rolling 6 month period (in quarterly
increments).

 

Features and functions that are on the Planning Roadmap are simply proposed
directional statements, but items on the Functionality Roadmap must be sized,
scoped, resource planned, and have articulated plans for implementation before
they are added to the Functionality Roadmap.

 

An item on the Functionality Roadmap is considered to have been delivered by
Neoforma if the Functionality Roadmap Completion Date is met. This date will
always be considered to be the last day of the calendar month for the quarter as
specified on the Functionality Roadmap.



--------------------------------------------------------------------------------

The joint Novation Marketplace technical management team reviews and approves
the Planning and Functionality Roadmaps. Additionally, this team assures that
the Collaborative Development Process is followed and they resolve issues should
there be competing priorities for all Novation Marketplace functional
deliverables.



--------------------------------------------------------------------------------

Functions and Responsibilities

 

This section is a guide to the minimal level of Functionality that is to be
included in the Novation Marketplace.

 

If noted by the letters “CDP” after the listed functionality, it means that it
will be planned, defined and developed in accordance with the CDP but is not a
required functionality unless mutually agreed to by Novation and Neoforma. All
other functions and responsibilities are managed outside of the CDP.

 

*

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

Item Substitution (CDP)

 

•         

 

Data Communications

 

• Novation will provide to Neoforma from time to time, as agreed by Neoforma and
Novation, information regarding membership organizations, Members, contract
suppliers, contract product, pricing, and content. Additionally, Neoforma and
Novation will develop a process for defining and transporting data from Novation
and HealthVision systems to Neoforma. For all such communications, Neoforma and
Novation will agree upon the specific data elements that are required, the
format of the data, and the methodology for the communication. Neoforma and
Novation also will agree to the frequency of full data refreshes in order to
better facilitate the synchronization of information between Neoforma and
Novation.

 

• Novation shall establish change management functions to rigorously control and
manage changes in any and all data stored in the system of record. Within 30
days after the date of the Outsourcing Agreement, Novation will develop with
Neoforma a data Novation Marketplace management process, which shall include:

 

  (i) Definition of data Novation Marketplace requirements.

 

  (ii) Format of the data to be communicated.

 

  (iii) Methodology by which data will be communicated between to Neoforma,
Novation, HealthVision, and other applicable related companies.



--------------------------------------------------------------------------------

Implementation Reporting and Processes

 

Neoforma and Novation shall develop and mutually agree to an implementation
process (the “Implementation Process”) for each type of implementation (i.e., a
different Implementation Process may be required for each of distributors,
manufacturers, Members, and other Users). Additionally, Neoforma and Novation
will work with representatives from manufacturers, distributors, Members and
Other Users in an effort to continuously improve their respective Implementation
Processes.

 

Neoforma is responsible for the following communications to Novation as it
implements manufacturers, distributors, Members, and Other Users on the Novation
Marketplace.

 

• The service delivery group will provide a weekly report that summarizes all
implementation activity.

 

• Neoforma will maintain an accurate Implementation Process for each type of
implementation (e.g., for distributors, manufacturers, Members, and other
Users).

 

• Neoforma will prepare individualized Implementation Process documents for each
distributor, manufacturer, Member, and User implementation.

 

• Neoforma will provide electronic copies of the individualized Implementation
Process plans prior to the start of each implementation and Novation will be
updated as changes occur in the individualized plans.

 

• Neoforma will inform Novation of all changes to the overall Implementation
Process. At least annually, or more frequently if appropriate, there will be
joint meetings to fully review the Implementation Process.

 

• Neoforma and Novation will provide a monthly implementation “report card” that
can be shared with internal management and other Parties, as appropriate. The
contents of this report card will be jointly developed by Neoforma and Novation.

 

All such communications shall be provided to Novation at times and in a manner
mutually agreed to by Neoforma and Novation.



--------------------------------------------------------------------------------

Technical and Software Issues

 

System Documentation

 

On a quarterly basis Neoforma will provide Novation with updated versions of
then-current system design specifications documentation so that Novation remains
appraised of all current features and functions of the system.

 

Source Code Escrow Agreement

 

Promptly after execution of the Source Code Escrow Agreement, Neoforma shall
deliver to the Escrow Agent specified therein both printed and electronic copies
of all source code (along with complete copies of all application design
specifications, user manuals, etc.) for any and all applications (i) developed
by Neoforma or (ii) developed by third-parties but in as to which Neoforma has
the right to access the source code, in each case, used by any member of VHA,
UHC or HPPI in connection with the Novation Marketplace. Neoforma will, on a
quarterly basis, update such copies of source code as changes to such Novation
Marketplace technology are made. All fees and expenses charged by the Escrow
Agent will be borne by Novation.

 

From time to time, Novation may, at its option and expense, request that the
completeness and accuracy of the source code be verified. Such verification
shall be performed in accordance with the terms of the Source Code Escrow
Agreement.

 

The source code will be released from escrow to Novation upon the occurrence of
one or more specified “release events,” to be more fully described in the Source
Code Escrow Agreement which, at a minimum, shall include (i) the delivery by
Novation of any notice of termination under Sections 9.3 and 9.4 of the
Outsourcing Agreement and (ii) the material breach by Neoforma of its service
obligations under Section 9.9 of the Outsourcing Agreement after the delivery by
Novation of any notice of termination under Sections 9.5 and 9.6 of the
Outsourcing Agreement.

 

Software Support

 

Neoforma is administratively and financially responsible for obtaining and
maintaining support for all software, hardware, database and other technical
components of the Novation Marketplace. Neoforma and Novation will meet from
time to time to discuss support requirements that materially impact upon the
Services, and Neoforma will provide 90 days notice to Members if a current
version of a technical component is to be eliminated or replaced (if such a
change may have a material impact upon the Services).

 

Software Standards

 

Novation and Neoforma will from time to time meet to discuss all software
standards used in the development and support of the Novation Marketplace.



--------------------------------------------------------------------------------

Systems Maintenance; Outages; Disaster Recovery

 

Scheduled System Maintenance Windows

 

Neoforma will schedule systems maintenance activities only within the following
maintenance windows:

 

Outage Period

   Outage Window

Friday Evening (Primary Window)

  

8PM to 2 AM Saturday morning (PST)

Saturday Evening (Secondary Window)

  

8PM to 2 AM Sunday morning (PST)

Sunday Evening (Tertiary Window)

  

6PM to 12AM Monday morning (PST)

 

Whenever possible, maintenance will be scheduled within the Primary Window.
Alternate times outside of these windows must be negotiated with Novation at
least 48 hours in advance, and used only if critically important to the
continued operation of the Novation Marketplace.

 

Notification of System Maintenance

 

Neoforma is to provide Novation with at least 2 business days of advance notice
of all scheduled system outages.

 

Notification of Unscheduled Outages

 

If for any reason the Novation Marketplace becomes inoperative, or a critical
systems component of the Novation Marketplace is inoperative, outside of a
scheduled system maintenance period, Neoforma will notify Novation within 30
minutes after Neoforma discovers that the outage has occurred. Neoforma will
notify Novation within 30 minutes after systems restoration that such
restoration has occurred. Within one business day of systems restoration,
Neoforma is to notify Novation as to (i) the probable cause of the outage, (ii)
the number of Members and Member-Users that were affected and (ii) the number of
transactions either queued or rejected during the outage.

 

Using input from Novation, Suppliers, Members, and other Users, Neoforma will
develop and update from time to time as needed the notification procedures that
will be used to inform affected parties about significant service interruptions
and/or system outages, should they occur. These notification procedures will be
documented in a process and procedures section of the Neoforma disaster recovery
plan

 

Neoforma will review the notification processes and procedures in its disaster
recover plan with manufacturers, distributors, and member users during the
Implementation Process. Should a manufacturer, distributor, Member, or other
User request certain notification processes, Neoforma will use its best efforts
to honor such requests.



--------------------------------------------------------------------------------

Order Queuing During Systems Maintenance or Outage

 

Neoforma is to execute its best efforts to queue all orders and other inbound
and outbound transactions in a safe holding area during all scheduled
maintenance and unscheduled systems outage periods. All queued transactions are
to be immediately processed as soon as safe to do so upon systems restoration.

 

Hot Site Backup Synchronization with the Primary Site

 

The hot site will be updated as needed to support functionality and services
that are added to the Novation Marketplace.

 

  1. Novation agrees that Neoforma may accumulate its Hot Site upgrades over a
calander quarter, and implement all of the enhancements at the end of each
quarter.

 

  2. Web Applications. Neoforma and Novation will identify the web based
applications that must be supported by the Hot Site. This will be done as a
standard part of the Collaborative Development Process. If required, updates
will be made to the applications that operate at the Hot Site based upon the
requirements detailed in the functional requirement vision and/or planning
documents created during the Collaborative Development Process.

 

  3. Hot site support for NeoConnect, the data warehouse, and other
infrastructure components will be discussed quarterly.

 

A joint Neoforma and Novation team will be established to review all of the
upgrades needed for the Hot Site. This team will meet quarterly. This team will
discuss and mutually agree upon the services being supported by the hot site
backup facility, and the level of application synchronization between the
primary and hot backup sites.

 

Backup, Disaster Recovery and Storage

 

Neoforma shall provide backup, disaster recovery and storage capabilities so as
to maximize availability of the Services during an event that would otherwise
affect the delivery of the Services.

 

Neoforma will maintain a “hot site” disaster recovery site which is able to
support the processing and communication of EDI and/or XML transactions between
the Users and their Suppliers (a “hot site” being defined as a fully equipped
computer center which provides one or more computer models and the necessary
peripheral equipment to replicate the data processing from the primary computer
site, including backup power supplies, redundant environmental conditioning,
communications lines, fire protection and warning devices, intrusion-detection
devices, physical security, and adequate office space for personnel to conduct
normal Novation Marketplace operations). Should a disaster occur at the primary
site of the Novation Marketplace, the system should automatically sense the
outage and begin processing the EDI and XML transactions at the hot site and
continue until service is restored at the primary site. Neoforma will
continually keep Novation informed as to the location of the hot site.



--------------------------------------------------------------------------------

Neoforma must use its best efforts to ensure that the automatic failover
software and hardware systems work properly between the primary and hot backup
sites. At a minimum, failover processes and manual procedures must be tested
monthly, unless otherwise approved in writing by Novation, and, should the hot
backup system not work properly, immediate action must be taken to resolve any
and all problems. Upon request, Neoforma will provide Novation with reasonable
documentation of the date of such tests, the results of each such test, and any
corrective actions taken in response to errors and any other issues discovered
through such tests.

 

Backup and Disaster Recovery Plan

 

Neoforma shall adopt and maintain a Novation Marketplace Backup and Disaster
Recovery Plan which describes (i) the manner in which Neoforma shall perform
backup and disaster recover functions, and (ii) Novation’s priorities for backup
and disaster recovery and methods for changing those priorities. Novation will
continually have access to the plan and may, from time to time, meet with
Neoforma to discuss the plan.

 

Other Disaster Recovery Duties

 

Neoforma shall also have responsibility to:

 

  (i) Maintain an uninterruptible power supply (UPS), to both the primary site
and “hot site” facilities, with fuel supply and auxiliary generator to ensure
continuity in the event of an interruption in ordinary power supply, and perform
routine maintenance to ensure reliability.

 

  (ii) Maintain off site storage of the Novation Marketplace’s data, software
and disaster-recovery related documentation to support disaster recovery.

 

  (iii) In the event of a disaster, assume responsibility for operating the
hardware and providing the functions in accordance with the disaster recovery
plan.



--------------------------------------------------------------------------------

Attachment 1

 

Collaborative Development Process Map

 

EXHIBIT N

 

SERVICE LEVEL SPECIFICATIONS

 

1. GENERAL PROVISIONS

 

  1.1. General

 

Neoforma acknowledges and agrees that the critical importance of certain of
Novation’s business functions (e.g., those tied to Novation’s present and future
revenue streams and the strategies therefore) require that certain metrics focus
on performance measures that are a combination of quantitative and qualitative
measures (e.g., a qualitative measure of Neoforma’s overall responsiveness in
meeting Novation’s business needs and schedules). As further described in this
Service Level Specifications, Neoforma shall be committed to a process to
develop such metrics and to define Neoforma’s responsibilities in that regard.

 

The Service Levels set forth in this Service Level Specifications are intended
to measure Neoforma’s performance of the Services. Commencing with the initial
provision of the Services, Neoforma shall perform the Services so as to meet or
exceed the Type I Service Levels set forth in this Service Level Specifications.
Neoforma shall perform the Services so as to meet or exceed the Type II Service
Levels as they are established. The detailed definitions of Type I Service
Levels are set forth in Article 2. Type II Service Levels shall be established
in accordance with the Service Level establishment procedure set forth in
Section 1.4.

 

Neoforma and Novation agree that this Service Level Specifications represents
their agreement as to the Service Levels as of the Effective Date. As the
Services provided pursuant to the Outsourcing Agreement are changed, modified or
enhanced (i) as a result of the development of Implementation Plans for each new
release or (ii) from time to time through the provision of additional Services,
Neoforma and Novation will review the Service Levels then in effect and will in
good faith mutually determine whether such Service Levels should be adjusted and
whether additional Service Levels should be implemented.

 

Capitalized terms used in this Service Level Specifications shall have the
respective meanings set forth herein. Other terms used in this Service Level
Specifications are defined in Attachment 1 hereto, the Outsourcing Agreement or
the Collaborative Development Process.



--------------------------------------------------------------------------------

  1.2. Reporting

 

(a) On or before the six-month anniversary of the Effective Date, Neoforma and
Novation shall establish an appropriate set of periodic reports to be delivered
by Neoforma to Novation from time to time regarding the provision of the
Services by Neoforma. These reports may include information of the following
type: a monthly status report that (i) assesses, for each Service Level, the
degree to which Neoforma has attained or failed to attain the pertinent Service
Level including measurements with respect to the Service Levels, (ii) summarizes
the status of problem resolution efforts and other initiatives and (iii)
explains deviations from the Service Levels and includes plans, in reasonable
detail, for corrective action.

 

(b) The monthly status reports shall include a set of hard and soft copy reports
to verify Neoforma’s performance and compliance with the Service Levels. If
feasible, such reports shall also be made available to Novation on-line. The raw
data and detailed supporting information shall be deemed Novation Data under the
Outsourcing Agreement. Such reports shall be provided on or before the 20th day
of the month reflecting Neoforma’s performance of the Services during the
immediately preceding month.

 

1.3. Service Level Types

 

  (a) Certain Service Levels are established as of the Effective Date (each, a
“Type I Service Level”), and are set forth in Article 2 and summarized in
Attachment 3. Type I Service Levels shall be reviewed from time to time as
described in Section 1.4.

 

  (b) The remaining Service Levels are undefined as of the Effective Date (each,
a “Type II Service Level”). Type II Service Levels shall be subject to the
Service Level establishment procedure set forth in Section 1.4.

 

  (c) All Service Levels are subject to continuous improvement described in
Section 1.5.

 

1.4. Establishment and Review of Service Levels

 

  (a)

This Section 1.4(a) identifies Neoforma’s and Novation’s obligations with regard
to the establishment and review of Service Levels. On or before the two-month
anniversary of the Effective Date, Neoforma and Novation shall develop Service
Level metrics



--------------------------------------------------------------------------------

 

to be published and maintained by the Program Management Office. The PMO will be
responsible for the following with regards to Service Level metrics:

 

  (i) Defining the overall Service Level program between Neoforma and Novation,
including, without limitation, the Service Level Credit payments and other
consequences for Neoforma’s failure to meet any Service Level (including Type I
and Type II Service Levels). The definition of such Service Level Credit
payments and other consequences shall include, without limitation, a methodology
whereby Neoforma shall provide to Novation a credit, calculated as a percentage
(up to *%) of the Monthly Fees. Such methodology shall (A) include a mechanism
whereby an accelerator or multiplier factor shall apply to each of the different
levels of severity or periods of time associated with Neoforma’s failure to meet
such Service Level and (B) be designed to increase the amount of the Service
Level Credit applicable to Neoforma’s failure to meet such Service Level as such
level of severity or the time period of Neoforma’s nonperformance increases. Any
such Service Level Credit methodology shall be subject to the provisions of
Section 16.3 (including the limitations set forth therein).

 

  (ii) Reviewing the Type I Service Levels (x) during the preparation of the
Implementation Plan for each new release and (y) from time to time during the
Term. In connection with such review, the PMO shall examine the (i) Services to
be provided , (ii) state of technology, (ii) Neoforma’s role as a leading
provider of e-commerce services to the healthcare industry, (iii) User
(including Member) needs and concerns and (iv) other relevant factors.

 

  (iii) During the six-month period commencing on the Effective Date and from
time to time during the Term, jointly proposing, defining, documenting and
implementing Service Level metrics for Type II Service Levels that shall include
additional Service Levels. The PMO shall adhere to the provisions of this
Service Level Specifications and the establishment and review procedures
described in Attachment 2.

 

  (b) Except as expressly stated otherwise in this Service Level Specifications,
the addition, deletion or modification of Service Levels shall be subject to the
mutual agreement of Neoforma and Novation.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

  (c) Neoforma and Novation agree that if they are unable to agree upon any of
the Service Levels that are to be established, such disagreement will be treated
as a Disputed Matter subject to the dispute resolution and arbitration
provisions set forth in Section 18 of the Outsourcing Agreement.

 

1.5. Continuous Improvement

 

  (a) Neoforma and Novation acknowledge that Service Levels will be subject to
continuous improvement during the Term, and will be adjusted through the review
process described in Section 1.5(b).

 

  (b) From time to time and no less frequently than annually during the Term,
Neoforma and Novation shall jointly review (i) the then-current Service Levels,
(ii) the percentage difference between Neoforma’s actual performance and the
then-current Service Levels and (iii) information indicating industry-wide
improvements of delivery of substantially similar services. The Service Levels
shall be adjusted based on the review described in the preceding sentence.

 

1.6. Failure to Meet Service Levels

 

  (a) If Neoforma fails to meet any Service Level, then Neoforma shall (i)
promptly perform a root-cause analysis to identify the cause of such failure,
(ii) provide a report to Novation in accordance with Section 1.2, and (iii) take
such action as may be necessary or appropriate to avoid such failure in the
future and begin to meet the Service Level as promptly as practicable.

 

  (b) If Neoforma fails to meet a Service Level, Neoforma shall credit the
applicable Service Level Credit to Novation on the monthly invoice immediately
following the report of such failure to Novation. In no event shall the total
amount of Service Level Credits credited to Novation with respect to failures to
meet any Service Levels occurring in a single month exceed, in the aggregate, *%
of Monthly Fees. If any Service Level Credit remains outstanding upon the
expiration or termination of this Outsourcing Agreement and no Service charges
remain payable, Neoforma shall pay Novation such remaining amount in cash within
30 days after such expiration or termination.

 

  (c) Neoforma shall notify Novation in writing if Novation becomes entitled to
a Service Level Credit as part of the monthly status report referred to in
Section 1.2. Such notice shall specify the performance failure and the amount of
the Service Level Credit that Novation is entitled to receive.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

1.7. Quality Assurance

 

Neoforma shall provide and implement such quality assurance procedures as may be
necessary or appropriate for the Services to be provided in accordance with the
Service Levels. Such procedures will include checkpoint reviews, testing and
other procedures that will enable Novation to monitor the quality of Neoforma’s
performance and upon Novation’s request, will be provided to Novation.

 

1.8 Measurement and Monitoring Tools

 

Neoforma shall utilize such measurement and monitoring tools and procedures as
may be necessary or appropriate to measure and report on Neoforma’s performance
of the Services against the applicable Service Levels. Such measurement and
monitoring shall permit reporting at a level of detail sufficient to verify
compliance with the Service Levels and shall be subject to audit by Novation in
accordance with Section 17 of the Outsourcing Agreement. Neoforma shall provide
Novation with information and access to such tools and procedures upon
Novation’s request.

 

1.9 Customer Satisfaction

 

No later than the 12-month anniversary of the Effective Date and on an annual
basis thereafter during the Term, Neoforma shall conduct a satisfaction survey
using a mutually agreed upon survey to capture Novation and Member perceptions
in respect of the delivery of the Services. Neoforma shall provide the survey
and proposed distribution list therefore to Novation for its review and
approval. The individuals set forth in Neoforma’s proposed distribution list
shall be a representative sample of Novation end users of the Services and
senior management of Novation. Neoforma shall provide Novation with the results
of such survey. Promptly thereafter, the Parties shall jointly review such
results and identify any areas of customer dissatisfaction. Neoforma shall
prepare a remedial plan and take such action as may be necessary or appropriate
to remedy the causes of any recurring or significant customer dissatisfaction.
Alliance members may conduct their own surveys and share these with Neoforma. In
order to coordinate communications, the alliances will share pending survey
language and timing with Neoforma marketing prior to distribution.



--------------------------------------------------------------------------------

2. DETAILED DEFINITION OF SERVICE LEVELS

 

  2.1 Systems Up Time

 

Neoforma is responsible for maintaining a system service level of at least *%.
This means that excluding any scheduled system maintenance activities, the
Novation Marketplace will be available for use by all Users at least *% of the
time, 365 days a year, 24 hours a day. Systems Up Time shall be measured on a
quarterly basis.

 

  2.2 Transaction Throughput Requirements

 

For the purpose of this Service Level Specifications, (i) a “Transaction” is
defined as any structured business document (EDI or XML) that is processed by
the Novation Marketplace and (ii) “time within Novation Marketplace Operating
Environment” is defined as the period of time during which the Novation
Marketplace receives a Transaction, processes the Transaction and delivers it to
an external organization (such as a Member-User, Supplier or other external
entity) for further action. Neoforma is responsible for ensuring that the
Novation Marketplace processes the various types of Transactions set forth below
within the following time requirements:

 

     Maximum Time Within

Type of Transaction

--------------------------------------------------------------------------------

  

Novation Marketplace Operating

--------------------------------------------------------------------------------

Environment

--------------------------------------------------------------------------------

    

Purchase Orders from User

   *

Change Purchase Orders

   *

Purchase Order Acknowledgments from Supplier

   *

Ship Notices from Supplier

   *

Invoices from Supplier

   *

Price Files from Novation Marketplace to User

   *

Price Files from Suppliers to Members

   *

All Outbound Fax Transactions (CDP)

   *

All Other Non-Fax Transactions

   *

 

  2.3 Novation Marketplace User Capacity

 

Neoforma will ensure that the Novation Marketplace is capable of supporting a
User capacity of (i) * total named Users with independent log-ins by December
31, 2000, with additional capability to scale to * named Users with independent
log-ins afterwards if and when needed by Novation, and (ii) * Users accessing
the Novation Marketplace simultaneously (with “simultaneously” being defined as
within a one second time period). In connection with the development of the
Implementation Plan, Neoforma and Novation shall develop a methodology to more
accurately measure the Novation Marketplace’s User Capacity.

 

--------------------------------------------------------------------------------

* Confidential treatment requested

 



--------------------------------------------------------------------------------

  2.4 Novation Marketplace Content Capacity

 

Neoforma will ensure that the Novation Marketplace is capable of supporting (i)
* separate line items, (ii) * separate pricing and packaging combinations and
(iii) * separate contracts.

 

  2.5 Total Transaction Capacity

 

Neoforma will ensure that the Novation Marketplace is capable of supporting the
following number of total Transactions annually by the following dates:

 

Number of Annual Transactions Supported

--------------------------------------------------------------------------------

  

by December 31 of

--------------------------------------------------------------------------------

*

   2000

*

   2001

*

   2002

 

  2.6 Peak Time Transactions Capacity

 

Neoforma will ensure that the Novation Marketplace is capable of supporting the
following number of “Peak Time Transactions” (defined as Transactions which
utilize the Novation Marketplace in a high-traffic period measuring five
minutes) by the following dates:

 

Number of Peak Time Transactions Supported

--------------------------------------------------------------------------------

  

by December 31 of

--------------------------------------------------------------------------------

*

   2000

*

   2001

*

   2002

 

  2.7 Network Connection Speed

 

Neoforma will ensure that the Novation Marketplace will provide (i) network
connections at speeds of T3 or greater and (ii) backup internet connections at
speeds of T1 or greater. Additionally, these data communication speeds will be
reviewed, and the system will be upgraded to higher speeds as data communication
technologies with desired specifications become cost effective.

 

139

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

  2.8 Development/Test/Production Environments

 

Parties agree to develop a process that provides for versioning and revision
control in the production environment. Parties also agree that a testing
environment will be accessible to Novation across the Internet for the purpose
of pre-production approvals.



--------------------------------------------------------------------------------

Attachment 1

 

Definitions

 

“Monthly Fees” means the total of all Contract Transaction Fees and Non-Contract
Transaction Fees collected by Neoforma during any calendar month.

 

“Service Level Credit” means the amount to be credited to Novation upon any
failure to meet a particular Service Level, which, in the aggregate, shall be
equal * of the Monthly Fees for the month in which Neoforma failed to meet such
Service Level.

 

141

 

--------------------------------------------------------------------------------

* Confidential treatment requested



--------------------------------------------------------------------------------

Attachment 2

 

Service Level Establishment Process

 

Set forth below is the process by which Neoforma and Novation will develop Type
II Service Levels during the Term.

 

1. Establishment of Type II Service Levels

 

  1.1 Identification. The PMO shall meet regularly to carry out Neoforma’s and
Novation’s responsibilities described in this Service Level Specifications.
Within the applicable timeframes, the PMO shall deliver a report to Neoforma and
Novation that contains (i) a detailed description of the proposed Type II
Service Level and how it will be measured, (ii) the purpose of the proposed
Service Level, and (iii) a recommendation of an appropriate measurement period
to measure such Service Level. None of the foregoing items may contravene the
provisions of this Service Level Specifications.

 

  1.2 Measurement. Within 30 days after mutual agreement of Neoforma and
Novation to proceed to measure any of such proposed Service Levels, Neoforma
shall commence the applicable measurement period relating to each proposed
Service Level.

 

  1.3 Implementation. Upon completion of the applicable measurement period,
Neoforma and Novation will meet to consider the reports provided, the materials
prepared by the PMO and the data collection results presented by Neoforma or
Novation. Within 30 days of such first consideration, Neoforma and Novation
shall implement such proposed Service Level. Neoforma shall begin reporting on
such Service Level during the next succeeding measurement window.



--------------------------------------------------------------------------------

Attachment 3

 

Type I Service Levels Summary

 

MEASUREMENT

--------------------------------------------------------------------------------

  

DEFINITION

--------------------------------------------------------------------------------

  

BASE LEVEL SERVICE

TARGET

--------------------------------------------------------------------------------

Systems Up Time    Percent of time Novation Marketplace is available to all
Users, excluding scheduled maintenance   

*

(24 hours a day, 365 days a year)

Novation Marketplace User Capacity    Total number of named Users with
independent log-ins which the Novation Marketplace can support    * by December
31, 2000 (with capability to scale up to * afterwards if and when needed by
Novation) Simultaneous User Capacity    Number of Users accessing the Novation
Marketplace simultaneously which the Novation Marketplace can support   

*

Content Capacity    Amount of data which the Novation Marketplace can support   

* separate line items;

* separate pricing and packaging combinations;

* separate contracts

Total Transaction Capacity    Number of Transactions which the Novation
Marketplace can support annually   

* by December 31, 2000;

* by December 31, 2001;

* by December 31, 2002

Peak Time Transactions Capacity    Number of Transactions which the Novation
Marketplace can support in a high-traffic period measuring 5 minutes   

* by December 31, 2000;

* by December 31, 2001;

* by December 31, 2002

Transaction Throughput Requirements    Maximum time within the Novation
Marketplace for various types of Transactions   

PO’s from User     * in 2004

Change PO’s         * in 2004

PO Acknow.                          *

Ship Notices from Supp.     *

Invoices from Supplier        *

Price Files, Ex. to User            *

Price Files, Supplier to User  *

Outbound Fax Trans.             *

Other Non-Fax Trans.            *

Network Connection Speed    Novation Marketplace connection speed minimum
requirements   

T3 for network connections;

T1 for backup internet connections

 

143

 

--------------------------------------------------------------------------------

* Confidential treatment requested